[receivablespurchaseagree001.jpg]
SECOND AGREEMENT OF AMENDMENT Dated as of September 17, 2020 Reference is made
to that certain Receivables Purchase Agreement dated as of March 5, 2020, as
amended by the Agreement of Amendment dated as of April 17, 2020 (as amended,
supplemented, waived or modified from time to time prior to the date hereof, the
“Agreement”) among ADT LLC, individually (in such capacity, “ADT”) and as
servicer (in such capacity, the “Servicer”), ADT Finance LLC, as seller (the
“Seller”), the various purchasers (the “Purchasers”) and purchaser agents (the
“Purchaser Agents”) from time to time party thereto, and Mizuho Bank, Ltd., as
administrative agent, arranger, collateral agent (in such capacity, the
“Collateral Agent”) and structuring agent. Capitalized terms used herein but not
defined shall have the meaning assigned to such terms in the Agreement. The
parties to the Agreement hereby agree that, effective as of the Amendment
Effective Date (as defined below), the Agreement is hereby amended as reflected
in the document comparison attached hereto as Annex A, with deleted text being
struck through and added text being double underlined. As used herein, the term
“Amendment Effective Date” shall mean the first date upon which the Collateral
Agent shall have executed and delivered one or more counterparts of this second
agreement of amendment (the “Second Agreement of Amendment”) and shall have
received one or more counterparts of this Second Agreement of Amendment executed
by the other parties hereto. Each of the Servicer and the Seller represents and
warrants to each of the Collateral Agent, the Purchasers and the Purchaser
Agents that (i) immediately after the Amendment Effective Date, its
representations and warranties set forth in the Agreement are true and correct
in all material respects, (ii) no Event of Termination or Unmatured Event of
Termination has occurred and is continuing or will result from the amendment
contemplated by this Second Agreement of Amendment, and (iii) this Second
Agreement of Amendment has been duly and validly executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms, except as enforceability may be limited by
applicable insolvency, bankruptcy, or other laws affecting creditor’s rights
generally, or general principals of equity, whether such enforceability is
considered in a proceeding in equity or at law. This Second Agreement of
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart hereof by facsimile or
other electronic means shall be equally effective as delivery of an originally
executed counterpart. By its signature hereto, each Purchaser and Purchaser
Agent hereby authorizes and directs the Collateral Agent to execute and deliver
this Second Agreement of Amendment. The terms of Section 13.7 of the Agreement
shall apply to this Second Agreement of Amendment mutatis mutandis as if fully
set forth herein. SK 28677 0004 8589002 v4



--------------------------------------------------------------------------------



 
[receivablespurchaseagree002.jpg]
The words “execution,” “signed,” “signature,” and words of like import in this
Second Agreement of Amendment shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act. THIS SECOND AGREEMENT OF AMENDMENT, INCLUDING THE
RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT
REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF). [Signature Pages
Follow] SK 28677 0004 8589002 v4



--------------------------------------------------------------------------------



 
[receivablespurchaseagree003.jpg]




--------------------------------------------------------------------------------



 
[receivablespurchaseagree004.jpg]
MIZUHO BANK, LTD., as Collateral Agent By:____________________________ Name:
Title: MIZUHO BANK, LTD., as Administrative Agent, Arranger, and Structuring
Agent By:____________________________ Name: Title: MIZUHO BANK, LTD., as a
Purchaser Agent for Mizuho Bank, Ltd., as Purchaser
By:____________________________ Name: Title: MIZUHO BANK, LTD., as a Purchaser
By:____________________________ Name: Title: [Signature Page to Agreement of
Amendment]



--------------------------------------------------------------------------------



 
[receivablespurchaseagree005.jpg]
ANNEX A AGREEMENT SK 28677 0004 8589002 v4



--------------------------------------------------------------------------------



 
[receivablespurchaseagree006.jpg]
RECEIVABLES PURCHASE AGREEMENT Dated as of March 5, 2020 among ADT LLC,
individually and as Servicer, ADT FINANCE LLC, as Seller, THE VARIOUS PURCHASERS
AND PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO, and MIZUHO BANK, LTD., as
Administrative Agent, Arranger, Collateral Agent and Structuring Agent and as
amended by the Agreement of Amendment dated as of April 17, 2020 Second
Agreement of Amendment dated as of September 17, 2020 SK 28677 0004 8494650
v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree007.jpg]
TABLE OF CONTENTS Page ARTICLE I PURCHASE OF RECEIVABLES 1 SECTION 1.1 Purchase
of Pool Receivables and Related Assets; Purchase Price 1 SECTION 1.2 Purchase
Procedures; Assignment of the Seller’s Interests. 2 ARTICLE II COMPUTATIONAL
RULES 7 SECTION 2.1 Selection of Rate Tranches 7 SECTION 2.2 Computation of each
Purchaser’s Investment and each Purchaser’s Tranche Investment 7 SECTION 2.3
Computation of Yield 8 SECTION 2.4 Yield Rate, Fees, Etc 8 SECTION 2.5 Benchmark
Replacement 8 ARTICLE III SETTLEMENTS 9 SECTION 3.1 Settlement Procedures. 9
SECTION 3.2 Deemed Collections; Reduction of Purchasers’ Pool Investment, Etc 12
SECTION 3.3 Payments and Computations, Etc 15 SECTION 3.4 Treatment of
Collections and Deemed Collections 21 SECTION 3.5 Extension of the Purchase
Termination Date 21 SECTION 3.6 Account Control 22 ARTICLE IV FEES AND YIELD
PROTECTION 23 SECTION 4.1 Fees 23 SECTION 4.2 Yield Protection. 23 SECTION 4.3
Funding Losses 26 SECTION 4.4 Mitigation; Replacement of Purchasers. 26 ARTICLE
V CONDITIONS OF PURCHASES 27 SECTION 5.1 Conditions Precedent to Effectiveness
27 SECTION 5.2 Conditions Precedent to All Purchases 29 SECTION 5.3 Condition
Subsequent 30 ARTICLE VI REPRESENTATIONS AND WARRANTIES 30 SECTION 6.1
Representations and Warranties of the Seller 30 SECTION 6.2 Representations and
Warranties of ADT 36 -i- SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree008.jpg]
TABLE OF CONTENTS (continued) Page ARTICLE VII GENERAL COVENANTS 41 SECTION 7.1
Affirmative Covenants of the Seller 41 SECTION 7.2 Reporting Requirements of the
Seller 45 SECTION 7.3 Negative Covenants of the Seller 46 SECTION 7.4
Affirmative Covenants of ADT 49 SECTION 7.5 Reporting Requirements of ADT 54
SECTION 7.6 Negative Covenants of ADT 56 SECTION 7.7 Nature of Obligations 58
SECTION 7.8 Corporate Separateness; Related Matters and Covenants 58 ARTICLE
VIII ADMINISTRATION AND COLLECTION 61 SECTION 8.1 Designation of the Servicer.
61 SECTION 8.2 Duties of the Servicer 62 SECTION 8.3 Rights of the Collateral
Agent 64 SECTION 8.4 Responsibilities of the Servicer 65 SECTION 8.5 Further
Action Evidencing Purchases 66 SECTION 8.6 Application of Collections 66 ARTICLE
IX SECURITY INTEREST 66 SECTION 9.1 Grant of Security Interest 66 SECTION 9.2
Waiver 67 ARTICLE X EVENTS OF TERMINATION 67 SECTION 10.1 Events of Termination
67 SECTION 10.2 Remedies 70 ARTICLE XI PURCHASER AGENTS; COLLATERAL AGENT;
ADMINISTRATIVE AGENT; CERTAIN RELATED MATTERS 71 SECTION 11.1 Limited Liability
of Purchasers, Purchaser Agents, Collateral Agent, and the Administrative Agent
71 SECTION 11.2 Authorization and Action of each Purchaser Agent 72 SECTION 11.3
Authorization and Action of the Administrative Agent and Collateral Agent 72
SECTION 11.4 Delegation of Duties of each Purchaser Agent 72 -iv-



--------------------------------------------------------------------------------



 
[receivablespurchaseagree009.jpg]
TABLE OF CONTENTS (continued) Page SECTION 11.5 Delegation of Duties of the
Administrative Agent and the Collateral Agent 72 SECTION 11.6 Successor
Administrative Agent and Collateral Agent 73 SECTION 11.7 Indemnification 74
SECTION 11.8 Reliance, etc 74 SECTION 11.9 Purchasers and Affiliates 74 SECTION
11.10 Sharing of Recoveries 75 SECTION 11.11 Non-Reliance 75 ARTICLE XII
INDEMNIFICATION 75 SECTION 12.1 Indemnities by the Seller 75 SECTION 12.2
Indemnities by ADT and the Servicer 78 ARTICLE XIII MISCELLANEOUS 79 SECTION
13.1 Amendments, Etc 79 SECTION 13.2 Notices, Etc 80 SECTION 13.3 Successors and
Assigns; Participations; Assignments 80 SECTION 13.4 No Waiver; Remedies;
Set-Off 83 SECTION 13.5 Binding Effect; Survival 84 SECTION 13.6 Costs and
Expenses 84 SECTION 13.7 No Proceedings; Limited Recourse 85 SECTION 13.8
Confidentiality 87 SECTION 13.9 Captions and Cross References 91 SECTION 13.10
Integration 91 SECTION 13.11 Governing Law 91 SECTION 13.12 Waiver of Jury Trial
91 SECTION 13.13 Consent to Jurisdiction; Waiver of Immunities 91 SECTION 13.14
Execution in Counterparts 92 SECTION 13.15 Pledge to a Federal Reserve Bank 92
SECTION 13.16 Severability 92 SECTION 13.17 Acknowledgement and Consent to
Bail-In of EEA Financial Institutions 93 SECTION 13.18 PATRIOT Act Notice 93
-iii- SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree010.jpg]
TABLE OF CONTENTS (continued) Page APPENDIX A Definitions EXHIBIT A Purchase
Request EXHIBIT B Paydown Notice EXHIBIT C Form of Compliance Certificate
EXHIBIT D Form of Information Package EXHIBIT E-1 Form of Customer-Owned
Equipment Contract Originated on or prior to December 15, 2019 EXHIBIT E-2 Form
of Customer-Owned Equipment Contract Originated after December 15, 2019 EXHIBIT
E-3 Form of ADT-Owned Equipment Contract Originated after April 17, 2020 EXHIBIT
F Credit and Collection Policy EXHIBIT G-1 Form of Lock-Box Account Payment
Direction EXHIBIT G-2 Form of Collection Account Payment Direction EXHIBIT G-3
Form of Omnibus Account Payment Direction EXHIBIT H Form of Joinder SCHEDULE I
Addresses for Notices SCHEDULE II Payment Instructions SCHEDULE III Advance Rate
Matrix SCHEDULE IV Pool Limits SCHEDULE V Lock-box and Account Information
SCHEDULE VI Certain UCC Details -v- SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree011.jpg]
RECEIVABLES PURCHASE AGREEMENT This RECEIVABLES PURCHASE AGREEMENT dated as of
March 5, 2020 (this “Agreement”), is entered into by and among ADT LLC, a
Delaware limited liability company (“ADT”), individually and as Servicer (as
defined below), ADT FINANCE LLC, a Delaware limited liability company, (the
“Seller”), the various PURCHASERS and PURCHASER AGENTS (as such terms are
defined below) from time to time party hereto and MIZUHO BANK, LTD. (“Mizuho”),
as Administrative Agent, Arranger, Structuring Agent and Collateral Agent (as
such terms are defined below). PRELIMINARY STATEMENT. ADT will, pursuant to the
Sale Agreement (as defined below) from time to time, sell, or contribute,
transfer and assign certain Receivables (as defined below) and the Related
Assets (as defined below) to the Seller. Subject to the terms and conditions of
this Agreement, the Purchasers may, from time to time, purchase from the Seller
certain Receivables of the Seller on the terms set forth herein. Accordingly,
the parties hereto agree as follows: Capitalized terms used and not otherwise
defined in this Agreement are used as defined in (or by reference in) Appendix
A, and the other interpretive provisions set out in Appendix A shall be applied
in the interpretation of this Agreement. ARTICLE I PURCHASE OF RECEIVABLES
SECTION 1.1 Purchase of Pool Receivables and Related Assets; Purchase Price. In
accordance with the procedures set forth in Section 1.2(a) and subject to the
terms and conditions of this Agreement, including Article V, the Seller may,
from time to time, elect to sell the Receivables identified in Annex A to the
related Purchase Request, together with all Related Assets in respect thereof,
to the Collateral Agent on behalf of the Purchasers and the Purchasers may in
their sole discretion agree to purchase such Receivables and Related Assets. On
each Purchase Date, in consideration of the payment to the Seller of the cash
purchase price payable pursuant to Section 1.2(b), if any, (the “Cash Purchase
Price”) by the participating Purchasers on such Purchase Date and the agreement
to pay the deferred purchase price payable to the Seller pursuant to Section
1.2(g) (the “RPA Deferred Purchase Price”) the Seller shall sell, convey,
transfer and assign to the Collateral Agent, on behalf of such Purchasers, each
of the Receivables identified in Annex A to the related Purchase Request
together with all Related Assets in respect thereto, in each case, as existing
on the immediately preceding Cut-off Date (each, a “Purchase”). The Collateral
Agent shall hold the Receivable Pool and Related Assets on behalf of the
Purchasers in each Purchaser Group in accordance with the Proportionate Share of
each Purchaser Group from time to time. Within each Purchaser Group each
Purchaser Agent shall hold such Purchaser Group’s Proportional Share of the
Receivable Pool and the Related Assets on behalf of the Purchasers in such
Purchaser Group in accordance with the respective outstanding portions of the
Investment funded by such Purchasers. The amount of the RPA Deferred Purchase
Price determined on any Purchase Date relating to Receivables purchased by the
Collateral Agent on behalf of the Purchasers on any Purchase Date in accordance
with the SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree012.jpg]
terms of this Agreement shall be an amount equal to the aggregate Unpaid Balance
of all such Eligible Receivables less the Cash Purchase Price, if any, paid for
such Eligible Receivables. SECTION 1.2 Purchase Procedures; Assignment of the
Seller’s Interests. (a) Purchase Requests. Each Purchase of Receivables under
this Agreement shall be made at the written request of the Seller or the
Servicer (on behalf of the Seller) to the Administrative Agent (each a “Purchase
Request”) not later than 11:00 a.m. (New York City time) on the fifth (5th)
Business Day preceding the proposed Purchase Date (or in the case of the initial
Purchase Date, such Purchase Date). Any such Purchase Request shall be in
substantially the form of Exhibit A hereto and shall specify (A) the desired
date of such proposed Purchase (which shall be a Business Day occurring prior to
the Purchase Termination Date and shall be a Settlement Date) and the Cut-off
Date immediately preceding such proposed Purchase Date, (B) whether or not such
proposed Purchase is a Non-Cash Purchase, (C) unless such proposed Purchase is
to be a Non- Cash Purchase, the proposed Cash Purchase Price in respect of such
proposed Purchase (which shall be an amount at least equal to $1,000,000 in the
aggregate for all Purchaser Groups, or to the extent that the then available
aggregate Purchasers’ Pool Limit is less than such amount, such lesser amount
equal to such available unused portion of the aggregate Purchasers’ Pool Limit),
(D) the RPA Deferred Purchase Price as of such proposed Purchase Date in respect
thereof, (E) a detailed list of the Receivables proposed to be sold to the
Purchaser on such proposed Purchase Date, including in respect of each
Receivable the name and Billing Address of the related Obligor (or the
identification number or code of such Obligor, provided that it includes the
State (or commonwealth) in the United States in respect of such Billing
Address), the account number or Contract identification number, the Remaining
Term as of the proposed Purchase Date, the ADT Credit Score, the Product Type,
whether a credit check was completed, the Unpaid Balance, the Financed Unpaid
Balance, the aggregate Unpaid Balance of all such Receivables, and such
additional detail that the Administrative Agent may from time to time reasonably
request, of each Receivable as of the immediately preceding Cut-off Date, and
(F) unless such proposed Purchase is to be a Non-Cash Purchase, the allocation
of such proposed Purchase based on the Ratable Share of each Purchaser Group’s
Purchase Limit; provided, however, that, the Seller (or the Servicer on its
behalf) shall not submit a Purchase Request hereunder following the Purchase
Termination Date. Each Purchase Request shall be accompanied by an Information
Package (or in the case of the initial Purchase Date, a pro forma Information
Package) in respect of the Settlement Period immediately preceding such proposed
Purchase Date specified in such Purchase Request which shall also contain the
pro forma information regarding such proposed Purchase required by Section
3.1(c). Upon the written request of the Seller or the Servicer, the
Administrative Agent shall confirm to such requesting party each Purchasers
Group’s Purchase Limit. A Purchase Request shall be irrevocable. Not later than
1:00 pm (New York City time) on the same Business Day of its receipt of a
Purchase Request together with the related Information Package pursuant to the
foregoing paragraph (it being understood that if any such Purchase Request or
Information Package is received by the Administrative Agent after 11:00 a.m.
(New York 2



--------------------------------------------------------------------------------



 
[receivablespurchaseagree013.jpg]
City time) such Purchase Request and Information Package shall be deemed to have
been received on the following Business Day), the Administrative Agent shall
deliver a copy of such Purchase Request and Information Package to each
Purchaser Agent. Except in respect of a proposed Non-Cash Purchase, each
Purchaser Agent shall notify the Administrative Agent no later than 4:00 pm (New
York City time) on the second (2nd) Business Day preceding the date of such
proposed Purchase of whether the Purchasers in its Purchaser Group approve or
reject the proposed Purchase; provided, that to the extent that any Purchaser
Agent does not notify the Administrative Agent that it approves such proposed
Purchase on or before 4:00 pm (New York City time) on such day, it shall be
deemed to have rejected the proposed Purchase, unless on such day and prior to
any proposed reallocation by the Administrative Agent of such Purchaser Group’s
deemed rejected portion of the Ratable Share of the Cash Purchase Price in
respect of such proposed Purchase, such non-responding Purchaser Agent approves
in writing such proposed Purchase in the full amount of such requested Cash
Purchase Price. In the event that some but not all of the Purchaser Groups agree
to fund their Ratable Share of the Cash Purchase Price a proposed Purchase, the
Seller may request the Administrative Agent to re-allocate the rejected portion
of the proposed Purchase, and seek approval among the Purchaser Groups that
approved the original proposed Purchase, based on the Ratable Share of the
Purchase Limits of such Purchaser Groups; provided, that there shall be no
obligation of any Purchaser in any Purchaser Group to fund any such incremental
Purchase. Except in respect of a proposed Non-Cash Purchase, upon final
allocation, which shall in no event result in the Purchaser Group Investment of
any Purchaser Group to exceed its Purchaser Group Limit, the Administrative
Agent shall advise each Purchaser Agent of the amount of the requested Purchase
to be funded by each Purchaser in its Purchaser Group and the allocated share of
each Purchaser of such Purchase (the “Allocated Share”), and each such approving
Purchaser shall pay its Allocated Share of the applicable Cash Purchase Price on
the proposed date of such Purchase (the “Purchase Date”) in accordance with
clause (b) below. For the avoidance of doubt, no Purchaser shall have any
obligation to approve any Purchase Request and except for the initial Purchase
no Purchase shall be made on a day which does not constitute a Settlement Date.
Neither the approval of any Purchaser Agent nor any other party will be required
for any proposed Non-Cash Purchase and such Purchase shall be deemed to be made
on the Settlement Date immediately following the date such Purchase Request is
made in writing to the Administrative Agent (which Settlement Date shall be
treated as the “Purchase Date” for such Non-Cash Purchase); provided, that (i)
any Receivables included in such Non-Cash Purchase shall be treated as Eligible
Receivables solely to the extent satisfying the definition thereof and (ii) each
applicable condition precedent set forth in Section 5.2 shall be satisfied. In
connection with each Purchase Date, and in recognition of the sale of the
Receivables hereunder and the sale of the Collections as existing on the
immediately preceding Cut-off Date, the Servicer and Seller shall as promptly as
practicable, and in any event within three (3) Business Days of such Purchase
Date, deposit, or cause to be deposited, to the Collateral Agent’s Account, an
amount equal to all Collections and other proceeds actually received by any ADT
Entity with respect to such Pool Receivable that were collected during the
period from (and including) the immediately preceding Cut-off Date and to (and
including) such Purchase Date, and such deposit shall satisfy 3 SK 28677 0004
8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree014.jpg]
Seller’s and Servicer’s obligation to deposit or remit the corresponding portion
of such Collections and other proceeds. For the avoidance of doubt, all
Collections and other proceeds actually received after each Purchase Date,
whether relating to a period prior to or after the related Purchase Date, shall
be remitted to the Collateral Agent’s Account in accordance with this Agreement.
(b) Payment of Cash Purchase. On each Purchase Date for any Purchase (other than
any Non-Cash Purchase) which has been requested and approved in accordance with
clause (a) above, the applicable Purchasers shall, upon satisfaction of the
applicable conditions set forth herein (including in Article V) and upon the
completion of the application of Collections in accordance with Section 3.1(d)
with respect to such Purchase Date, pay their Allocated Share of the Cash
Purchase Price with respect to such Purchase, which Cash Purchase Price shall
equal the lesser of: (i) the amount requested by the Seller under clause (a)
above, and (ii) the amount which, after giving effect to such Purchase and the
application of all Collections on such Purchase Date in accordance with Section
3.1(d) is the largest amount that will not cause (a) the Purchasers’ Pool
Investment to exceed the Purchasers’ Pool Limit, or (b) the sum of the
Purchasers’ Pool Investment and the Required Reserves to exceed the Net
Portfolio Balance. The Cash Purchase Price payable on any Purchase Date shall be
paid in immediately available funds to the Seller at the account of the Seller
specified on Schedule II or at such other account designated from time to time
by the Seller or the Servicer (on behalf of the Seller) in the related Purchase
Request. (c) Sale of Receivables. On each Purchase Date, the Seller hereby
sells, assigns, and transfers to the Collateral Agent (for the benefit of the
Purchasers) (ratably, according to each Purchaser’s Investment), in
consideration of the aggregate Cash Purchase Price paid on each such Purchase
Date, if any, and the agreement to pay the RPA Deferred Purchase Price in
accordance with and subject to the terms of this Agreement, effective upon
Seller’s receipt of payment of such Cash Purchase Price for such Receivables (or
in the case of a Non-Cash Purchase, effective on the Settlement Date immediately
following the date such Purchase Request is made in writing to the
Administrative Agent), all of the Seller’s right, title and interest in, to and
under (i) each of the Receivables specified on Annex A to the related Purchase
Request, and (ii) all Related Assets with respect to such Receivables, in each
case, as existing on the immediately preceding Cut-off Date. Notwithstanding
such sale, assignment and transfer, neither the Collateral Agent nor any
Purchaser shall have any right to sell, transfer or assign any Pool Receivables
or Related Assets (or any interest therein) other than (x) pursuant to and in
accordance with Section 10.2 following the Acceleration Date or (y) transfers of
interests in the Receivable Pool and Related Assets in accordance with Section
13.3. On the Final Payout Date, all right, title and interest in, to and under
the Pool Receivables and Related Assets shall revert back to the Seller, and any
obligation to pay any RPA Deferred Purchase Price shall thereupon be
extinguished. (d) Characterization as a Purchase and Sale; Recharacterization.
(i) It is the intention of the parties to this Agreement that the transfer and
conveyance of the Seller’s right, title and interest in, to and under the 4



--------------------------------------------------------------------------------



 
[receivablespurchaseagree015.jpg]
Receivable Pool and Related Assets to the Collateral Agent (for the benefit of
the Purchasers) pursuant to this Agreement shall constitute a purchase and sale
and not a pledge for security, and such purchase and sale of the Receivable Pool
and Related Assets to the Collateral Agent (for the benefit of the Purchasers)
hereunder shall be treated as a sale for all purposes (except for financial
accounting purposes and except as may be permitted for tax purposes as provided
in Section 1.2(d)(ii)). The provisions of this Agreement and the other
Transaction Documents shall be construed to further these intentions of the
parties. If, notwithstanding the foregoing, the transfer and conveyance of the
Receivable Pool and Related Assets to the Collateral Agent (for the benefit of
the Purchasers) is characterized by any bankruptcy trustee or any other Person
as a pledge and not a sale, the parties intend that the Seller shall be deemed
hereunder to have granted, and the Seller does hereby grant, to the Collateral
Agent (for the benefit of the Purchasers) a security interest in and general
lien on all of the Seller’s right, title, and interest now or hereafter existing
in, to and under all of the Seller’s assets, whether now owned or hereafter
acquired, and wherever located (whether or not in the possession or control of
the Seller), including all of the Seller’s right, title and interest in, to and
under the Receivable Pool and the Related Assets in respect thereof. For the
avoidance of doubt, the foregoing shall not be construed to require any party
hereto to characterize the transfer and conveyance of any Receivables hereunder
as a sale for financial accounting purposes. Each of the parties hereto further
expressly acknowledges and agrees that the Purchases by the Purchasers
hereunder, regardless of the intended true sale nature of the overall
transaction, are financial accommodations (within the meaning of Section
365(c)(2) of the Bankruptcy Code to or for the benefit of the Seller. For the
avoidance of doubt, the Receivables and Related Assets purchased by the
Collateral Agent on behalf of the participating Purchasers on a Purchase Date,
includes the right to receive all Collections and other proceeds payable or
received by the Seller in respect of such Receivables on and after the Cut-off
Date immediately preceding such Purchase Date, which Collections shall be
applied in accordance with the terms of this Agreement, including without
limitation Section 7.1(h). (ii) Tax Treatment. (A) It is the intention of the
Seller (or, if applicable, ADT), the Servicer, the Administrative Agent, and the
Purchasers that, for purposes of U.S. federal income tax and state and local
taxes measured by net income, each Purchase will be treated as a loan from the
applicable Purchaser to ADT or the Seller, as the case may be, under applicable
tax laws (it being understood that all payments to the Purchasers, in their
capacity as such, representing Yield, fees and other amounts accrued under this
Agreement or the other Transaction Documents shall be deemed to constitute
interest payments or other payments in connection with such loan), and none of
the Seller (or, if applicable, ADT), the Servicer, the Administrative Agent, the
Collateral Agent nor the Purchasers shall take any position inconsistent
therewith for such tax 5 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree016.jpg]
purposes, unless otherwise required by applicable laws as confirmed in the
opinion of nationally recognized tax counsel and the person taking any such
inconsistent position provides written advance notice to the other Affected
Parties of such change in position, it being understood that the parties to this
Agreement will otherwise defend in good faith such agreed- upon position prior
to such change in position. (B) ADT and the Seller, by entering into this
Agreement, and the Purchasers, by funding the Purchase of the Receivable Pool
and Related Assets, agree to treat the Purchase of the Receivable Pool and
Related Assets, for purposes of U.S. federal income tax and state and local
taxes measured by net income, and for state and local sales and other
transactional tax purposes, as creating indebtedness secured by the Receivable
Pool and Related Assets. Accordingly, the Seller (or, if applicable, ADT),
rather than the Collateral Agent, the Administrative Agent, the Purchasers, or
any other Affected Party, shall be entitled to and shall retain the benefit of
(1) any bad debt deduction for written-off receivables for purposes of U.S.
federal income tax and state and local taxes measured by net income, and (2) any
deduction, credit, or refund with respect to state and local sales and other
transactional taxes paid or collected and remitted to the appropriate
Governmental Authority on written-off receivables. The provisions of this
Agreement and all related Transaction Documents shall be construed to further
these intentions of the parties. For purposes of this Section 1.2(d)(ii)(B), the
term “Affected Party” shall include any assignee pursuant to Section 13.3(c) or
13.3(d). (e) Purchasers Limitation on Payments. Notwithstanding any provision
contained in this Agreement or any other Transaction Document to the contrary,
none of the Purchasers, Purchaser Agents, the Collateral Agent or the
Administrative Agent shall be obligated (whether on behalf of a Purchaser or
otherwise), to pay any amount to the Seller in respect of any portion of the RPA
Deferred Purchase Price relating to the Receivable Pool, except in accordance
with Section 1.2(g), from available Collections deposited in the Collateral
Agent’s Account. Any amount which the Administrative Agent, the Collateral
Agent, a Purchaser Agent or a Purchaser is not obligated to pay pursuant to the
operation of the preceding sentence shall not constitute a claim (as defined in
§ 101 of the Bankruptcy Code) against, or obligation of, any Purchaser Agent,
the Collateral Agent, any Purchaser, or the Administrative Agent, as applicable,
for any such insufficiency unless and until such amount becomes available for
distribution to the Seller pursuant to the terms hereof and such party is
contractually obliged to make such payment. (f) Obligations Not Assumed. The
foregoing sale, assignment, transfer, and conveyance does not constitute, and is
not intended to result in, the creation or an assumption by the Administrative
Agent, any Purchaser Agent, the Collateral Agent or any Purchaser of any
obligation or liability of the Seller, ADT, the Servicer, or any other Person
under or in connection with all, or any portion of, the Receivable Pool or
Related 6



--------------------------------------------------------------------------------



 
[receivablespurchaseagree017.jpg]
Assets, all of which shall remain the obligations and liabilities of the Seller,
ADT, the Servicer, and such other Persons, as applicable. (g) RPA Deferred
Purchase Price. In accordance with the terms of, and subject to the limitations
set forth in, this Agreement, the Collateral Agent (on behalf of the Purchasers
in each Purchaser Group) shall pay to the Seller the RPA Deferred Purchase Price
relating to the Receivable Pool on each Settlement Date from the related Monthly
Collections that are available for allocation therefor (if any) pursuant to
Section 3.1(d)(vii). Any payment of any amount of RPA Deferred Purchase Price
shall be deemed to be made by each Purchaser Group according to its
Proportionate Share of such amount. Any amounts properly distributed to the
Seller in accordance with this Section 1.2(g) in respect of the RPA Deferred
Purchase Price shall be for the account of the Seller, and may be applied by the
Seller for so long as no Event of Termination or Unmatured Event of Termination
would be continuing immediately after such application, toward the purchase of
additional Receivables and Related Assets or may be distributed to ADT. ARTICLE
II COMPUTATIONAL RULES SECTION 2.1 Selection of Rate Tranches. Subject to the
requirements set forth in this Article II, each Purchaser Agent shall from time
to time, only for purposes of computing Yield with respect to each Purchaser in
its Purchaser Group, account for such Purchaser’s Investment in terms of one or
more Rate Tranches and the applicable Yield Rate, which may be different for
each Rate Tranche. Each Purchaser’s Investment in respect of the Receivable Pool
shall be allocated to each Rate Tranche by the related Purchaser Agent to
reflect the funding sources for each portion of the Receivable Pool so that: (a)
there will be one or more Rate Tranches in respect of the Receivable Pool,
selected by each Purchaser Agent, reflecting the portion, if any, of the
aggregate Investment of the Purchasers in its Purchaser Group funded or
maintained by such Purchasers other than through the issuance of Commercial
Paper Notes (including by outstanding Liquidity Advances or by funding under an
Enhancement Agreement); and (b) there will be a Rate Tranche in respect of the
Receivable Pool, selected by each Purchaser Agent, equal to the excess of the
aggregate Investment of the Purchasers in its Purchaser Group over the aggregate
amounts allocated at such time pursuant to clause (a) above, which Rate Tranche
shall reflect the portion of such aggregate Investment funded or maintained by
such Purchasers through the issuance of Commercial Paper Notes. Each Purchaser
Agent may in its sole discretion, allocate all or any portion of any Purchaser’s
Investment in respect of any Purchaser in its Purchaser Group to one or more
Rate Tranches as such Purchaser Agent shall select. 7 SK 28677 0004 8494650
v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree018.jpg]
SECTION 2.2 Computation of each Purchaser’s Investment and each Purchaser’s
Tranche Investment. In making any determination of the Purchasers’ Pool
Investment, any Purchaser’s Investment and any Purchaser’s Tranche Investment,
the following rules shall apply: (a) (a) each Purchaser’s Investment shall not
be considered reduced unless Collections available for distribution pursuant to
Section 3.1(d)(iv) shall have been actually paid to, and received by, the
applicable Purchaser Agent for application hereunder to reduce such Purchaser’s
Investment in accordance with the terms hereof; (b) each Purchaser’s Investment
(or any other amounts payable under any Transaction Document) shall not be
considered reduced (or paid) by any distribution of any portion of Collections
or other payments, as applicable, if at any time such distribution or payment is
rescinded or must otherwise be returned for any reason; and (c) if there is any
reduction in any Purchaser’s Investment, there shall be a corresponding
reduction (in the aggregate) in such Purchaser’s Tranche Investment with respect
to one or more Rate Tranches selected by the related Purchaser Agent in its
reasonable discretion. SECTION 2.3 Computation of Yield. In making any
determination of Yield, the following rules shall apply: (a) Yield shall accrue
daily on the Purchasers’ Pool Investment on such day. Each Purchaser Agent shall
determine the Yield accruing with respect to each Rate Tranche for the
Purchasers in its Purchaser Group daily, in accordance with the definition of
Yield; (b) no provision of this Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable Law;
and (c) Yield for any Rate Tranche shall not be considered paid by any
distribution or other payment if at any time such distribution or payment is
rescinded or must otherwise be returned for any reason. SECTION 2.4 Yield Rate,
Fees, Etc. It is understood and agreed that (a) the Yield Rate for any Rate
Tranche may change from one applicable Yield Period or Settlement Period to the
next, and the applicable Bank Rate, Base Rate, CP Rate or Hedge Rate used to
calculate the applicable Yield Rate may change from time to time and at any time
during an applicable Yield Period or Settlement Period, (b) any rate information
provided by any Purchaser Agent to the Seller or the Servicer shall be based
upon such Purchaser Agent’s good faith estimate. SECTION 2.5 Benchmark
Replacement. (a) Notwithstanding anything to the contrary herein or in any other
Transaction Document, upon the occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, the Administrative Agent and the Seller
may mutually agree to amend this Agreement to replace the LIBO Rate with a
Benchmark Replacement. Any such amendment will become effective without any
further action or consent 8



--------------------------------------------------------------------------------



 
[receivablespurchaseagree019.jpg]
of the Purchase Agents, Purchasers or the Servicer: at 5:00 p.m. on the fifth
(5th) Business Day (or such earlier Business Day set forth in the notice of such
proposed amendment) after the Administrative Agent and the Seller have provided
such proposed amendment to the Purchaser Agents and the Servicer in all cases.
No replacement of the LIBO Rate with a Benchmark Replacement pursuant to this
Section 2.5 will occur prior to the applicable Benchmark Transition Start Date.
(a) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent and the
Seller will have the right to mutually agree to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Transaction Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of the Purchaser Agents or the Purchasers.
(b) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Seller, the Servicer and each Purchaser Agent of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes, and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
and the Seller pursuant to this Section 2.5, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in the Administrative Agent’s sole discretion and without consent from any
Purchaser Agent, any Purchaser or the Servicer, except, in each case, as
expressly required pursuant to this Section 2.5. (c) Benchmark Unavailability
Period. During any Benchmark Unavailability Period, the Yield that would be
computed using the LIBO Rate shall be computed using the Base Rate. ARTICLE III
SETTLEMENTS SECTION 3.1 Settlement Procedures. The parties hereto will take the
following actions with respect to each Settlement Date: (a) Information Package.
By no later than the fifth (5th) Business Day prior to each Settlement Date (or
in the case of the initial Settlement Date, such Settlement Date) specified in
clause (a) of the definition thereof, (each a “Reporting Date” for and related
to the Settlement Period ending immediately prior to such date and, to the
extent required in clause (b) below, the Yield Period ending immediately prior
to such Settlement Date), 9 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree020.jpg]
the Servicer shall deliver to the Collateral Agent and the Administrative Agent,
which the Administrative Agent shall, upon receipt, forward to each Purchaser
Agent, an e-mail attaching an Excel file and a file in .pdf or similar format
signed by a Responsible Officer of the Servicer containing the information
described in Exhibit D, including the information calculated by the Servicer
pursuant to this Section 3.1 (each, an “Information Package”) for and related to
the Settlement Period ending immediately prior to such Reporting Date; provided,
that the loan level data tape set forth in Exhibit D shall only be required to
be provided in connection with the Settlement Dates occurring in March, June,
September and December, and upon request thereof by Mizuho, within ten (10)
Business Days of such request; provided further, that during the continuance of
an Unmatured Event of Termination or Event of Termination, the Administrative
Agent may (or at the request of the Required Purchasers shall) request, in its
reasonable discretion, the Servicer to, and the Servicer agrees to, deliver any
information related to the Pool Receivables and Related Assets, or the
transactions contemplated hereby as the Administrative Agent or the Required
Purchasers shall request (including a calculation of the Net Portfolio Balance,
the Required Reserves and each component or subcomponent thereof (including as
determined on dates other than as set forth therein), the daily Collections,
etc.) on each Business Day. (b) Yield; Other Amounts Due. On or before the
second (2nd) Business Day prior to each Reporting Date, each Purchaser Agent
shall notify the Administrative Agent and the Servicer of (i) the amount of
Yield accrued in respect of each related Rate Tranche funded by the Purchasers
in each Purchaser Group for each day during, in respect of Yield calculated at
the CP Rate, the most recently ended Settlement Period, and in respect of Yield
calculated at the Bank Rate, the Yield Period ending immediately prior to the
related Settlement Date, and (ii) all Fees accrued each day during the most
recently ended Settlement Period, and (iii) all other amounts payable or to be
paid by the Seller under this Agreement and the other Transaction Documents on
the immediately succeeding Settlement Date (other than amounts described in
clause (c) below) to such Purchaser Agent or any Purchaser in, or Affected Party
related to, any Purchaser Group. Such Yield, Fees and other amounts accrued in
respect of such immediately preceding Settlement Period or Yield Period, as
applicable, shall be due and payable by the Seller on the next succeeding
Settlement Date (notwithstanding any limitation on recourse or other liability
limitation contained (other than for the avoidance of doubt, the usury savings
clause set forth in this Agreement) herein to pay such amounts). (c) Settlement
Computations. On each Reporting Date, the Servicer shall include in the
Information Package, calculations, as of the most recent Cut-off Date for the
related Settlement Period or Yield Period, as applicable, the following (I)
without taking into account any Receivables included in a Purchase to be made on
the Settlement Date next succeeding such Reporting Date, (A) the Unpaid Balance
and Financed Unpaid Balance of each of the Pool Receivables, the Purchasers’
Pool Investment, the Purchaser Group Investment of each Purchaser Group, the
Required Reserves, the Net Portfolio Balance, and each component of each of the
foregoing, (B) the amount of the reduction or increase (if any) in each of the
Required Reserves, the Net Portfolio Balance, the Purchasers’ Pool Investment
and the Purchaser Group Investment since the Cut-off Date 10



--------------------------------------------------------------------------------



 
[receivablespurchaseagree021.jpg]
immediately preceding the Cut-off Date for the most recently ended Settlement
Period, and each component of each of the foregoing (including a breakdown of
Collections and Deemed Collections and any related Dilutions or other
reductions, if any, during such Settlement Period), (C) the excess (if any) of
the sum of the Purchasers’ Pool Investment and the Required Reserves, over the
Net Portfolio Balance, (D) the excess (if any) of the Purchasers’ Pool
Investment, over the Purchasers’ Pool Limit, (E) the excess (if any) of the
Purchaser Group Investment of each Purchaser Group, over the Purchaser Group
Limit of each such Purchaser Group, (F) the aggregate Investment of any Exiting
Purchasers, (G) the total Pool Deficiency Amount (if any), (H) the total Deemed
Collections for such Settlement Period, (I) the amount of all other Obligations
payable on the next Settlement Date, (J) the Excess Concentration Amount, (K)
the Pool Receivables (and the aggregate Financed Unpaid Balance thereof) that
are subject to the Conditional Service Guaranty and have been originated within
the six (6) months prior to such Reporting Date, and (L) the amount of Monthly
Collections; and (II) if any Purchase Request is being delivered
contemporaneously with the delivery of such Information Package, the information
specified in clauses (A), (C) through (I), (K) and (L) above, determined on a
pro forma basis after giving effect the proposed Purchase to be made on the
Settlement Date next succeeding such Reporting Date, the computation of the
Collections available for allocation pursuant to each sub-section (i) through
(vii) of Section 3.1(d), the computation of the Cash Purchase Price, if any, to
be paid by the Purchasers on such next succeeding Settlement Date in respect of
any Purchase in accordance with Section 1.2(b). (d) Order of Application. The
Collateral Agent shall, on each Settlement Date, to the extent funds are
available in the Collateral Agent’s Account, distribute the related Monthly
Collections for the following purposes and in the following order of priority:
(i) to the Servicer, all accrued then due and unpaid Servicing Fee; (ii) to the
Collateral Agent and the Administrative Agent in respect of all costs, expenses,
Fees and Indemnified Amounts then due and payable to the Collateral Agent and
the Administrative Agent (solely in their capacities as such) under this
Agreement and the other Transaction Documents; provided, that the expenses and
Indemnified Amounts payable under this clause (i) on any Settlement Date shall
not in the aggregate exceed $500,000; (iii) on a pari passu basis, to each
Purchaser Agent ratably (based on the aggregate accrued and unpaid Yield and
Fees due and payable to them and the members of their respective Purchaser
Groups) Yield accrued and unpaid on all Rate Tranches relating to the Receivable
Pool for the Purchasers in its Purchaser Group howsoever funded or maintained
during (x) in respect of Yield calculated at the CP Rate, the related Settlement
Period and (y) in respect of Yield calculated at the Bank Rate, the Yield Period
ending immediately prior to such Settlement Date and to the accrued and unpaid
Fees for its Purchaser Group then due and payable; 11 SK 28677 0004 8494650
v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree022.jpg]
(iv) to the Purchaser Agents to the reduction of the Purchasers’ Pool Investment
(A) if clause (C) below does not apply, to reduce, to the extent necessary, the
Pool Deficiency Amount to zero in the priority set forth in Section 3.1(e),
ratably (based upon the respective amounts of reduction of Investment owed to
each Purchaser Group in respect of each application to the Purchasers in each
such Purchaser Agent’s Purchaser Group), determined without taking into account
any Receivables to be acquired by the Purchasers on such Settlement Date, (B) if
clause (C) below does not apply, in the amount required pursuant to Section
3.2(b), ratably (based upon their respective Purchaser Group Investments),
determined without taking into account any Receivables to be acquired by the
Purchasers on such Settlement Date, or (C) during the continuance of an Event of
Termination or an Unmatured Event of Termination or following the Purchase
Termination Date, ratably (based upon their respective Purchaser Group
Investments) to reduce the Purchasers’ Pool Investment to zero; provided, that
for the avoidance of doubt, any amounts paid to any Purchaser Agent pursuant to
this clause (iv) shall be applied in reduction of the Investment of the relevant
Purchasers in such Purchaser Agent’s Purchaser Group; (v) to the Purchaser
Agents and the Purchasers ratably (based on the aggregate accrued and unpaid
Seller Obligations owing) in respect of all costs, expenses and Indemnified
Amounts due and payable to the Purchaser Agents and the Purchasers (solely in
their capacities as such) under this Agreement and the other Transaction
Documents; (vi) first, ratably (based upon the amounts due and payable), to the
Collateral Agent and the Administrative Agent in respect of expenses and
Indemnified Amounts due and payable to the Collateral Agent and the
Administrative Agent, to the extent such amounts were not paid pursuant to
clause (i) above, and second, to each Purchaser Agent ratably (based on the
aggregate accrued and unpaid Seller Obligations owing to their respective
Purchaser Groups) all accrued and unpaid other Seller Obligations due and
payable to any Affected Parties in such Purchaser Agent’s Purchaser Group; (vii)
to the Seller, for its own account, amounts in respect of payment of the RPA
Deferred Purchase Price; and (viii) to the Seller, for its own account, any
remaining amounts. (e) Priority for Investments Reductions. The Collateral Agent
shall apply Monthly Collections in the Collateral Agent’s Account which are
available to reduce the Pool Deficiency Amount in accordance with clause (iv)(A)
of Section 3.1(d) to the applicable Purchaser Agents, pari passu based upon
respective amounts owed to each Purchaser in the related Purchaser Groups for
each such specified applications in the following order: (i) first, to reduce
the Purchasers’ Pool Investment to an amount equal to the Net Portfolio Balance,
minus the Required Reserves at such time, (ii) second, to reduce the Purchasers’
Pool Investment to an amount equal to the Purchasers’ Pool Limit, (iii) third,
to reduce each Purchaser Group Investment to an amount equal to the 12



--------------------------------------------------------------------------------



 
[receivablespurchaseagree023.jpg]
related Purchaser Group Pool Limit, and (iv) fourth to reduce the aggregate
Investment of all Exiting Purchasers to zero. SECTION 3.2 Deemed Collections;
Reduction of Purchasers’ Pool Investment, Etc. (a) Deemed Collections. If on any
day: (i) the Unpaid Balance of any Pool Receivable is reduced, cancelled,
subject to set-off, offset, netting, special refund or credit as a result of
Dilution or for any other reason, including pursuant to the Conditional Service
Guaranty (other than solely as a result of such Pool Receivable becoming a
Defaulted Receivable in accordance with the Credit and Collection Policy as a
result of the bankruptcy or insolvency of the related Obligor or a payment
default of the related Obligor); (ii) the Financed Unpaid Balance of any Pool
Receivable is less than the amount included to represent such amount in
calculating the Net Portfolio Balance for purposes of any Information Package;
(iii) any Pool Receivable (or the terms of any related Contract governing such
Pool Receivable) is extended, amended, waived, or otherwise modified or adjusted
(except as set forth in clause (iv) below) or as expressly permitted under
Section 8.2(b); (iv) the due date for payment of any Pool Receivable is extended
to a date that is more than thirty (30) days after such Pool Receivable’s
original due date; (v) (A) any of the representations or warranties of the
Seller set forth in clauses (j) or (n) or (bb) of Section 6.1 or the Servicer
set forth in Section 6.2(t) were untrue when made with respect to any Pool
Receivable, or (B) if the Level 1 Ratings Trigger is in effect, any Pool
Receivable is a Conditional Service Guaranty Receivable; or (vi) any Collection
Agent Fee is paid, including by setoff, offset or reduction of any Collections;
then, on such day, the Seller shall be deemed to have received a Collection of
such Pool Receivable and, in respect of such Collections deemed received during
any Settlement Period, the Seller shall, unless such amounts are permitted to be
netted as provided below, pay to the Collateral Agent’s Account by the date
which is no later than three (3) Business Days (x) in respect of clause (ii) or
(v) above, after the Seller, ADT or the Servicer has knowledge thereof or has
received notice thereof, and (y) in respect of any other clause above, prior to
the Settlement Date immediately succeeding such Settlement Period or after the
occurrence of an Event of Termination that remains continuing, within one (1)
Business Day from the event giving rise to 13 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree024.jpg]
such Deemed Collection) for application by the Collateral Agent pursuant to
Section 3.1(d) as provided in this Agreement an amount equal to: (1) in the case
of clause (i) above, the amount of such reduction, set-off, offset, netting,
special refund, credit or cancellation; in the case of clause (ii) above, the
difference between the actual Financed Unpaid Balance and the amount included to
represent such amount in respect of such Pool Receivable in calculating the Net
Portfolio Balance in such Information Package; or, in the case of clause (iv)
above, in the amount that such extension affects the Financed Unpaid Balance of
the related Pool Receivable in the sole determination of the Administrative
Agent, as applicable, by notice to ADT, the Seller and the Servicer; provided,
that the aggregate amount of Deemed Collections paid by the Seller pursuant to
this clause 1 in respect of any Pool Receivable shall not exceed its Financed
Unpaid Balance; or (2) in the case of clause (iii) or (v) above, the amount of
the entire Financed Unpaid Balance of the relevant Pool Receivable or Pool
Receivables (as determined immediately prior to the applicable event) with
respect to which such extension, amendment, waiver, or modification occurs or
such representations or warranties were or are untrue, or from and after the
date of the Level 1 Ratings Trigger which constitutes or constituted a
Conditional Service Guaranty Receivable while the Level 1 Ratings Trigger is in
effect; or (3) in the case of clause (vi) above, the amount by which such
Collection Agent Fee exceeds the lesser of (i) the ordinary course and customary
collection fees and expenses payable to Collection Agents by the Servicer and
consistent with its past practices as reasonably demonstrated by the Servicer to
the Administrative Agent, and (ii) an amount equal to 20% of the Financed Unpaid
Balance of the applicable Pool Receivable as determined immediately prior to the
payment of such Collection Agent Fee; provided, that so long as no Event of
Termination or Unmatured Event of Termination shall have occurred and be
continuing, in the event the Seller has paid Deemed Collections in respect of a
Pool Receivable at least equal to the amount of the full Financed Unpaid Balance
thereof to the Collateral Agent’s Account, in accordance with and pursuant to
this Section 3.2, such Pool Receivable and the Related Assets thereof shall be
deemed repurchased by the Seller and shall be automatically released from the
security interest of the Collateral Agent upon such payment in full of such
Deemed Collections to the Collateral Agent’s Account, and upon such repurchase,
the portion of the RPA Deferred Purchase Price relating to such Pool Receivable
shall be deemed to be fully satisfied and discharged, without any further action
on the part of any Person; provided, further, that for the avoidance of doubt,
no ADT Entity shall initiate any amendments to any Pool Receivable or otherwise
take any action that would result in a Deemed Collection for 14



--------------------------------------------------------------------------------



 
[receivablespurchaseagree025.jpg]
the purpose of repurchasing any Pool Receivable, and any such action shall
constitute an Event of Termination under Section 10.1(q). Collections deemed
received by the Seller under this Section 3.2(a) are herein referred to as
“Deemed Collections”. To the extent no Pool Deficiency Amount would result
therefrom, the Seller may, at its option, net the amount of Deemed Collections
required to be deposited in the Collateral Agent’s Account prior to any
Settlement Date, from the amount of the RPA Deferred Purchase Price payable to
the Seller on the next Settlement Date after the due date of payment of such
Deemed Collections by Seller hereunder. (b) The Sellers’ Optional Reduction of
Purchasers’ Pool Investment. The Seller may at any time and from time to time
elect to reduce (in whole or in part) Purchasers’ Pool Investment by giving or
causing the Servicer to give the Collateral Agent and the Administrative Agent
at least five (5) Business Days’ prior written notice (which shall be in
substantially the form of Exhibit B hereto) of such elected reduction, which
notice shall include (i) the proposed date of such reduction, which shall be a
Settlement Date, and (ii) the amount of any such proposed reduction (which
amount shall be not less than $5,000,000 and shall be an integral multiple of
$100,000 thereafter). Any such requested reduction in the Purchasers’ Pool
Investment shall be applied to reduce the Investments of each Purchaser to the
extent Monthly Collections are available therefor in accordance with Section
3.1(d). SECTION 3.3 Payments and Computations, Etc. (a) Payments. All amounts to
be paid to, or deposited by the Seller, the Servicer or ADT with, the Collateral
Agent, the Administrative Agent, any Purchaser Agent, or any other Person
hereunder shall, except as otherwise expressly provided herein, be paid or
deposited in accordance with the terms hereof no later than 1:006:00 p.m. (New
York City time) on the day when due in U.S. Dollars in same day funds to the
Collateral Agent’s Account or to such other account as the Collateral Agent
shall designate in writing to the Seller and the Servicer from time to time. All
ADT Obligations to be paid by any ADT Entity (other than the Seller) to the
Collateral Agent, the Administrative Agent, any Purchaser Agent, any Purchaser,
any Indemnified Party or any Affected Party shall, except as otherwise expressly
provided herein, be paid or deposited in accordance with the terms hereof no
later than 1:006:00 p.m. (New York City time) on the day when due in U.S.
Dollars in same day funds to the Administrative Agent’s Account. Amounts
remitted to the Administrative Agent’s Account in respect of ADT Obligations
shall be distributed on each Settlement Date for the payment of ADT Obligations
due and payable on or prior to such Settlement Date (i) to the Administrative
Agent and the Collateral Agent for ADT Obligations then due and payable to it in
accordance with the terms of this Agreement, and (ii) to the applicable
Purchaser Agent for ADT Obligations then due and payable to it, its related
Purchasers, its related Affected Parties and its related Indemnified Parties.
For purposes of making the 15 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree026.jpg]
applications set forth in the immediately preceding sentence, the Administrative
Agent shall rely upon the certifications (the “Demand Certifications”) of each
of the Collateral Agent (if other than the Administrative Agent) and each of the
Purchaser Agents (if other than the Administrative Agent) as to the ADT
Obligations then due and payable to it (or in respect of a Purchaser Agent owing
to it and its related Purchasers, Affected Parties and Indemnified Parties).
Each of the Collateral Agent (if other than the Administrative Agent) and each
Purchaser Agent shall provide the Administrative Agent with a Demand
Certification upon making any demand or claim for payment of any ADT
Obligations, which Demand Certification shall specify the date upon which such
ADT Obligations are due and payable and the ADT Obligation giving rise to such
payment. If amounts remitted in respect of ADT Obligations which are on deposit
in the Administrative Agent’s Account on any Settlement Date are insufficient to
pay in full all ADT Obligations which are then due and payable on such
Settlement Date, the Administrative Agent shall distribute such funds on a pro
rata basis to the relevant parties based upon the ADT Obligations then due and
payable to such parties based upon the amount of the ADT Obligations then due
and payable to it (in respect of each of its capacities hereunder) and the
Demand Certifications which the Administrative Agent has received. The
Administrative Agent shall have no liability for making payments in accordance
with this Section 3.3(a) based upon the Demand Certifications. (b) Late
Payments. Each ADT Entity, shall pay to the applicable Purchaser Agent, for the
benefit of the applicable Affected Party, interest on all amounts not paid or
deposited by such party on the date when due hereunder at an annual rate equal
to 2.00% above the Base Rate, payable on demand, provided, that such interest
rate shall not at any time exceed the maximum rate permitted by applicable Law.
(c) Method of Computation. All computations of interest, Yield, Liquidation
Discount, Yield and Fee Reserve, any Fees payable under Section 4.1, and any
other fees payable by the Seller to the Collateral Agent, any Purchaser, any
Purchaser Agent, the Administrative Agent, or any other Affected Party in
connection with Purchases hereunder shall be made on the basis of a year of 360
days for the actual number of days (including the first day but excluding the
last day) elapsed (except that calculations with respect to the Prime Rate shall
be on the basis of a year of 365 or 366 days, as the case may be). (d) Payment
of Currency and Setoff. All payments by any ADT Entity or the Servicer to any
Affected Party or any other Person in connection with the Transaction Documents
shall be made in U.S. Dollars and without set-off or counterclaim, except, for
the avoidance of doubt, any netting expressly permitted herein. Any ADT Entity’s
obligations hereunder shall not be satisfied by any tender or recovery of
another currency except to the extent such tender or recovery results in receipt
of the full amount of U.S. Dollars. (e) Taxes. (i) Except to the extent required
by applicable Law, any and all payments and deposits required to be made
hereunder, under any other 16



--------------------------------------------------------------------------------



 
[receivablespurchaseagree027.jpg]
Transaction Document or under any instrument delivered hereunder or thereunder
to any Affected Party or otherwise hereunder or thereunder by the Seller or the
Servicer shall be made free and clear of, and without withholding or deduction
for, any and all present or future Indemnified Taxes. If the Seller or the
Servicer shall be required by applicable Law to make any such withholding or
deduction, (A) the Seller (or the Servicer, on its behalf) shall make an
additional payment to such Affected Party, in an amount sufficient so that,
after making all required withholdings or deductions (including withholdings or
deductions applicable to additional sums payable under this Section 3.3(e)),
such Affected Party receives an amount equal to the sum it would have received
had no such withholdings or deductions been made, (B) the Seller (or the
Servicer, on its behalf) shall make such deductions, and (C) the Seller (or the
Servicer, on its behalf) shall pay the full amount deducted to the relevant
taxation authority or other Governmental Authority in accordance with applicable
Law. (ii) The Seller will indemnify each Affected Party for the full amount of
(A) Indemnified Taxes (including any Indemnified Taxes imposed by any
jurisdiction on amounts payable under this Section) paid by such Affected Party,
as the case may be, and any reasonable expenses payable by such Affected Party
arising therefrom or with respect thereto; and (B) any incremental U.S. federal
income or withholding Taxes or state or local Taxes measured by net income that
arise because a Purchase of the Receivable Pool or Related Assets is not treated
by a taxing authority as intended for purposes of U.S. federal income Tax or
state or local Taxes measured by net income under Section 1.2(d)(ii)(A) (such
indemnification described in this clause (B) will include U.S. federal income
and withholding Taxes and state and local Taxes measured by net income necessary
to make such Affected Party whole on an after-tax basis taking into account the
taxability of receipt of payments under this clause (B) and any reasonable
expenses (other than Taxes) arising out of, relating to, or resulting from the
foregoing); provided, however, that no Affected Party shall be entitled to
indemnification under this clause (B) for Taxes other than Taxes attributable
solely and directly to income derived from the transactions effectuated by the
Transaction Documents. Notwithstanding anything to the contrary in this
Agreement, no Affected Party shall recover, whether through a payment of
additional amounts pursuant to Section 3.3(e)(i) or a payment pursuant to the
indemnification obligations of this Section 3.3(e)(ii), more than once for any
Tax imposed. Any indemnification under this Section 3.3(e)(ii) shall be paid by
the Seller to the Collateral Agent’s Account by the date which is no later than
three (3) Business Days prior to the Settlement Date immediately succeeding the
Settlement Period in which written demand therefor is made by any Affected Party
, together with a statement of reasons for such demand and the calculations of
such amount. Such calculations, if made in good faith, absent manifest error,
shall be final and conclusive on all parties. (iii) Within five (5) days after
the date of any payment of Taxes withheld by the Seller or the Servicer, as
applicable, in respect of any payment to any Affected Party, the Seller or the
Servicer, as applicable, will furnish to the 17 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree028.jpg]
Administrative Agent, the original or a certified copy of a receipt evidencing
payment thereof (or other evidence reasonably satisfactory to the Administrative
Agent). (iv) Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section shall survive
the resignation or replacement of, or any assignment by, any Affected Party, and
the payment in full of Obligations hereunder. (v) (A) Any Affected Party that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Transaction Document shall deliver to the Servicer (on
behalf of the Seller) and the Administrative Agent, at the time or times
reasonably requested by the Seller or the Servicer and at the time or times
prescribed by applicable Law, such properly completed and executed documentation
reasonably requested by the Seller or the Servicer as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Affected Party, if reasonably requested by the Seller or the Servicer, shall
deliver such other documentation prescribed by applicable Law or reasonably
requested by the Seller or the Servicer as will enable the Seller or the
Servicer to determine whether or not such Affected Party is subject to backup
withholding or information reporting requirements. Notwithstanding the
foregoing, submission of such documentation (other than any documentation
required by clause (B) below) shall not be required if in the Purchaser’s
reasonable judgment such completion, execution, or submission would subject such
Purchaser to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Purchaser. (B) Without
limiting the generality of the foregoing, (1) Each Affected Party that is not a
“United States person,” within the meaning of Section 7701(a)(30) of the Code,
shall, on or before the date it becomes a party to this Agreement, deliver to
the Servicer (on behalf of the Seller) and the Administrative Agent such
certificates, documents, or other evidence, as required by the Code or Treasury
Regulations issued pursuant thereto, including Internal Revenue Service Form
W-8BEN, Form W-8BEN-E, Form W-8ECI, W-IMY (or any successor form), with
appropriate attachments, or any other applicable certificate or statement of
exemption, properly completed and duly executed by such Affected Party
establishing that any payment made or deemed made to such Affected Party is (i)
not subject to United States Federal withholding Tax under the Code because such
payments are effectively connected with the conduct by such Affected Party of a
trade or business in the United States, (ii) exempt or entitled to a reduction
from United States Federal withholding tax under a provision of an applicable
Tax treaty, (iii) eligible for the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, in which case such Affected 18



--------------------------------------------------------------------------------



 
[receivablespurchaseagree029.jpg]
Party shall also deliver a certificate to the effect that such Affected Party is
not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Seller, within the meaning of Section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, or (iv) made to a person who is not the
beneficial owner of the payments. In addition, each such Affected Party shall,
if legally able to do so, thereafter deliver such certificates, documents or
other evidence from time to time establishing that payments received hereunder
are not subject to, or subject to a reduced rate of, such withholding upon
receipt of a written request therefor from the Seller or the Administrative
Agent. (2) Each Affected Party that is a “United States person,” shall, on or
before the date it becomes a party to this Agreement, deliver to the Servicer
(on behalf of the Seller) and the Administrative Agent such certificates,
documents, or other evidence, as required by the Code or Treasury Regulations
issued pursuant thereto, including Internal Revenue Service Form W-9 (or any
successor form) or any other applicable certificate or statement of exemption
properly completed and duly executed by such Affected Party establishing that
payment made to such Affected Party is not subject to United States Federal
backup withholding Tax under the Code. In addition, each such Affected Party
shall, if legally able to do so, thereafter deliver such certificates,
documents, or other evidence from time to time establishing that payments
received hereunder are not subject to such withholding upon receipt of a written
request therefor from the Seller or the Administrative Agent. (3) Each Affected
Party that is entitled to any exemption or reduction of non-U.S. withholding tax
with respect to any payment under this Agreement shall, on or before the date it
becomes a party to this Agreement, deliver to the Servicer (on behalf of the
Seller) and the Administrative Agent such certificates, documents, or other
evidence as may reasonably be requested by the Servicer (on behalf of the
Seller) or the Administrative Agent, establishing that such payment is not
subject to, or is subject to a reduced rate of, withholding. In addition, each
such Affected Party shall, if legally able to do so, thereafter deliver such
certificates, documents, or other evidence from time to time establishing that
payments received hereunder are not subject to such withholding, or are subject
to a reduced rate of withholding, upon receipt of a written request therefor
from the Servicer (on behalf of the Seller) or the Administrative Agent. (4) If
a payment made to an Affected Party under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Affected Party
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Affected 19 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree030.jpg]
Party shall deliver to the Seller (or the Servicer on behalf of the Seller) and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Seller (or the Servicer on behalf of
Seller) or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Seller (or the Servicer on
behalf of Seller) or the Administrative Agent as may be necessary for the Seller
(or the Servicer on behalf of the Seller) and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Affected Party has
complied with such Affected Party’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. (vi) For purposes of this
Section 3.3(e), “applicable Law” includes FATCA. (vii) Each Purchaser (or in
respect of a Conduit Purchaser, the Purchaser Agent on behalf of such Conduit
Purchaser) shall severally indemnify the Administrative Agent, within five (5)
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Purchaser (but only to the extent that the Seller or ADT has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limited the obligation of the Seller or ADT to do so), (ii) any Taxes
attributable to such Purchaser’s failure to comply with the provisions of
Section 13.3(b) relating to the maintenance of a Participant Register, and (iii)
any Excluded Taxes attributable to such Purchaser, in each case, that are
payable or paid by the Administrative Agent in connection with any Transaction
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant taxing authority. A certificate as to the amount of such payment or
liability delivered to any Purchaser by the Administrative Agent to set off and
apply any and all amounts at any time owing to such Purchaser under any
Transaction Document or otherwise payable by the Administrative Agent to the
Purchase from any other source against any amount due to the Administrative
Agent under this paragraph (e)(vii). (viii) Any Affected Party claiming
compensation under Section 4.2(a) or any Indemnified Taxes or additional amounts
payable pursuant to this Section 3.3 shall use reasonable efforts (consistent
with its internal policies and legal and regulatory restrictions) to, at the
expense of the Servicer, file any certificate or document reasonably requested
in writing by the Seller or the Servicer or to change the jurisdiction of its
applicable lending office if the making of such a filing or change would avoid
the need for or reduce the amount of any such additional amounts which may
thereafter accrue and would not, in the sole determination of such Affected
Party, be otherwise disadvantageous to such Affected Party. 20



--------------------------------------------------------------------------------



 
[receivablespurchaseagree031.jpg]
(ix) If any Affected Party receives a refund in respect of any Indemnified Taxes
as to which it has been indemnified by the Seller or with respect to which the
Seller has paid additional amounts, in each case pursuant to this Section, it
shall promptly repay such refund to the Seller (to the extent of amounts that
have been paid by the Seller (or the Servicer, on its behalf) under this Section
with respect to such refund), net of all out-of-pocket expenses (including Taxes
imposed with respect to such refund) of such Affected Party and without interest
(other than interest paid by the relevant taxing authority with respect to such
refund); provided, however, that the Seller (or the Servicer, on its behalf)
upon the request of such Affected Party, agrees to return such refund (plus
penalties, interest, or other charges) to such Affected Party in the event such
Affected Party or the Administrative Agent is required to repay such refund.
Nothing in this Section shall obligate any Affected Party to apply for any such
refund. (x) If ADT determines that a reasonable basis exists for contesting an
Indemnified Tax for which it has paid additional amounts or indemnification
payments, each applicable Affected Party shall use reasonable efforts to
cooperate with ADT as ADT may reasonably request in challenging such Tax. ADT
shall indemnify and hold each such Affected Party harmless against any
out-of-pocket expenses incurred by such person in connection with any request
made by ADT pursuant to this Section 3.3(e)(x). (xi) Subject to the provisions
of this Section 3.3, if any Affected Party shall, to its knowledge, have
received notice of any attempt by a taxing authority to impose or collect any
Indemnified Tax from such Affected Party, such Affected Party shall use
commercially reasonable efforts to notify the Servicer (on the Seller’s behalf)
of such attempt, and the Seller shall, provided that the Seller shall first
deposit with the applicable Purchaser Agent amounts sufficient to indemnify the
Affected Party as provided under Section 3.3(e)(ii), have the right, at their
sole expense, (A) if such Affected Party is contesting the imposition of any
such Tax in good faith by appropriate proceedings, to be kept reasonably
informed by such Affected Party about the progress of such proceedings, or (B)
if such Affected Party is not so contesting, to initiate any proceedings
resisting or objecting to the imposition or collection of any such Tax. (xii)
The Servicer (on behalf of the Seller) shall pay, or at the option of the
Administrative Agent timely reimburse it for the payment of, Other Taxes. (xiii)
Nothing contained in this Section shall require any Affected Party to make
available any of its Tax returns (or any other information relating to its Taxes
which it deems to be confidential). (xiv) For purposes of this Section 3.3, the
term “Affected Party” shall include any assignee pursuant to Section 13.3(c) or
13.3(d). 21 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree032.jpg]
SECTION 3.4 Treatment of Collections and Deemed Collections. So long as the
Seller or the Servicer shall hold any Collections (including Deemed Collections)
required to be paid to the Collateral Agent’s Account, the Seller and the
Servicer shall hold such Collections in trust for the Collateral Agent and shall
clearly mark its records to reflect the same. The Seller shall promptly enforce
all obligations of ADT under the Sale Agreement, including, payment of Deemed
Collections (as defined in the Sale Agreement). SECTION 3.5 Extension of the
Purchase Termination Date. Provided that no Unmatured Event of Termination or
Event of Termination has occurred and is continuing, no earlier than three (3)
months prior to (but no later than forty-five (45) days prior to) the then
current Purchase Termination Date, the Seller (or the Servicer on the Seller’s
behalf) may request an extension of the then current Purchase Termination Date
by submitting a request for an extension (each, an “Extension Request”) to the
Collateral Agent and the Administrative Agent, which the Administrative Agent
shall, upon receipt, forward to each Purchaser Agent. Such Extension Request
must specify (i) the date (which must be at least thirty (30) days after the
applicable Extension Request is delivered to the Collateral Agent and the
Administrative Agent) as of which each Purchaser is requested to respond to such
Extension Request by (each, a “Response Date”). Promptly upon receipt of an
Extension Request, each Purchaser Agent (on behalf of its Purchasers) shall
notify the Servicer (on behalf of the Seller) as to whether each Purchaser in
its Purchaser Group approves such Extension Request (it being understood that
each Purchaser in a Purchaser Group may accept or decline such Extension Request
in its sole discretion). The failure of any Purchaser to affirmatively notify
the Servicer (on behalf of the Seller) of such Purchaser’s election regarding
such Extension Request by the applicable Response Date shall be deemed to be a
refusal by such Purchaser to grant the requested extension. In the event that
the Administrative Agent and the Purchasers with Pool Limits which aggregate to
an amount at least equal to 75% of the then current Purchasers’ Pool Limit shall
approve of such request (such date, the “Approval Date”), then the current
Purchase Termination Date shall be extended to the date which is 364 days after
such Approval Date and each such Purchaser and the other parties hereto that
approved such Extension Request shall enter into such documents as the
Administrative Agent and such Purchasers may deem necessary or appropriate to
reflect such extension. In the event that the Purchasers relating to a Purchaser
Group decline an Extension Request (each such declining Purchaser, an “Exiting
Purchaser”), the Purchaser Agent for such Exiting Purchasers shall so notify the
Servicer (on behalf of the Seller), the Collateral Agent, the Administrative
Agent, and each of the other parties hereto of such Exiting Purchaser’s
determination. If the Purchasers of a Purchaser Group become Exiting Purchasers,
such Purchaser Groups’ Pool Limit shall automatically be reduced to zero on the
then-current Purchase Termination Date, without giving effect to any other
Purchasers of any other Purchaser Group’s agreement to extend the Purchase
Termination Date, if any. This Section 3.5 shall not be deemed to limit or
restrict the ability of the parties hereto to extend the Purchase Termination
Date pursuant to an amendment in accordance with Section 13.1. SECTION 3.6
Account Control. (a) The Servicer acknowledges, represents and agrees that it
has established each of the Lock-box Accounts, each of the Collection Accounts
and the Omnibus Account and further acknowledges, represents and agrees that
each such Account is a deposit 22



--------------------------------------------------------------------------------



 
[receivablespurchaseagree033.jpg]
account maintained at an Eligible Bank. Without limiting the Servicer’s
obligation pursuant to Clauses (c) or (d) of Section 7.6, if, at any time, any
Lock-box Account, any Collection Account or the Omnibus Account ceases to be
with an Eligible Bank, the Servicer shall, as promptly as practicable and in any
event within thirty (30) days after the Servicer or the Seller has knowledge
thereof, (i) establish a new Lock-box Account, Collection Account or Omnibus
Account, as the case may be, with a depository institution that is an Eligible
Bank, (ii) transfer any amounts held in such Account to such new Lock-box
Account, Collection Account or Omnibus Account, as the case may be, and (iii)
cause a Payment Direction or Control Agreement to be in full force and effect in
respect of such Eligible Bank. The Servicer shall not terminate any Collection
Account or the Omnibus Account except as contemplated by this Section 3.6
without the prior written consent of the Collateral Agent. (b) The Collateral
Agent hereby agrees that it shall (i) not deliver a Remittance Notice unless an
Event of Termination shall have occurred and be continuing, (ii) deliver a
Remittance Notice to ADT simultaneously with delivery of such Remittance Notice
to the applicable account bank, and (iii) promptly rescind such Remittance
Notice upon the cure or waiver of such Event of Termination, so long as no other
Event of Termination or the Acceleration Date shall have occurred. ADT and the
Collateral Agent hereby acknowledge and agree that the Daily Remittance Amount
is intended to reflect the estimated amount of Collections. Accordingly, (i) ADT
hereby agrees that after the delivery of the Remittance Notice, it shall not
direct the account bank in respect of the Omnibus Account to distribute, apply
or otherwise transfer any amounts to an account other than the Collateral
Agent’s Account or the Reserve Account unless it has certified to the Collateral
Agent that such amounts do not constitute Collections, together with reasonably
detailed evidence supporting such certification and (ii) the Collateral Agent
hereby agrees, and the parties hereto hereby acknowledge, that the Collateral
Agent shall (A) promptly (following a two Business Day reconciliation period),
cause an amount equal to the amount of Collections actually deposited to the
Collateral Agent’s Account from the Omnibus Account since the date of delivery
of such Remittance Notice, to be remitted (without duplication of any such
amounts previously remitted) from the Reserve Account, to the extent funds are
available therein, to the Omnibus Account, (B) remit amounts on deposit in the
Reserve Account to the Collateral Agent’s Account in an amount equal to
Collections (including Deemed Collections) that it reasonably determines in good
faith (based upon ADT’s certification set forth in clause (i) above, the
evidence supporting such certification, and the other reports, documents,
certification and other information received by the Collateral Agent hereunder
or under the other Transaction Documents) should have been deposited into the
Collateral Agent’s Account but were not so deposited other than by reason of
bankruptcy or insolvency, financial or credit condition or financial default, of
the applicable Obligor (the “Missing Collections”); provided, that to the extent
any such Missing Collections are otherwise subsequently deposited to the
Collateral Agent’s Account with notice from ADT to the Collateral Agent that
such amounts constitute Missing Collections and evidence reasonably satisfactory
to the Collateral Agent that such amounts constitute such Missing Collections,
the Collateral Agent shall promptly credit such received Missing Collections
(without any interest) to the Reserve Account to avoid duplication of
Collections, and (C) notwithstanding any security interest in the Reserve
Account, no amount from the 23 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree034.jpg]
Reserve Account may be applied towards the payment of Obligations other than as
set forth in subclause (B) above, and the Collateral Agent shall cause any
amounts that remain in the Reserve Account (less any amounts owed to the
applicable account bank) after the Final Payout Date to be distributed to or at
the direction of ADT promptly following the Final Payout Date. (c) In addition,
the Collateral Agent agrees that in the event any Lock-box Account, any
Collection Account or the Omnibus Account is subject to a Payment Direction, and
such account subsequently becomes subject to a Control Agreement or ADT
certifies to the Collateral Agent, Administrative Agent and each Purchaser and
Purchaser Agent, with evidence reasonably satisfactory to the Collateral Agent,
that no Collections are on deposit in such account and no further Collections on
Pool Receivables can be deposited in such account, the Collateral Agent shall
promptly terminate the Payment Direction relating to such account. ARTICLE IV
FEES AND YIELD PROTECTION SECTION 4.1 Fees. From the Closing Date until the
Final Payment Date, the Seller shall pay to the Collateral Agent for
distribution to each Purchaser Agent and each Purchaser, as applicable, on each
Settlement Date subject to Section 3.1(d) all Fees. SECTION 4.2 Yield
Protection. (a) If any Change in Law: (i) shall subject an Affected Party to any
duty, cost or other charge (other than Taxes, which shall be governed by Section
3.3(e)) with respect to any Investment or interest in the Receivable Pool or
Related Assets owned, maintained or funded by it (or its participation in any of
the forgoing), or any obligations or right to make Purchases or to provide
funding or maintenance therefor (or its participation in any of the foregoing);
(ii) shall impose, modify, or deem applicable any reserve, special deposit, or
similar requirement against assets of any Affected Party, deposits, or
obligations with or for the account of any Affected Party or with or for the
account of any Affiliate (or entity deemed by the Federal Reserve Board or other
Governmental Authority to be an affiliate) of any Affected Party, or credit
extended by any Affected Party; (iii) shall impose any other condition affecting
any Investment or the Receivable Pool or Related Assets owned, maintained, or
funded in whole or in part by any Affected Party, or its obligations or rights,
if any, to make (or participate in) Purchases or to provide (or participate in)
funding therefor or the maintenance thereof; 24



--------------------------------------------------------------------------------



 
[receivablespurchaseagree035.jpg]
(iv) shall change the rate for, or changes the manner in which the Federal
Deposit Insurance Corporation (or a successor thereto) or similar Person
assesses, deposit insurance premiums, or similar charges which an Affected Party
is obligated to pay; or (v) shall (i) change the amount of capital maintained or
required or requested or directed to be maintained by any Affected Party or (ii)
subject any Affected Party to any Taxes (other than (A) Indemnified Taxes, and
(B) Excluded Taxes) on its Purchases, the Receivable Pool or Related Assets,
commitments, or other obligations, or its deposits, reserves, other liabilities,
or capital attributable thereto; and the result of any of the foregoing is or
would be, in each case, as determined by the applicable Purchaser Agent or the
applicable Affected Party: (A) to increase the cost to (or impose a cost on) (1)
an Affected Party funding or making or maintaining any Purchases, any purchases,
or loans or other extensions of credit under any Liquidity Agreement, any
Enhancement Agreement, or any commitment (hereunder or under any Liquidity
Agreement or any Enhancement Agreement) of such Affected Party with respect to
any of the foregoing, or (2) the Collateral Agent, any Purchaser Agent, or the
Administrative Agent for continuing its relationship with any Purchaser; (B) to
reduce the amount of any sum received or receivable by an Affected Party under
this Agreement, any Liquidity Agreement or any Enhancement Agreement (or its
participation in any such Liquidity Agreement or Enhancement Agreement) with
respect thereto; or (C) to reduce the rate of return on the capital of such
Affected Party as a consequence of its obligations hereunder, under any
Liquidity Agreement or under any Enhancement Agreement (or its participation in
any such Liquidity Agreement or Enhancement Agreement), including its funding or
maintenance of any portion of any Investment or the Receivable Pool or Related
Assets, or arising in connection herewith (or therewith) to a level below that
which such Affected Party could otherwise have achieved hereunder or thereunder,
then, within three (3) Business Days following its receipt of notice from such
Affected Party (or by the Administrative Agent or a Purchaser Agent on its
behalf) in accordance with Section 4.2(c), the Seller shall pay directly to such
Affected Party such additional amount or amounts as will compensate such
Affected Party for such additional or increased cost or such reduction. (b) Each
Affected Party (or the Administrative Agent or a Purchaser Agent on its behalf),
shall use commercially reasonable efforts to promptly notify the Servicer (on
behalf of the Seller) and the Administrative Agent of any event of which it has
actual knowledge which will entitle such Affected Party to compensation pursuant
to this 25 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree036.jpg]
Section 4.2; provided, that the Seller shall not be required to compensate an
Affected Party pursuant to this Section 4.2 for any increased costs or
reductions incurred more than 180 days prior to the date that such Affected
Party notifies the Seller of the Change in Law giving rise to such increased
costs or reductions and of such Affected Party’s intention to claim compensation
therefor; provided, further, that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180 day period referred
to above shall be extended to include the period of retroactive effect thereof.
(c) In determining any amount provided for or referred to in this Section 4.2,
an Affected Party may use any reasonable averaging and attribution methods that
it, in its sole discretion, shall deem applicable. Any Affected Party (or the
Administrative Agent or a Purchaser Agent on its behalf) when making a claim
under this Section 4.2 shall submit to the Servicer (on behalf of the Seller)
and the Administrative Agent a written statement of such increased cost or
reduced return, which statement, in the absence of manifest error, shall be
conclusive and binding. (d) Except as set forth in Section 4.2(b), no failure or
delay on the part of any Affected Party (or the Administrative Agent or any
Purchaser Agent) to demand compensation pursuant to this Section 4.2 shall not
constitute a waiver of such Affected Party’s (or the Administrative Agent’s or
any Purchaser Agent’s on its behalf) right to demand such compensation or
otherwise adversely affect the rights of any Affected Party to such
compensation. (e) The Seller acknowledges that any Affected Party may institute
measures in anticipation of a Change in Law (including, without limitation, the
imposition of internal charges on such Affected Party’s interests or obligations
under this Agreement), and may commence allocating charges to or seeking
compensation from the Seller under this Section 4.2 in connection with such
measures, in advance of the effective date of such Change in Law, and the Seller
agrees to pay such charges or compensation to such Affected Party (except for
Taxes contemplated by clause (ii) of Section 4.2(a)(v)), to the extent such
charges or compensation would otherwise be payable by the Seller under this
Section 4.2 after such effective date of such Change in Law, following demand
therefor without regard to whether such effective date has occurred but only to
the extent of, and on or after such Affected Party’s measures must be
implemented prior to such effective date at the demand of the applicable
prudential regulator. The Seller further acknowledges that any charge or
compensation demanded hereunder may take the form of a monthly charge to be
assessed by such Affected Party. SECTION 4.3 Funding Losses. If any Affected
Party incurs any cost, loss, or expense (including any loss or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Affected Party), at any time, as a result of (a) any optional or
required settlement or repayment with respect to any Purchaser’s Tranche
Investment of any Rate Tranche, howsoever funded, being made on any day other
than the scheduled last day of an applicable Yield Period with respect thereto,
(b) any Purchase not being completed by the Seller in accordance with its
request therefor under Section 1.2, or (c) the failure to exercise or complete
(in accordance with Section 3.2(b)) any reduction in Purchasers’ Pool Investment
elected to be made under Section 3.2(b), (d) any reduction in Purchasers’ Pool
Investment 26



--------------------------------------------------------------------------------



 
[receivablespurchaseagree037.jpg]
elected under Section 3.2(b) exceeding the total amount of Rate Tranches,
howsoever funded, with respect to which the last day of the related Yield Period
is the date of such reduction, or (e) the failure to reduce Purchasers’ Pool
Investment, then, upon written notice from such Affected Party (or the
Administrative Agent or a Purchaser Agent on its behalf) to the Servicer (on
behalf of the Seller), the Seller shall pay to the Collateral Agent’s Account by
the date which is no later than three (3) Business Days prior to the Settlement
Date immediately succeeding the Settlement Period in which such written notice
is delivered by such Affected Party. Such written notice shall, in the absence
of manifest error, be conclusive and binding upon the Seller and the Servicer.
If an Affected Party incurs any cost, loss, or expense (including any loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Affected Party), at any time, and is not entitled
to reimbursement for such loss or expense in the manner set forth above, such
Affected Party shall individually bear such loss or expense without recourse to,
or payment from, any other Affected Party. SECTION 4.4 Mitigation; Replacement
of Purchasers. (a) If any Affected Party requests compensation under Section
4.2, or if the Seller is required to pay any additional amount to any Affected
Party or any Governmental Authority for the account of any Affected Party
pursuant to Section 3.3(e), then such Affected Party and its related Purchaser
Agent shall use reasonable efforts to designate a different office, branch or
Affiliate for funding or booking its Investment hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the reasonable judgment of such Affected Party or such
Purchaser Agent, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 4.2 or Section 3.3(e), in the future, and
(ii) would not subject such Affected Party or its related Purchaser Agent to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Affected Party or its related Purchaser Agent. ADT hereby agrees to pay all
reasonable costs and expenses incurred by such Affected Party and its related
Purchaser Agent in connection with any such designation or assignment. (b) If
(i) any Purchaser (or Affiliated Party relating to such Purchaser) requests
compensation under Section 4.2 or (ii) any Purchaser has become an Exiting
Purchaser, so long as no Event of Termination or Unmatured Event of Termination
has occurred and remains continuing, the Seller may, at ADT’s sole expense and
effort (including payment of any applicable processing and recordation fees),
upon notice to the Collateral Agent, the related Purchaser Agent and the
Administrative Agent, require all Purchasers in the Purchaser Group relating to
such Purchaser to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in this Agreement), all of their
respective interests, rights, and obligations under this Agreement and the other
Transaction Documents to a willing assignee that is an Eligible Assignee and
that shall assume such interests, rights, and obligations pursuant to a written
agreement reasonably acceptable to the Collateral Agent, the Administrative
Agent, and the assigning Purchasers; provided, that (x) the Seller shall have
received the prior written consent of the Collateral Agent and the
Administrative Agent with respect to any assignee that is not already a member
of a Purchaser Group hereunder, which consent shall not unreasonably be
withheld, conditioned, or delayed, and (y) each member of such assigning
Purchaser 27 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree038.jpg]
Group shall have received payment of an amount equal to all outstanding
Investments and Yield in respect thereof, accrued fees and all other amounts
payable to it hereunder, from the assignee or the Seller; provided, further,
that any such assigning Purchaser shall be a beneficiary of any of this
Agreement’s terms that expressly survive termination of this Agreement; and
provided, still further, that if the Person then serving as the Collateral Agent
and/or the Administrative Agent is a member of the Purchaser Group being removed
pursuant to this Section, such Person shall cease to be the Administrative Agent
and/or Collateral Agent, as applicable, upon the foregoing assignment and such
assignment shall not be effective until a successor Collateral Agent and/or
Administrative Agent, as the case may be, has been appointed by the Required
Purchasers and has accepted such appointment and assumed all of the obligations
of such Person. ARTICLE V CONDITIONS OF PURCHASES SECTION 5.1 Conditions
Precedent to Effectiveness. The initial Purchase Date hereunder is subject to
the conditions precedent that the Collateral Agent, the Administrative Agent and
each Purchaser Agent shall have received (unless otherwise waived), each of the
following in form and substance reasonably satisfactory to the Collateral Agent,
the Administrative Agent and each Purchaser Agent: (a) a copy of the resolutions
or unanimous written consents, as applicable, of the board of directors or
managers or member (or any authorized sub-committee), as the case may be, of
each of the ADT Entities required to authorize the execution, delivery, and
performance by such ADT Entity of each Transaction Document to be delivered by
it hereunder, certified by its secretary or any other authorized person; (b)
good standing certificates (or the equivalent) for each of the ADT Entities
issued by the Secretary of State (or the equivalent) of the jurisdiction in
which each such entity is organized; (c) a certificate of the secretary or
assistant secretary of each of the ADT Entities certifying the names and true
signatures of the officers authorized on its behalf to sign the Transaction
Documents to be delivered by it (on which certificate the Collateral Agent, the
Administrative Agent, each Purchaser and each Purchaser Agent may conclusively
rely until such time as such party shall have received from any such ADT Entity,
a revised certificate meeting the requirements of this clause (c)); (d) copies
of the Constituent Documents of each of the ADT Entities duly certified by the
secretary or an assistant secretary of each such ADT Entity, and in in the case
of any certificates or articles of incorporation, formation or organization,
certified by the Secretary of State (or the equivalent) of the jurisdiction in
which each such entity is organized; (e) a search report by a nationally
recognized search firm provided in writing to the Collateral Agent and the
Administrative Agent by the Servicer listing all financing 28



--------------------------------------------------------------------------------



 
[receivablespurchaseagree039.jpg]
statements, state and federal tax, or ERISA liens and judgments that name the
Seller or ADT, as debtor and that are filed in the jurisdictions in which
filings were made pursuant to clause (f) and any other jurisdictions that the
Collateral Agent or the Administrative Agent shall reasonably request together
with copies of such financing statements; (f) copies of proper financing
statements (form UCC-3) (including amendment and termination statements) and
release documentation each in form and substance reasonably satisfactory to the
Collateral Agent and the Administrative Agent with respect to any financing
statement included in the search report described in clause (e) above, to the
extent that any such financing statement set forth therein covers any Pool
Receivables or Related Assets, other than financing statements filed pursuant to
this Agreement; (g) proper financing statements naming the Seller as debtor, and
the Collateral Agent as secured party, to be filed in all applicable
jurisdictions in respect of the Collateral; (h) favorable opinions of Paul,
Weiss, Rifkind, Wharton & Garrison LLP (including with respect to creation and
perfection of security interests under the applicable UCC) counsel to the ADT
Entities; non-consolidation, and true sale matters; and other customary opinions
required by the Collateral Agent and the Administrative Agent; (i) completion of
satisfactory due diligence in respect of the Receivable Pool by Purchasers,
Purchaser Agents, the Collateral Agent, and the Administrative Agent; (j) duly
executed copies of each of the Fee Letters; (k) duly executed copies of the
Transaction Documents, including a Payment Direction in respect of each Lock-box
Account, each Collection Account and the Omnibus Account which shall each be in
full force and effect, and completion of the form of each Exhibit to this
Agreement not attached hereto as of the Closing Date together with an amendment
hereto attaching such Exhibits; (l) payment by or on behalf of the Seller of
each Purchaser’s, each Purchaser Agent’s, the Collateral Agent’s, and the
Administrative Agent’s reasonable and documented out-of-pocket costs and
expenses, including all reasonable and documented invoiced legal fees of counsel
to such parties and all audit fees of Protiviti Inc. and all Fees required to be
paid on the Closing Date under any Fee Letter; (m) a pro-forma Information
Package, which shall evidence compliance with the terms of this Agreement, after
giving credit to the initial transfer of an interest in Receivables under this
Agreement; (n) entry into a mutually satisfactory agreement, together with an
amendment to this Agreement to reflect such agreement, in respect of applicable
confidentiality and information protection requirements in respect of Non-Public
Borrower Data, including 29 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree040.jpg]
reasonable and adequate safeguards for the protection of such Non-Public
Borrower Data; and (o) such other agreements, instruments, certificates,
opinions, and other documents as the Collateral Agent or the Administrative
Agent may reasonably request reasonably in advance of (and in any event at least
five (5) Business Days prior to) the initial Purchase Date. SECTION 5.2
Conditions Precedent to All Purchases. Each Purchase (including the initial
Purchase) shall be subject to the further conditions precedent that on the date
of such Purchase, the following statements shall be true (and the Seller, on
such Purchase Date, shall be deemed to have certified that): (a) each of the
representations and warranties contained in this Agreement and in each other
Transaction Document are true and correct on and as of such day as though made
on and as of such day and shall be deemed to have been made on such day (except
to the extent such representations and warranties explicitly refer solely to
another date, in which case they shall be true and correct as of such other
date); (b) no event has occurred, or would result from such Purchase that
constitutes an Event of Termination or an Unmatured Event of Termination that
remains continuing (other than, solely with respect to a Non-Cash Purchase,
pursuant to Section 10.1(o)); (c) immediately after giving effect to such
Purchase on such Purchase Date and the application of Collections in accordance
with Section 3.1(d), no Pool Deficiency Amount under clauses (i), (iii) or (iv)
of the definition thereof will exist; (d) the Purchase Termination Date has not
occurred; (e) immediately after giving effect to such Purchase on such Purchase
Date, the Daily Remittance Amount shall be an amount at least equal to (i) the
Purchasers’ Pool Investment divided by (ii) 1000; and (f) except with respect to
a Non-Cash Purchase, the applicable Purchaser Agent has approved of the related
Purchase Request in accordance with Section 1.2(a). SECTION 5.3 Condition
Subsequent. (a) Each of ADT and the Seller hereby covenant and agree that as
promptly as practicable after the Closing Date, but in any event no later than
the twelve (12) month anniversary of the Closing Date, it shall (i) establish
new accounts in to which only Collections in respect of Pool Receivables shall
be deposited directly from the respective Obligors without any intermittent
commingling, including with respect to Direct Deposit Obligors on the Pool
Receivables, (ii) cause the Collateral Agent to have a first priority perfected
interest, free of any Adverse Claims, in all such collections and accounts
including pursuant to one or more Control Agreements, (iii) enter into
amendments to the Transactions Documents to reflect such changes, and take all
other actions reasonable 30



--------------------------------------------------------------------------------



 
[receivablespurchaseagree041.jpg]
and necessary to effectuate the purposes thereof, and (iv) deliver such
certifications and opinions of counsel as the Collateral Agent or the
Administrative Agent shall reasonably request, in each case in form, scope and
manner reasonably satisfactory to the Administrative Agent, Collateral Agent and
each Purchaser Agent; and (b) Each of ADT and the Seller hereby covenants and
agree that as promptly as practicable after April 17, 2020, but in no event
later than 30 days thereafter, the Seller shall enter into a Control Agreement
in respect of the Reserve Account, in form and scope reasonably satisfactory to
the Collateral Agent, and deliver such certifications and opinions of counsel as
the Collateral Agent shall reasonably request, in each case in form, scope and
manner reasonably satisfactory to the Collateral Agent. ARTICLE VI
REPRESENTATIONS AND WARRANTIES SECTION 6.1 Representations and Warranties of the
Seller. The Seller represents and warrants, as of the Closing Date, each
Purchase Date, each Settlement Date upon which the Purchasers’ Pool Investment
is reduced pursuant to Section 3.2(b) and in respect of clause (k) and (n)
below, as of the date of each Information Package, as follows: (a) Organization
and Good Standing. It has been duly organized in, and is validly existing and in
good standing under the Laws of its jurisdiction of organization, with
organizational power and authority to own its properties and to conduct its
business as such properties are presently owned and such business is presently
conducted. (b) Due Qualification. It has obtained all necessary licenses,
approvals, and qualifications, if any, in connection with its execution and
delivery of the Transaction Documents to which it is a party and the performance
by it of its obligations contemplated in the Transaction Documents. (c) Power
and Authority; Due Authorization. It (i) has all necessary power and authority
to (A) execute and deliver this Agreement and the other Transaction Documents to
which it is a party in any capacity and (B) perform its obligations under the
Transaction Documents applicable to it and (ii) has duly authorized by all
necessary limited liability company action the execution, delivery, and
performance of this Agreement and the other Transaction Documents to which it is
a party. (d) Valid Sale; Binding Obligations. This Agreement constitutes either
(x) an absolute and irrevocable valid sale, transfer, and assignment of the Pool
Receivables and Related Assets to the Collateral Agent (on behalf of the
Purchasers), enforceable against creditors of and purchasers from the Seller, or
(y) a security agreement granting a security interest in the Pool Receivables
and Related Assets to the Collateral Agent (on behalf of the Purchasers and the
other Affected Parties); and this Agreement and each other Transaction Document
to which it is a party when duly executed and delivered by it will constitute
its legal, valid, and binding obligation enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, 31 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree042.jpg]
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. (e) No Violation. The execution and delivery of each of the
Transaction Documents to which it is a party, the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents
and the performance by it of the terms hereof and thereof will not (i) violate
or result in a default under, (A) its Constituent Documents, (B) any indenture,
agreement, or instrument binding on it or any of its assets or properties, or
(C) the ADT Credit Agreement, any ADT Indenture or any ADT Collateral Agreement,
(ii) result in the creation or imposition of any Adverse Claim upon any of its
assets or properties pursuant to the terms of any such indenture, agreement, or
instrument to which it is a party or by which it or any of its properties is
bound, other than any Adverse Claim created in connection with this Agreement
and the other Transaction Documents, or (iii) violate any Law applicable to it
or any of its assets or properties. (f) No Proceedings. There are no actions,
suits, or proceedings by or before any arbitrator or Governmental Authority
pending against or, to its knowledge, threatened against or affecting it, the
Receivable Pool or Related Assets or any of its other assets or properties (i)
as to which, if assuming there were to be an adverse determination thereof,
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, (ii) seeking to prevent the sale and assignment of all
or any portion of the Receivable Pool or Related Assets or the consummation of
the purposes of this Agreement or of any of the other Transaction Documents, or
(iii) that involve this Agreement or any other Transaction Document or the
purposes thereof. (g) Bulk Sales Act. No transaction contemplated hereby
requires compliance by the Seller with any bulk sales act or similar Law. (h)
Governmental Approvals. No authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority is required for its due
execution, delivery, and performance of this Agreement or any other Transaction
Document or the transactions contemplated thereby, except for the filing of the
UCC financing statements referred to in Article V. (i) Use of Proceeds. The use
of all funds obtained by it under this Agreement will not conflict with or
contravene any of Regulations T, U, and X promulgated by the Board of Governors
of the Federal Reserve System. (j) Quality of Title. It has acquired from ADT,
for fair consideration and reasonably equivalent value, all of the right, title,
and interest in each Pool Receivable and the Related Assets in respect thereof
and such acquisition constitutes a True Sale. Each Contract and Pool Receivable
and the Related Assets related thereto, are owned by it free and clear of any
Adverse Claim; and upon any Purchase the Collateral Agent (for the benefit of
the Purchasers) shall have acquired and shall at all times thereafter
continuously maintain a valid perfected ownership interest or a first priority
perfected security interest in each Pool Receivable, together with the Related
Assets, free and clear 32



--------------------------------------------------------------------------------



 
[receivablespurchaseagree043.jpg]
of any Adverse Claim; and no valid effective financing statement or other
instrument similar in effect covering any Pool Receivable, any interest therein
or the Related Assets is on file in any recording office except such as may be
filed (i) in favor of ADT or the Seller in accordance with any Transaction
Document (and assigned to the Collateral Agent), or (ii) in favor of the
Collateral Agent for the benefit of the Purchasers in accordance with this
Agreement or any Transaction Document. Without limiting the foregoing, no
Chattel Paper evidencing Pool Receivables (x) is in the possession of (or, in
the case of electronic Chattel Paper, under the control of) any Person other
than the Servicer (for the benefit of the Collateral Agent and the Seller), the
Collateral Agent or the Collateral Agent’s designee, or (y) has any marks or
notations indicating that it has been pledged, assigned, or otherwise conveyed
to any Person other than the Seller or the Collateral Agent. (k) Accurate
Reports. None of the reports, financial statements, certificates, or other
written information (other than forward-looking statements, projections, and
statements of a general industry nature, as to which it represents only that it
acted in good faith and utilized assumptions reasonable at the time made and due
care in the preparation of such statement or projection) furnished or to be
furnished by or on behalf of it or any other ADT Entity (including, without
limitation, by electronic delivery) to the Administrative Agent, any Purchaser,
or any Purchaser Agent in connection with this Agreement or any other
Transaction Document or any amendment hereto or delivered hereunder or
thereunder (as modified or supplemented by other information so furnished)
including without limitation, each Purchase Request, each Information Package
and the reports and information provided pursuant to Section 7.5(f) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading. The Seller has disclosed to the Collateral
Agent and the Administrative Agent (a) all agreements, instruments, and
corporate or other restrictions to which the Seller is subject, and (b) all
other matters known to any ADT Entity, the Servicer or any of their Affiliates,
that individually or in the aggregate with respect to (a) or (b) above could
reasonably be expected to result in a Material Adverse Effect. (l) UCC Details.
It is a “registered organization” (as defined in Section 9-102(a) of the UCC)
that is formed or organized solely under the laws of the State of Delaware and
is “located” in Delaware for purposes of Section 9-307 of the UCC and the
offices where it keeps all its physical Records (to the extent not
electronically available) and tangible chattel paper or other physical
collateral, if any, are located at the addresses specified in Schedule VI (or at
such other locations, notified to the Collateral Agent and the Administrative
Agent in accordance with Section 7.1(f)), in jurisdictions where all action
required by Section 8.5 has been taken and completed. It has never had any,
trade names, fictitious names, assumed names, or “doing business as” names and
is “located” in Delaware for purposes of Section 9-307 of the UCC. It is
organized only in a single jurisdiction. (m) Accounts. The Lock-boxes and names
and addresses of all of the Lock-box Banks, together with the account numbers of
the Lock-box Accounts at such Lock-box Banks, are specified in Schedule V (or
have been notified to and approved by the 33 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree044.jpg]
Collateral Agent and the Administrative Agent in accordance with Section
7.3(d)). The Collection Accounts and Omnibus Accounts, the account numbers for
each such account and the account banks maintaining each such account are
specified in Schedule V except for such changes as are expressly permitted by
Section 3.6. (n) Eligible Receivables. Each Pool Receivable listed as an
Eligible Receivable in any Purchase Request or Information Package or included
as an Eligible Receivable in the calculation of Net Portfolio Balance on any
date is an Eligible Receivable as of the effective date of the information
reported in such Purchase Request or Information Package or as of the date of
such calculation, as the case may be, or has been cured through a repurchase in
accordance with Section 3.2. In selecting the Receivables specified in each
Purchase Request, and in selecting the Receivables that it acquired from ADT
under the Sale Agreement (i) it did not utilize any selection process for
choosing such Receivables that was, in any respect, adverse to the interests of
the Purchasers and such selection process did not disadvantage the Purchasers in
any way, it being understood that any selection solely on the basis of
satisfying the eligibility requirements set forth in the definitions of
“Eligible Contract”, or “Eligible Receivable” or in order to limit the Excess
Concentration Amount for purposes of inclusion in the Net Portfolio Balance
shall not in and of itself be deemed adverse or disadvantageous to the
Purchasers, (ii) ADT, the Seller and Servicer has no reason to expect that the
performance of the Receivables in any Purchase Request would be worse than any
Receivables that it is not offering for sale hereunder or under the Sale
Agreement, and (iii) each such Receivable adheres to the Credit and Collection
Policy. As of each Purchase Date, it has no knowledge of any fact (including any
defaults by the Obligor thereunder or any Service Charge Receivable) that would
cause it to expect any payment on any Eligible Receivable not to be paid in full
when due. (o) Adverse Change. Since the Closing Date, (i) there has been no
material adverse change in the value, validity, collectability, or
enforceability of all or a material portion of the Pool Receivables, and (ii)
there has been no Material Adverse Effect with respect to the Seller. (p) Credit
and Collection Policy. It has engaged the Servicer to service the Pool
Receivables in accordance with the Credit and Collection Policy and all
applicable Law. It has complied in all material respects with all applicable Law
and with the Credit and Collection Policy. (q) Financial Information. All of its
and its Affiliates’ financial statements delivered to the Administrative Agent
in accordance with this Agreement present fairly, in all material respects, the
actual financial position and results of operations of it and its Affiliates, as
the case may be, as of the date and for the period presented or provided, in
each case in accordance with GAAP. (r) Investment Company Act; Covered Fund. It
is not required to register as an “Investment Company” under (and as defined in)
the Investment Company Act. It is not 34



--------------------------------------------------------------------------------



 
[receivablespurchaseagree045.jpg]
a “covered fund” as defined in Section 619 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act. (s) No Other Obligations. It does not have
outstanding any security of any kind except membership interests issued to ADT
in connection with its organization and has not incurred, assumed, guaranteed or
otherwise become directly or indirectly liable for, or in respect of, any Debt,
and no Person has any commitment or other arrangement to extend credit to the
Seller, other than as will occur in accordance with the Transaction Documents.
(t) Representations and Warranties in Other Transactions Documents. It hereby
makes for the benefit of the Collateral Agent, the Administrative Agent, each
Purchaser Agent and each Purchaser all of the representations and warranties
that the Seller makes, in any capacity, under the Sale Agreement, as if such
representations and warranties (together with the related and ancillary
provisions) were set forth in full herein. (u) Ordinary Course of Business. Each
remittance of Collections by or on behalf of the Seller to the Purchasers (or to
the Collateral Agent, the Administrative Agent or any Purchaser Agent on their
behalf) under this Agreement will have been (i) in payment of a debt incurred by
the Seller in the ordinary course of business or financial affairs of the
Seller, and (ii) made in the ordinary course of business or financial affairs of
the Seller. (v) Tax Matters. It has filed all federal income tax returns and all
other tax returns that are required to be filed by it and has paid all taxes due
pursuant to such returns or pursuant to any assessment received by it, except
for any such taxes or assessments, if any, that are being appropriately
contested in good faith by appropriate proceedings and with respect to which
adequate reserves in conformity with GAAP have been provided. No tax lien has
been filed, and, to the knowledge of the Seller, no claim is being asserted,
with respect to any such tax or assessment, except where such tax or lien is
being contested as set forth above or as could not reasonably be expected to
have a Material Adverse Effect. It has paid all sales taxes to be paid by it in
connection with the Equipment and installation related to each Pool Receivable
in compliance with Section 7.1(p), and has promptly notified the Administrative
Agent of (i) any failure to pay any sales taxes with respect to any Receivable
and whether or not such sales taxes are being contested as set forth above, and
(ii) any asserted tax lien relating to any such sales taxes and whether or not
such lien is being contested as set forth above. (w) Tax Status. It has not
made, at any time, any entity classification election under Treas. Reg. Sec.
301.7701-3 nor is it otherwise treated as an association or publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes. It
has not taken any action that could subject it nor is it otherwise subject to
any material amount of Tax imposed by a state or local taxing authority. 35 SK
28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree046.jpg]
(x) No Event of Termination, Etc. No event has occurred and is continuing, or
would result from any Purchase that constitutes or would constitute an Unmatured
Event of Termination or Event of Termination. (y) Anti-Corruption Laws,
Anti-Terrorism Laws, and Sanctions. (i) Each ADT Entity and their respective
Subsidiaries is in compliance in all material respects with the material
provisions of the USA PATRIOT Act, and, on or prior to the Closing Date, the
Seller has provided or caused to be provided to the Administrative Agent all
information related to the ADT Entities (including names, addresses and tax
identification numbers (if applicable)) reasonably requested in writing by the
Administrative Agent not less than 10 Business Days prior to the Closing Date
and mutually agreed to be required under “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, to be obtained
by the Administrative Agent or any Purchaser. (ii) None of the ADT Entities, any
of their respective Subsidiaries, nor, to the knowledge of the Seller, any
director, officer, agent, employee or Affiliate of any ADT Entity is currently
the target of any sanctions administered by the United States, including the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”) and
the U.S. State Department, the United Nations Security Council, Her Majesty’s
Treasury, the European Union or relevant member states of the European Union
(collectively, the “Sanctions”) and each ADT Entity and, to the knowledge of the
Seller, their respective directors, officers, employees and agents are in
compliance with sanctions laws and regulations administered by the United
States, including OFAC and the U.S. State Department, the United Nations
Security Council, Her Majesty’s Treasury, the European Union or relevant member
states of the European Union (collectively, the “Sanctions Laws”) in all
material respects. The Seller will not directly or indirectly use the proceeds
of any Purchases or otherwise make available such proceeds to any person, for
the purpose of financing the activities of any person that is currently the
target of any Sanctions or for the purpose of funding, financing or facilitating
any activities, business or transaction with or in any country that is the
target of the Sanctions, to the extent such activities, businesses or
transaction would be prohibited by the Sanctions Laws, or in any manner that
would result in the violation of any Sanctions Laws applicable to any party
hereto. (iii) Each ADT Entity, each of their respective Subsidiaries, and to the
knowledge of the Seller, their directors, officers, agents or employees, are in
compliance with the U.S. Foreign Corrupt Practices Act of 1977 or similar law of
a jurisdiction in which the ADT Entities conduct their business and to which
they are lawfully subject (“Anti-Corruption Laws”), in each case, in all
material respects. No part of the proceeds of any Purchases made hereunder will
be used 36



--------------------------------------------------------------------------------



 
[receivablespurchaseagree047.jpg]
to make any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment. (z) The Seller does not hold (nor will it hold throughout the
term of this Agreement) “plan assets” within the meaning of the Department of
Labor regulations located at 29 C.F.R. Section 2510.3-101, as modified by
Section 3(42) of ERISA. (aa) Accounting Treatment. The Seller and ADT expect
that the Receivables, Related Assets, and Collections relating to the Receivable
Pool will be included on the consolidated balance sheet of the Parent and ADT
for purposes of GAAP to the extent they are outstanding as of the end of any
reporting period. (bb) Advertisements, Promotions. No Pool Receivable is subject
to any advertisement, promotion or other arrangement offered by any ADT Entity,
subject to which such Pool Receivable or the Contract related to such Pool
Receivable can be cancelled or terminated, in any manner which would excuse the
related Obligor of its obligation to pay all or any part of the Unpaid Balance
thereof, except pursuant to the Conditional Service Guaranty. (cc) Pool
Deficiency Amount. Immediately after giving effect to any Purchase on a Purchase
Date and the application of the Collections in accordance with Section 3.1(d) on
such Purchase Date, no Pool Deficiency Amount under clauses (i), (iii) or (iv)
of the definition thereof will exist. (dd) Payment Directions; Control. A
Payment Direction in the form of Exhibit G- 1 is in full force and effect in
respect of each Lock-box Account, a Payment Direction in the form of Exhibit G-2
is in full force and effect in respect of each Collection Account, and a Payment
Direction in the form of Exhibit G-3 is in full force and effect in respect of
the Omnibus Account, other than, in each case, to the extent any such Lock-Box
Account, Collection Account or the Omnibus Account is subject to a Control
Agreement. SECTION 6.2 Representations and Warranties of ADT. ADT, individually
and when acting as the Servicer, represents and warrants, as of the Closing Date
and each Settlement Date, upon which the Purchaser’s Pool Investment is reduced
pursuant to Section 3.2(b) and in respect of clause (j) and (l) below, as of the
date of each Information Package, as follows: (a) Organization and Good
Standing. It has been duly organized and is validly existing as a limited
liability company in good standing under the Laws of its jurisdiction of
organization, with power and authority to own its properties and to conduct its
business as such properties are presently owned and such business is presently
conducted. (b) Due Qualification. It is duly qualified to do business as a
foreign limited liability company in good standing, and has obtained all
necessary qualifications, licenses, and approvals, in all jurisdictions in which
the ownership or lease of property or the conduct of its business (including the
servicing of the Pool Receivables) requires such qualifications, licenses, or
approvals, except where the failure to do so could not 37 SK 28677 0004 8494650
v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree048.jpg]
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. (c) Power and Authority; Due Authorization. It (i) has
all necessary power and authority to (A) execute and deliver this Agreement and
the other Transaction Documents to which it is a party in any capacity, and (B)
carry out the terms of and perform its obligations under the Transaction
Documents applicable to it, and (ii) has duly authorized by all necessary
limited liability company action the execution, delivery, and performance of
this Agreement and the other Transaction Documents to which it is a party. (d)
Binding Obligations. This Agreement constitutes, and each other Transaction
Document to be signed by it when duly executed and delivered by it will
constitute, the legal, valid, and binding obligation of it, enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. (e) No Violation. The execution and delivery
of each of the Transaction Documents to which it is a party and the consummation
of the transactions contemplated by this Agreement and the other Transaction
Documents and the performance by it of the terms hereof and thereof will not (i)
violate or result in a default under, (A) its Constituent Documents, (B) any
indenture, agreement or instrument binding on it or its assets or properties or
(C) the ADT Credit Agreement, any ADT Indenture or any ADT Collateral Agreement,
(ii) result in the creation or imposition of any Adverse Claim upon any of its
assets or properties pursuant to the terms of any such indenture, agreement, or
instrument, or (iii) violate any Law applicable to it or any of its assets or
properties, except in the case of this clause (iii) to the extent that any such
violations individually or in the aggregate could not reasonably be expected to
result in a Material Adverse Effect. (f) No Proceedings. There are no actions,
suits, or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Servicer, threatened against or
affecting the Servicer or any of its assets or properties (i) as to which, if
assuming there were to be an adverse determination thereof, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, or (ii) seeking to prevent the servicing of the Receivables relating to
the Receivable Pool or otherwise involving or affecting any Transaction Document
or the purposes thereof. (g) Governmental Approvals. No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority is required for its due execution, delivery, and performance of this
Agreement or any other Transaction Document or the transactions contemplated
thereby, except for (x) the filing of the UCC financing statements referred to
in Article V, and (y) such authorizations, approvals, actions, notices or
filings as have been obtained or made or for which the failure to obtain 38



--------------------------------------------------------------------------------



 
[receivablespurchaseagree049.jpg]
or make the same, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. (h) Quality of Title. The
Seller has acquired from ADT, for fair consideration and reasonably equivalent
value, all of the right, title, and interest in each Pool Receivable and the
Related Assets in respect thereof and such acquisition constitutes a True Sale.
Immediately prior to each sale or contribution of a Receivable under the Sale
Agreement, ADT owned each Contract and Pool Receivable and the Related Assets
related thereto free and clear of any Adverse Claim; and upon any Purchase
hereunder, the Collateral Agent (for the benefit of the Purchasers) has acquired
and at all times thereafter continuously maintains a valid perfected ownership
interest or a first priority perfected security interest in each Pool
Receivable, together with the Related Assets, free and clear of any Adverse
Claim; and no valid effective financing statement or other instrument similar in
effect covering any Pool Receivable, any interest therein or the Related Assets
is on file in any recording office except such as may be filed (i) in favor of
ADT or the Seller in accordance with any Transaction Document (and assigned to
the Collateral Agent), or (ii) in favor of the Collateral Agent for the benefit
of the Purchasers in accordance with this Agreement or any Transaction Document.
Without limiting the foregoing, no Chattel Paper evidencing Pool Receivables (x)
is in the possession of (or, in the case of electronic Chattel Paper, under the
control of) any Person other than the Servicer (for the benefit of the
Collateral Agent and the Seller), the Collateral Agent or the Collateral Agent’s
designee, or (y) has any marks or notations indicating that it has been pledged,
assigned, or otherwise conveyed to any Person other than the Seller or the
Collateral Agent. (i) Financial Condition. All financial statements of the ADT
Entities and their respective Subsidiaries (including the notes thereto)
delivered to the Collateral Agent, the Administrative Agent, and each Purchaser
Agent pursuant to Section 7.5(a), present fairly, in all material respects, the
actual financial position and results of operations and cash flows of such
entities as of the dates and for the periods presented or provided other than in
the case of annual financial statements, in each case in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of all interim balance sheets of the Parent and ADT. (j) Accurate Reports. None
of the reports, financial statements, certificates, or other written information
(other than forward-looking statements, projections, and statements of a general
industry nature, as to which it represents only that it acted in good faith and
utilized assumptions reasonable at the time made and due care in the preparation
of such statement or projection) furnished or to be furnished by or on behalf of
it or any other ADT Entity (including each Purchase Request and each Information
Package furnished by the Servicer and each report furnished pursuant to Section
7.5(f)) (including, without limitation, by electronic delivery) to the
Collateral Agent, the Administrative Agent, any Purchaser, or any Purchaser
Agent in connection with this Agreement or any other Transaction Document or any
amendment hereto or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were 39
SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree050.jpg]
made, not materially misleading. ADT, its Affiliates and subsidiaries have
disclosed to the Collateral Agent and the Administrative Agent (a) all
agreements, instruments, and corporate or other restrictions to which any ADT
Entity or its Subsidiaries are subject, and (b) all other matters known to any
ADT Entity, the Servicer or any of their Affiliates, that individually or in the
aggregate with respect to (a) or (b) above could reasonably be expected to
result in a Material Adverse Effect. (k) Accounts. The Lock-boxes, names and
addresses of all of the Lock-box Banks, together with the account numbers of the
Lock-box Accounts at such Lock-box Banks, are specified in Schedule V (or have
been notified to and approved by the Collateral Agent and the Administrative
Agent in accordance with Section 7.3(d)). The Collection Accounts and Omnibus
Accounts, the account numbers for each such account and the account bank
maintaining each such account are specified in Schedule V, except for such
changes as are expressly permitted by Section 3.6. (l) Eligible Receivables.
Each Pool Receivable listed as an Eligible Receivable in any Purchase Request or
Information Package or included as an Eligible Receivable in the calculation of
Net Portfolio Balance on any date is an Eligible Receivable as of the effective
date of the information reported in such Purchase Request or Information Package
or as of the date of such calculation, as the case may be, or has been cured
through a repurchase in accordance with Section 3.2. In selecting the
Receivables to be sold or contributed to the Seller pursuant to the Sale
Agreement (i) it did not utilize any selection process for choosing such
Receivables that was, in any respect, adverse to the interests of the Seller or
the Purchasers and such selection process did not disadvantage the Seller or the
Purchasers in any way it being understood that any selection solely on the basis
of satisfying the eligibility requirements set forth in the definitions of
“Eligible Contract”, or “Eligible Receivable” or in order to limit the Excess
Concentration Amount for purposes of inclusion in the Net Portfolio Balance
shall not in and of itself be deemed adverse or disadvantageous to the
Purchasers, (ii) ADT, the Seller and Servicer has no reason to expect that the
performance of the Receivables in any Purchase Request would be worse than any
Receivables that it is not offering for sale hereunder or under the Sale
Agreement, and (iii) each such Receivable adheres to the Credit and Collection
Policy. As of each Purchase Date of Eligible Receivables hereunder it has no
knowledge of any fact (including any defaults by the Obligor thereunder or any
Service Charge Receivable) that would cause it to expect any payment on such
Eligible Receivable not to be paid in full when due. (m) Adverse Change. Since
the Closing Date, (i) there has been no material adverse change in the validity,
collectability, or enforceability of all or a material portion of the Pool
Receivables, and (ii) there has been no Material Adverse Effect with respect to
ADT or the Parent. (n) Credit and Collection Policy; Law. It has complied with
the Credit and Collection Policy and such policies have not changed in any
respect since the Closing Date, except as permitted under Sections 7.3(c) and
7.5(g). It has complied with all 40



--------------------------------------------------------------------------------



 
[receivablespurchaseagree051.jpg]
applicable Law, except where the failure to so comply, individually or in the
aggregate could not reasonably be expected to result in a Material Adverse
Effect. (o) Investment Company Act. It is not required to register as an
“Investment Company” under (and as defined in) the Investment Company Act. (p)
ERISA. No ERISA Event has occurred or is reasonably expected to occur, except as
could not reasonably be expected to have a Material Adverse Effect. (q) Tax
Returns and Payments. It has filed all federal income tax returns and all other
tax returns that are required to be filed by it and has paid all taxes due
pursuant to such returns or pursuant to any assessment received by it, except
for any such taxes or assessments, if any, that are being appropriately
contested in good faith by appropriate proceedings and with respect to which
adequate reserves in conformity with GAAP have been provided. No tax lien has
been filed, and, to the knowledge of the Servicer, no claim is being asserted,
with respect to any such tax or assessment, except where such tax or lien is
being contested as set forth above or as could not reasonably be expected to
have a Material Adverse Effect. It has paid all sales taxes to be paid by it in
connection with the Equipment and installation related to each Pool Receivable
in compliance with Section 7.4(l), and has promptly notified the Administrative
Agent of (i) any failure to pay any sales taxes with respect to any Receivable
and whether or not such sales taxes are being contested as set forth above, and
(ii) any asserted tax lien relating to any such sales taxes and whether or not
such lien is being contested as set forth above. (r) No Event of Termination,
Etc. No event has occurred and is continuing, or would result from any Purchase
of Receivables, that constitutes or would constitute an Unmatured Event of
Termination or Event of Termination. (s) Anti-Corruption Laws, Anti-Terrorism
Laws, and Sanctions. (i) Each ADT Entity is in compliance in all material
respects with the material provisions of the USA PATRIOT Act, and, on or prior
to the Closing Date, the Servicer has provided or caused to be provided to the
Administrative Agent all information related to the ADT Entities (including
names, addresses and tax identification numbers (if applicable)) reasonably
requested in writing by the Administrative Agent not less than 10 Business Days
prior to the Closing Date and mutually agreed to be required under “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act, to be obtained by the Administrative Agent or any Purchaser. (ii)
None of the ADT Entities, or an of their respective Subsidiaries, nor, to the
knowledge of the Servicer, any director, officer, agent, employee or Affiliate
of any ADT Entity is currently the target of any Sanctions and each ADT Entity
and, to the knowledge of the Servicer, their respective directors, officers,
employees and agents are in compliance with Sanctions Laws in all material
respects. The Servicer will not directly or indirectly cause the proceeds of any
Purchases to be used or otherwise make available such proceeds 41 SK 28677 0004
8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree052.jpg]
to any person, for the purpose of financing the activities of any person that is
currently the target of any Sanctions or for the purpose of funding, financing
or facilitating any activities, business or transaction with or in any country
that is the target of the Sanctions, to the extent such activities, businesses
or transaction would be prohibited by the Sanctions Laws, or in any manner that
would result in the violation of any Sanctions Laws applicable to any party
hereto. (iii) Each ADT Entity, each of their respective Subsidiaries, and to the
knowledge of the Servicer, their directors, officers, agents or employees, are
in compliance with Anti-Corruption Laws in all material respects. No part of the
proceeds of any Purchases made hereunder will be used to make any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment.
(t) Advertisements, Promotions. No Pool Receivable is subject to any
advertisement, promotion or other arrangement offered by any ADT Entity, subject
to which such Pool Receivable or the Contract related to such Pool Receivable
can be cancelled or terminated, in any manner which would excuse the related
Obligor of its obligation to pay all or any part of the Unpaid Balance thereof,
except pursuant to the Conditional Service Guaranty. (u) Pool Deficiency Amount.
Immediately after giving effect to any Purchase on a Purchase Date and the
application of Collections in accordance with Section 3.1(d), on such Purchase
Date, no Pool Deficiency Amount under clauses (iii) or (iv) of the definition
thereof will exist. (v) Payment Directions. A Payment Direction in the form of
Exhibit G-1 is in full force and effect in respect of each Lock-box Account, a
Payment Direction in the form of Exhibit G-2 is in full force and effect in
respect of each Collection Account, and a Payment Direction in the form of
Exhibit G-3 is in full force and effect in respect of the Omnibus Account, other
than, in each case, to the extent any such Lock-Box Account, Collection Account
or the Omnibus Account is subject to a Control Agreement. (w) Permitted
Securitization Financing. The transfer and purchase of Receivables contemplated
by the Transaction Documents constitute a Permitted Securitization (as defined
in the ADT Credit Agreement) and the entry by any ADT Entity into any
Transaction Document and their respective performance thereunder is permitted by
the ADT Credit Agreement, each ADT Indenture and each ADT Collateral Agreement,
and will not conflict with or violate the terms of the ADT Credit Agreement, any
ADT Indenture or any ADT Collateral Agreement. The Pool Receivables, the Related
Assets, related Collections and other Collateral are free and clear of any
Adverse Claim. 42



--------------------------------------------------------------------------------



 
[receivablespurchaseagree053.jpg]
ARTICLE VII GENERAL COVENANTS SECTION 7.1 Affirmative Covenants of the Seller.
From the date hereof until the Final Payout Date, the Seller shall: (a)
Compliance with Laws, Etc. Comply with all applicable Laws, in respect of the
conduct of its business, the Pool Receivables, and each of the related
Contracts, except where the failure to so comply, individually or in the
aggregate could not reasonably be expected to adversely affect any Pool
Receivable, or (otherwise give rise to a Material Adverse Effect. (b)
Preservation of Existence. Preserve and maintain its existence, rights,
franchises, and privileges in the jurisdiction of its organization, and qualify
and remain qualified in good standing in each jurisdiction, except where the
failure to qualify or preserve or maintain such existence, rights, franchises,
or privileges could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. (c) Inspections. From time to time,
at the expense of ADT upon reasonable prior notice, upon the request by the
Administrative Agent or the Required Purchasers (or any Purchaser Agent if an
Unmatured Event of Termination or Event of Termination has occurred and is
continuing) and during regular business hours, permit the Collateral Agent, the
Administrative Agent, and the Purchaser Agents, or any of their respective
representatives to visit and inspect its properties, to examine and make
extracts from its Records, and to discuss its affairs, finances, and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested; provided that, unless an Event of Termination,
or an Unmatured Event of Termination has occurred and is continuing at the time
of any such inspection, ADT shall only be required to reimburse the reasonable
documented out-of-pocket costs and expenses related to one such inspection of
the Seller during any 12-month period, which inspection shall be requested and
scheduled by the Administrative Agent; provided, further, that the Collateral
Agent, the Administrative Agent and the Purchaser Agents shall use reasonable
efforts to coordinate the timing of any inspections made of the Seller pursuant
to this Section 7.1(c) and of ADT pursuant to Section 7.4(c). (d) Keeping of
Records and Books of Account; Delivery. Maintain and implement, or cause to be
maintained and implemented, administrative and operating procedures (including
an ability to recreate records evidencing the Pool Receivables, the Related
Assets and the Service Charge Receivables in the event of the destruction of the
originals thereof, backing up on at least a daily basis on a separate backup
computer from which electronic file copies can be readily produced and
distributed to third parties being agreed to suffice for this purpose), and keep
and maintain, or cause to be kept and maintained, all documents, books, records,
and other information necessary or advisable for the collection of the Pool
Receivables and Related Assets (including records adequate to permit the daily
identification of (i) each new Pool Receivable, all Collections relating 43 SK
28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree054.jpg]
to each Pool Receivable and adjustments to each existing Pool Receivable
received, made or otherwise processed on that day, and (ii) the portion of the
amounts received from each Obligor that constitute Collections on the related
Pool Receivables and the portion that relates to Collections in respect of
Service Charge Receivables in order to effect the priority of payments set forth
in the related Contracts. (e) Performance and Compliance with Pool Receivables
and Contracts. At ADT’s expense, timely and fully perform and comply with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Pool Receivables, except where the failure to so
perform or comply, individually or in the aggregate could not reasonably be
expected to adversely affect any Pool Receivable or Related Assets or otherwise
result in a Material Adverse Effect. (f) Location of Records. Keep all its
physical Records (to the extent not electronically available) and tangible
chattel paper or other physical collateral (and any original documents relating
thereto), if any, at the address(es) of the Seller referred to in Section 6.1(l)
or, upon thirty (30) days’ prior written notice to the Collateral Agent and the
Administrative Agent, at such other locations in jurisdictions where all action
required to protect and perfect the Collateral Agent’s first priority perfected
security interest in the Receivable Pool and the Related Assets free and clear
of any Adverse Claim shall have been taken and completed. (g) Credit and
Collection Policy. Cause the Servicer to service the Pool Receivables, Related
Assets, and Contracts in respect of the Receivable Pool in accordance with the
Credit and Collection Policy and not agree to any changes thereto, except as
permitted under Section 7.3(c). (h) Collections. Cause the Servicer to promptly
withdraw from the bank accounts and/or charge the credit or debit cards of the
Direct Deposit Obligors all amounts necessary to effect the timely payment when
due of the Unpaid Balance of the Pool Receivables relating to such Direct
Deposit Obligors and immediately remit such amounts within one (1) Business Day
of the date of withdrawal, debit or credit, directly to a Collection Account,
without any commingling of such amounts with any other funds other than Other
Permitted Amounts. Instruct, or cause the Servicer to instruct, each Obligor
that to the extent any payment in respect of the related Pool Receivable is not
to be made through the Servicer’s withdrawal from the bank account of each such
Obligor and/or through the charge of the credit or debit card of each such
Obligor, all Collections in respect of the Pool Receivables of each such Obligor
shall be made to a Lock-box and remitted directly to a Lock-box that remits such
amounts directly to a Lock-box Account covered by a Payment Direction or Control
Agreement. Cause the Servicer to as promptly as practicable and in any event
within one (1) Business Day of receipt in any Lock-box Account (and within two
(2) Business Days of receipt in the related Lock-box) of any Collections, remit,
or cause to be remitted, such amounts directly to the Omnibus Account, without
any commingling of such amounts with any other funds other than Other Permitted
Amounts. Cause the Servicer to as promptly as practicable and in any event
within one (1) Business Day of receipt of any Collections in respect of any Pool
Receivable in any Collection Account, remit or cause to be remitted such amounts
44



--------------------------------------------------------------------------------



 
[receivablespurchaseagree055.jpg]
directly to the Omnibus Account, without any commingling with any Funds other
than Other Permitted Amounts, all amounts which constitute Collections on the
Pool Receivables. Cause the Servicer to as promptly as practicable and in any
event within two (2) Business Days of receipt of any Collections in the Omnibus
Account, segregate Collections on Pool Receivables from any Other Permitted
Amounts and remit or cause to be remitted directly to the Collateral Agent’s
Account, without any intervening commingling, all amounts which constitute
Collections on the Pool Receivables and ensure that no amounts other than
Collections on Pool Receivables are remitted to or are on deposit in the
Collateral Agent’s Account. To the extent any Lock-box Account or Collateral
Account is subject to a Control Agreement rather than a Payment Direction, all
amounts therein, after removal of any amounts, if any, that do not constitute
Collections in respect of Pool Receivables, shall be remitted within two (2)
Business Days of receipt to the Collateral Agent’s Account rather than to the
Omnibus Account. (i) Right and Title. Hold all right, title, and interest in
each Pool Receivable, except to the extent that any such right, title, or
interest has been transferred or granted to the Collateral Agent (on behalf of
the Purchasers). (j) Transaction Documents. Without limiting its covenants or
agreements set forth herein or in any other Transaction Document, (i) comply
with each and every of its covenants and agreements under the Sale Agreement and
its Constituent Documents, and (ii) take all actions reasonably necessary to
ensure that each Transaction Document remains enforceable and in effect. (k)
Enforcement of Sale Agreement. On its own behalf and on behalf of Purchasers,
Purchaser Agents, the Collateral Agent, and the Administrative Agent, (x)
promptly enforce all covenants and obligations of ADT contained in the Sale
Agreement, and (y) deliver to the Collateral Agent and the Administrative Agent
(which will deliver such consents to each Purchaser Agent) all consents,
approvals, directions, notices, and waivers and take other actions under the
Sale Agreement as may be reasonably directed by the Collateral Agent, the
Administrative Agent or the Required Purchasers. (l) Filing of Financing
Statements. At ADT’s expense, take all actions necessary (including all filings)
to vest in, and maintain in the Collateral Agent (on behalf of the Purchasers) a
valid, first priority perfected security interest or perfected ownership
interest in the Pool Receivables and Related Assets free and clear of any
Adverse Claims. Without limiting the foregoing, at ADT’s expense, as promptly as
practicable (within five (5) Business Days) following such request execute,
authorize and deliver all instruments and documents and take all action,
necessary or reasonably requested by the Collateral Agent, the Administrative
Agent, or any Purchaser Agent (including the filing of financing or continuation
statements, amendments thereto, or assignments thereof) to enable the Collateral
Agent to exercise and enforce all of its rights hereunder and to vest and
maintain vested in the Collateral Agent a valid, first priority perfected
security interest or perfected ownership interest in the Pool Receivables, the
Related Assets with respect thereto, the Sale Agreement, the Collections with
respect thereto and the other Collateral free and clear of any Adverse Claim.
The 45 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree056.jpg]
Seller hereby authorizes the Administrative Agent and the Collateral Agent to
file any continuation statements, amendments thereto, and assignments thereof as
the Collateral Agent, the Administrative Agent, or any Purchaser Agent may from
time to time determine to be necessary or desirable to perfect or maintain the
perfection or priority of its security interest in the Pool Receivables, the
Collections with respect thereto, the Related Assets with respect thereto, the
Sale Agreement, and the other Collateral free and clear of any Adverse Claims.
(m) Location. Maintain at all times its jurisdiction of organization and its
chief executive office within a jurisdiction in the United States in which
Article 9 of the UCC (2001 or later revision) is in effect. (n) Tax Matters. Pay
all applicable taxes required to be paid by it when due and payable in
connection with the transfer of the Pool Receivables and Related Assets by the
Seller; the Seller acknowledges that none of the Collateral Agent, the
Administrative Agent, any Purchaser Agent, or any Purchaser shall have any
responsibility with respect thereto. Pay and discharge, or cause the payment and
discharge of, all federal income taxes (and all other material taxes) when due
and payable, except such as may be contested in good faith by appropriate
proceeding and for which an adequate reserve has been established and is
maintained in accordance with GAAP. (o) Credit Risk Retention. From and after
the EU Retention Effective Date, cooperate with each Purchaser (including by
providing such information and entering into or delivering such additional
agreements or documents reasonably requested by such Purchaser or its Purchaser
Agent) to the extent reasonably necessary to assure such Purchaser that ADT
retain credit risk in the amount and manner required by the EU Securitization
Rules and the CRR and to permit such Purchaser to perform its due diligence and
monitoring obligations (if any) under the EU Securitization Rules and the CRR.
(p) Certain Governmental Fees, Surcharges, and Taxes. With respect to any
portion of a Receivable attributable to governmental fees, surcharges, or taxes,
pay (or cause to be paid) such governmental fees, surcharges, or taxes to the
applicable Governmental Authority when due in accordance with applicable Law
(except for any such governmental fees, surcharges, or taxes that are being
appropriately contested in good faith by appropriate proceedings and with
respect to which adequate reserves in conformity with GAAP have been provided),
and none of the Collateral Agent, the Administrative Agent, any Purchaser Agent,
or any Purchaser shall have any obligation to make any such payment or shall
have any other responsibility with respect thereto. Pay all sales taxes to be
paid in connection with the Equipment and installation related to each Pool
Receivable by the due date thereof (except for any such sales taxes that are
being appropriately contested in good faith by appropriate proceedings and with
respect to which adequate reserves in conformity with GAAP have been provided).
(q) Anti-Corruption Laws, Anti-Terrorism Laws, and Sanctions. Maintain in effect
and enforce policies and procedures reasonably designed to ensure compliance in
all material respects, by the Seller and its directors, officers, employees, and
agents with 46



--------------------------------------------------------------------------------



 
[receivablespurchaseagree057.jpg]
Anti-Corruption Laws and applicable Sanctions Laws in connection with its
business operations, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. (r) Accounting Treatment. Provide the Collateral Agent and the
Administrative Agent with written notice delivered not less than twenty (20)
days prior to the last day of each fiscal quarter or fiscal year, if the
Receivables relating to the Receivable Pool will not be included on the
consolidated balance sheet of ADT for purposes of GAAP as of such date. SECTION
7.2 Reporting Requirements of the Seller. From the date hereof until the Final
Payout Date, the Seller shall furnish to the Collateral Agent and the
Administrative Agent (who shall promptly send the same to the Purchaser Agents):
(a) Financial Statements. As soon as available and in any event within 75 days
after the end of its fiscal year, copies of the unaudited annual income
statement and balance sheet of the Seller, prepared in conformity with GAAP. (b)
Events of Termination, Etc. Notice of the occurrence of any Event of Termination
or Unmatured Event of Termination accompanied by a written statement of an
appropriate officer of the Seller (or the Servicer on its behalf) setting forth
details of such event and the action that the Seller proposes to take with
respect thereto, such notice to be provided promptly (but not later than two (2)
Business Days) after any Responsible Officer of the Seller or the Servicer
obtains actual knowledge thereof. (c) Other Information. Promptly, from time to
time, such Records or other information, documents, records, or reports
respecting the condition or operations, financial or otherwise, of the Seller,
its performance under the Transaction Document and the Pool Receivables and
Related Assets as the Collateral Agent, the Administrative Agent, or any
Purchaser Agent may from time to time reasonably request. (d) Notices Under Sale
Agreement. A copy of each notice received by the Seller from ADT pursuant to any
provision of the Sale Agreement. (e) ERISA. Written notice of any ERISA Event.
SECTION 7.3 Negative Covenants of the Seller. From the date hereof until the
Final Payout Date, the Seller shall not: (a) Sales, Adverse Claims, Etc. Except
as otherwise explicitly provided herein or in the Sale Agreement, sell, assign,
or otherwise dispose of, or create or suffer to exist any Adverse Claim (by
operation of Law or otherwise) upon or with respect to (in each case, other than
its or ADT’s ownership interest or contingent claim to ownership), any of its
assets or properties (including any Pool Receivable or Related Assets, any other
Receivable, any Contract relating to a Receivable, any related Equipment, any
Service Charge Receivable or any proceeds of any of the foregoing, or any
interest therein, any Collection Account, the Omnibus Account, any Lock-box
Account or any other account 47 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree058.jpg]
to which any Collections on Pool Receivables are sent, or any right to receive
income or proceeds from or in respect of any of the foregoing). (b) Extension or
Amendment of Receivables. Except as provided in Section 8.2(b) and to the extent
resulting from the Conditional Service Guaranty, extend, amend or otherwise
modify the terms of any Pool Receivable (in each case, including, without
limitation, by means of any promotional activity, advertising or other statement
or warranty (including on any ADT Entity’s website)), or amend, modify or waive
any term or condition of any Contract related thereto or permit the Servicer to
do the same. (c) Change in Credit and Collection Policy, Business, or
Constituent Documents. (i) Make or consent to any change or amendment to the
Credit and Collection Policy or permit the Servicer to make any such change or
amendment if such proposed change or amendment could reasonably be expected to
adversely affect the value, validity, collectability, or enforceability of any
Pool Receivables or the Related Assets or decrease the credit quality of any
Pool Receivable or the Related Assets or otherwise give rise to a Material
Adverse Effect without (x) the prior written consent of the Collateral Agent,
the Administrative Agent, and each Purchaser Agent, or (y) in the case of any
such change or amendment required by Law, upon delivery to the Collateral Agent
and the Administrative Agent of a certificate of a Responsible Officer of ADT
which certifies, that based upon advice of reputable counsel, such change or
amendment is required to be made as a result of a change in Law, or (ii) make
any change in the character of its business or amend or otherwise modify its
Constituent Documents in any respect without the prior written consent of the
Collateral Agent, the Administrative Agent and the Required Purchasers. (d)
Change in Lock-box Bank, Lock-box or Lock-Box account. (i) Add any bank,
lock-box or lock-box account not listed on Schedule V as a Lock-box Bank, Lock-
box or Lock-box Account unless the Collateral Agent and the Administrative Agent
shall have previously approved and received duly executed copies of Payment
Directions in the form of Exhibit G-1 or a Control Agreement duly executed by
the parties thereto, (ii) terminate any Lock-box Bank, or related Lock-box, or
Lock-box Account without the prior written consent of the Collateral Agent, the
Administrative Agent and, in each case, only if all of the payments from
Obligors that were being sent to such Lock-box Bank will, upon termination of
such Lock-box Bank and at all times thereafter, be deposited in a Lock-box
Account with another Lock-box Bank covered by a Payment Direction in the form of
Exhibit G-1 or a Control Agreement, or (iii) amend, supplement, or otherwise
modify any Lock-box agreement. (e) Deposits to Accounts. Deposit or otherwise
credit, or cause or permit to be so deposited or credited, or direct any Obligor
to deposit or remit, any Collections on Pool Receivables to any account not
covered by the proper Payment Direction or a Control Agreement or (ii) permit
any amount to be deposited, credited or remitted to any Lock-box Account, any
Collection Account, or the Omnibus Account other than Collections in respect of
Pool Receivables and Other Permitted Amounts. Except for the Collateral Agent’s
Account, permit any Collections in respect of Pool Receivables to be 48



--------------------------------------------------------------------------------



 
[receivablespurchaseagree059.jpg]
deposited, or credited in any account which is not subject to a Payment
Direction or a Control Agreement which is in full force and effect. (f) Name
Change, Mergers, Acquisitions, Sales, etc. (i) Change its name or the location
of any office at which its physical Records (to the extent not electronically
available) and tangible chattel paper or other physical collateral, if any, are
maintained, (ii) be a party to any merger or consolidation, or purchase or
otherwise acquire all or substantially all of the assets or any stock of any
class of, or any partnership or joint venture interest (or similar ownership
interest) in, any other Person; or, sell, transfer, convey, contribute, or lease
all or any substantial part of its assets, or sell or assign with or without
recourse any Pool Receivables or any interest therein (other than pursuant
hereto and to the Sale Agreement) to any Person, or (iii) have any subsidiaries.
(g) Debt and Business Activity. Incur, assume, guarantee, or otherwise become
directly or indirectly liable for or in respect of any Debt or other obligation,
purchase any asset (or make any investment by share purchase loan or otherwise),
or engage in any other activity (whether or not pursued for gain or other
pecuniary advantage), in any case, other than as will occur in accordance with
this Agreement or the other Transaction Documents. (h) Change in Organization,
Etc. Change its jurisdiction of organization or its name, identity, or corporate
structure or make any other change such that any financing statement filed or
other action taken to perfect the Collateral Agent’s interests under this
Agreement would become misleading or would otherwise be rendered ineffective,
unless the Seller shall have given the Administrative Agent and the Collateral
Agent not less than thirty (30) days’ prior written notice of such change and
shall have cured such circumstances. The Seller shall not amend or otherwise
modify or waive its Constituent Documents or any provision thereof without the
prior written consent of the Collateral Agent and the Administrative Agent. (i)
Actions Impairing Quality of Title. Take any action that could reasonably be
expected to cause any Pool Receivable, together with the Related Assets, not to
be owned by it free and clear of any Adverse Claim; or take any action that
could cause the Collateral Agent not to have a valid perfected ownership
interest or first priority perfected security interest in the Receivable Pool
and Related Assets and all products and proceeds of the foregoing, free and
clear of any Adverse Claim, or suffer the existence of any financing statement
or other instrument similar in effect covering any Receivable, any Related
Asset, any Contract, or any proceeds thereof on file in any recording office
except such as may be filed (i) in favor of the Seller pursuant to the
Transaction Document, (ii) in favor of the Collateral Agent (for the benefit of
the Purchasers) in accordance with this Agreement or any Transaction Documents,
or (iii) in favor of any other Person (other than an Affiliate of any ADT
Entity, or in respect of the ADT Credit Agreement, any ADT Indenture or any ADT
Collateral Agreement to the extent such filings are in effect on the Closing
Date and any continuation statement in respect thereof) which the Seller in good
faith believes is filed in error or is invalid, has notified the Administrative
Agent and the Collateral Agent of its determination, the Seller is diligently
contesting the filing of such financing statement, and which the Seller has 49
SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree060.jpg]
terminated or caused to be terminated within the earlier to occur of (x) sixty
(60) days of the filing thereof, and (y) thirty (30) days of the discovery
thereof. (j) Actions by ADT. Notwithstanding anything to the contrary set forth
in the Sale Agreement, consent to (i) any change or removal of any notation
required to be made by ADT pursuant to Section 3.3 of the Sale Agreement, or
(ii) any waiver of or departure from any term set forth in Section 5.4 of the
Sale Agreement, in each case, without the prior written consent of the
Collateral Agent, the Administrative Agent and each Purchaser Agent. (k) Tax
Status. Take (or permit any other Person to take) any action that could (or
could reasonably be expected to) cause the Seller to be treated as an
association or publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes. The Seller shall not take (or permit any other
Person to take) any action that could cause it to be subject to any material
amount of Tax imposed by a state or local taxing authority (which shall not be
deemed to include, for the avoidance of doubt, any annual Taxes, franchise Taxes
or similar Taxes). (l) Chattel Paper. Permit any Chattel Paper relating to the
Pool Receivable or Related Assets to be in the possession of (or, in the case of
electronic Chattel Paper, under the control of) any Person other than the
Servicer (for the benefit of the Collateral Agent and the Seller), the
Collateral Agent or the Collateral Agent’s designee. (m) Distributions. If an
Event of Termination or Unmatured Event of Termination has occurred and is
continuing, distribute any amounts that it receives in respect of the RPA
Deferred Purchase Price to the Parent or any other Affiliate of the Parent.
SECTION 7.4 Affirmative Covenants of ADT. From the date hereof until the Final
Payout Date, ADT, individually and when acting as the Servicer, shall: (a)
Compliance with Laws, Etc. Comply with all applicable Laws in respect of the
conduct of its business, its assets and properties, the Pool Receivables, the
related Contracts and the servicing and collection thereof, except where the
failure to so comply, individually or in the aggregate could not reasonably be
expected to adversely affect any Pool Receivable, or otherwise give rise to a
Material Adverse Effect. (b) Preservation of Corporate Existence. Preserve and
maintain its corporate existence, rights, franchises, and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing in each jurisdiction except where the failure to preserve or maintain
such existence, rights, franchises, or privileges or to be so qualified could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. (c) Inspections. From time to time, at its expense, upon
reasonable prior notice, upon the reasonable request by the Administrative Agent
or the Required Purchasers (or any Purchaser Agent if an Unmatured Event of
Termination or Event of Termination has 50



--------------------------------------------------------------------------------



 
[receivablespurchaseagree061.jpg]
occurred and is continuing) and during regular business hours, permit the
Administrative Agent, the Collateral Agent, and the Purchaser Agents, or any of
their respective representatives to visit and inspect its properties, to examine
and make extracts from its Records, and to discuss its affairs, finances, and
condition with its officers and independent accountants with respect to the Pool
Receivables and the Related Assets and the performance of its obligations (as
Servicer or otherwise) under the Transaction Documents as often as reasonably
requested; provided that, unless an Event of Termination, or an Unmatured Event
of Termination has occurred and is continuing at the time of any such
inspection, the Servicer shall only be required to reimburse the reasonable
documented out-of-pocket costs and expenses related to one such inspection
during any 12-month period, which inspection shall be requested and scheduled by
the Administrative Agent; provided, further, that the Collateral Agent, the
Administrative Agent and the Purchaser Agents shall use reasonable efforts to
coordinate the timing of any inspections made of ADT pursuant to this Section
7.4(c) and of the Seller pursuant to Section 7.1(c). (d) Keeping of Records and
Books of Account; Delivery; Location of Records. Maintain and implement, or
cause to be maintained and implemented, administrative and operating procedures
(including an ability to recreate records evidencing the Pool Receivables, the
Related Assets and the Service Charge Receivables in the event of the
destruction of the originals thereof, backing up on at least a daily basis on a
separate backup computer from which electronic file copies can be readily
produced and distributed to third parties being agreed to suffice for this
purpose), and keep and maintain, or cause to be kept and maintained, all
documents, books, records, and other information necessary or advisable for the
collection of all Pool Receivables, and Related Assets including records
adequate to permit the daily identification of (i) each new Pool Receivable and
all Collections relating to the Receivable Pool of and adjustments to each
existing Pool Receivable received, made, or otherwise processed on that day, and
(ii) the portion of the Collections received from each Obligor that represents
Collections of Pool Receivables from such Obligor and collections of Service
Charge Receivables from such Obligor in order to effect the priority of payments
set forth in the related Contracts. In addition, it shall keep its physical
Records (to the extent not electronically available) and tangible chattel paper
or other physical collateral (and any original documents relating thereto), if
any, at the address(es) referred to in Annex 2 of the Sale Agreement or at such
other address(es) as set forth in the Sale Agreement or, upon thirty (30) days’
prior written notice to the Collateral Agent and the Administrative Agent, at
such other locations in jurisdictions where all action required by Section 8.5
hereof shall have been taken and completed. (e) Performance and Compliance with
Receivables and Contracts. At its expense, timely and fully perform and comply
with all provisions, covenants, and other promises required to be observed by it
under the Contracts and the Pool Receivables relating to the Receivable Pool,
except where the failure to so perform or comply, individually or in the
aggregate, could not reasonably be expected to adversely affect any Pool
Receivable or Related Assets or otherwise result in a Material Adverse Effect.
51 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree062.jpg]
(f) Credit and Collection Policy. Comply with the Credit and Collection Policy
in regard to each Pool Receivable, the Related Assets, each Service Charge
Receivable, the related Contract and the servicing and collection thereof. (g)
Collections. Promptly withdraw from the bank accounts and/or charge the credit
or debit cards of the Direct Deposit Obligors all amounts necessary to effect
the timely payment when due of the Unpaid Balance of the Pool Receivables
relating to such Direct Deposit Obligors and immediately remit such amounts,
within one (1) Business Day of the date of withdrawal, debit or credit directly
to a Collection Account, without any commingling of such amounts with any other
funds other than Other Permitted Collections. Instruct each Obligor that to the
extent any payment in respect of the related Pool Receivable is not to be made
through the Servicer’s withdrawal from the bank account of each such Obligor
and/or through the charge of the credit or debit card of each such Obligor, all
Collections in respect of the Pool Receivables of each such Obligor shall be
made to a Lock-box and remitted directly to a Lock-box that remits such amounts
directly to a Lock-box Account covered by a Payment Direction or Control
Agreement. As promptly as practicable and in any event within one (1) Business
Day of receipt in any Lock-box Account (and within two (2) Business Days of
receipt in the related Lock-box) of any Collections, remit, or cause to be
remitted, such amounts directly to the Omnibus Account, without any commingling
of such amounts with any other funds other than Other Permitted Amounts. As
promptly as practicable and in any event within one (1) Business Day of receipt
of any Collections in respect of any Pool Receivables in any Collection Account,
remit or cause to be remitted such amounts directly to the Omnibus Account,
without any commingling, all amounts which constitute Collections on the Pool
Receivables. As promptly as practicable and in any event within two (2) Business
Days of receipt of any Collections in the Omnibus Account, segregate Collections
on the Pool Receivables from any Other Permitted Amounts and remit or cause to
be remitted directly to the Collateral Agent’s Account, without any intervening
commingling, all amounts which constitute Collections on the Pool Receivables
and ensure that no amounts other than Collections on Pool Receivables are
remitted to or are on deposit in the Collateral Agent’s Account. To the extent
any Lock-box Account or Collateral Account is subject to a Control Agreement
rather than a Payment Direction, all amounts therein, after removal of any
amounts, if any, that do not constitute Collections in respect of Pool
Receivables, shall be remitted within two (2) Business days of receipt to the
Collateral Agent’s Account rather than to the Omnibus Account. (h) Filing of
Financing Statements. At its expense, take all actions necessary (including all
filings) to vest in, and maintain in the Collateral Agent (on behalf of the
Purchasers) a valid, first priority perfected security interest or perfected
ownership interest in the Pool Receivables and Related Assets free and clear of
any Adverse Claims. Without limiting the foregoing, cause the financing
statements described in Sections 5.1(f), that have not previously been filed, to
be duly filed in the appropriate jurisdictions at its expense, as promptly as
practicable (and in any event, within five (5) Business Days) following such
request and to execute, authorize, and deliver all instruments and documents and
take all action, necessary or reasonably requested by the Collateral Agent, the
Administrative Agent, or any Purchaser Agent (including the filing of financing
or 52



--------------------------------------------------------------------------------



 
[receivablespurchaseagree063.jpg]
continuation statements, amendments thereto, or assignments thereof) to enable
the Collateral Agent to exercise and enforce all of its rights hereunder and to
vest and maintain vested in the Collateral Agent a valid, first priority
perfected security interest or perfected ownership interest in the Pool
Receivables, the Related Assets with respect thereto, the Sale Agreement, the
Collections with respect thereto, and the other Collateral free and clear of any
Adverse Claim. The Servicer hereby authorizes the Collateral Agent and the
Administrative Agent to file any continuation statements, amendments thereto,
and assignments thereof as the Collateral Agent, the Administrative Agent, or
any Purchaser Agent may from time to time determine to be necessary or desirable
to perfect or maintain the perfection or priority of its security interest in
the Pool Receivables, the Collections with respect thereto, the Related Assets
with respect thereto, the Sale Agreement, and the other Collateral free and
clear of any Adverse Claims. (i) Transaction Documents. Without limiting its
covenants or agreements set forth herein or in any other Transaction Document,
(i) comply with each and every of its covenants and agreements under the Sale
Agreement and its Constituent Documents, and (ii) take all actions reasonably
necessary to ensure that each Transaction Document remains enforceable and in
effect. (j) Tax Matters. Pay all applicable taxes required to be paid by it when
due and payable in connection with the transfer of the Receivables to the Seller
under the Sale Agreement; ADT acknowledges that none of the Collateral Agent,
the Administrative Agent, any Purchaser Agent, or any Purchaser shall have any
responsibility with respect thereto. Pay and discharge, or cause the payment and
discharge of, all federal income taxes (and all other material taxes) when due
and payable, except such as may be contested in good faith by appropriate
proceeding and for which an adequate reserve has been established and is
maintained in accordance with GAAP. (k) Credit Risk Retention. After the EU
Retention Effective Date, include in each Information Package delivered
hereunder, a confirmation as to ADT’s continued compliance with clauses (i),
(ii), and (iii) of Section 5.2(k) of the Sale Agreement. After the EU Retention
Effective Date, cooperate with each Purchaser (including, to the extent not
prohibited by Law, by providing such information and entering into or delivering
such additional agreements or documents reasonably requested by such Purchaser
or its Purchaser Agent) to the extent reasonably necessary to assure such
Purchaser that ADT retains credit risk in the amount and manner required by the
EU Securitization Rules and the CRR and to permit such Purchaser to perform its
due diligence and monitoring obligations (if any) under the EU Securitization
Rules and the CRR; provided however, that no ADT Entity shall be required to
take actions that could cause a change in the accounting or tax treatment of the
transactions contemplated by this Agreement. (i) Until the later to occur of (x)
the Purchase Termination Date, or (y) the date on which the Purchasers’ Pool
Investment is equal to zero: (A) as an “originator” for the purposes of the
Securitization Regulation, hold and maintain the Retained Interest on an ongoing
basis; 53 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree064.jpg]
(B) not short, hedge, otherwise mitigate its credit risk or sell, transfer or
otherwise surrender all or part of the rights, benefits or obligations arising
from or associated with the Retained Interest, except to the extent permitted by
the EU Securitization Rules; (C) From and after the EU Retention Effective Date,
confirm to each Purchaser (which may be in electronic form) that it continues to
comply with paragraphs (A) and (B) above in each Information Package; (D) After
the EU Retention Effective Date, provide notice promptly to each Purchaser in
the event of any breach of paragraphs (A) or (B) above; (E) After the EU
Retention Effective Date, promptly notify each Purchaser of any change to the
form of retention of the Retained Interest; (F) After the EU Retention Effective
Date, to the extent necessary in order for any Purchaser to comply with its
obligations under, or in relation to, the EU Securitization Rules, to the extent
reasonably requested by such Purchaser, provide all information, documents, and
reports regarding the Receivables and the transaction contemplated by this
Agreement which are in ADT’s possession or control, unless subject to
confidentiality restrictions or restricted by Law (provided that ADT shall
undertake reasonable efforts to obtain consent for the disclosure of such
information, documents and reports; provided further that such efforts shall not
include payment of any amounts to any Person or any violation of Law); (G)
Originate the Receivables pursuant to a sound and well- defined credit granting
criteria, and maintain clearly established criteria and processes for approving,
amending, renewing and financing the Receivables (“Originations and Revisions”)
and have effective systems in place to apply those criteria and processes to
ensure that any such Originations and Revisions are granted and approved based
on a thorough assessment of each Obligor’s creditworthiness; and (H) own 100% of
the equity interests of the Seller. (l) Certain Governmental Fees, Surcharges,
and Taxes. With respect to any portion of a Receivable attributable to
governmental fees, surcharges, or taxes, pay (or cause to be paid) such
governmental fees, surcharges, or taxes to the applicable Governmental Authority
when due in accordance with applicable Law (except for any such governmental
fees, surcharges, or taxes that are being appropriately contested in good faith
by appropriate proceedings and with respect to which adequate reserves in
conformity with GAAP have been provided, and none of the Collateral Agent, the
Administrative Agent, any Purchaser Agent, or any Purchaser shall have any
obligation 54



--------------------------------------------------------------------------------



 
[receivablespurchaseagree065.jpg]
to make any such payment or shall have any other responsibility with respect
thereto. Pay all sales taxes to be paid in connection with the Equipment and
installation related to each Pool Receivable by the due date thereof (except for
any such sales taxes that are being appropriately contested in good faith by
appropriate proceedings and with respect to which adequate reserves in
conformity with GAAP have been provided). (m) Anti-Corruption Laws,
Anti-Terrorism Laws, and Sanctions. Maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance in all material respects, by
ADT, its Subsidiaries and their respective directors, officers, employees, and
agents with Anti-Corruption Laws and applicable Sanctions Laws in connection
with ADT’s or its Subsidiaries’ business operations, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. (n) Application of Obligor Payments. Apply
payments made by an Obligor under a Contract relating to a Pool Receivable to
amounts billed on such Obligor’s invoice in the following order: (i) first, to
amounts due in respect of the related Pool Receivables; (ii) second, to amounts
due in respect of the related Service Charge Receivables; and (iii) third, other
amounts owing by such Obligor. For the avoidance of doubt, any amounts paid by
any Obligor in respect of Service Charge Receivables that must be applied
pursuant to clause (i) above, shall be deemed to be Collections and remitted to
the Collateral Agent’s Account pursuant to the terms of this Agreement and the
other Transaction Documents as such. (o) Servicing Programs. If a license or
approval is required for the Collateral Agent’s, the Administrative Agent’s, or
such successor Servicer’s use of any software or other computer program used by
ADT in the servicing of the Receivables, then, following delivery of a Successor
Notice, at its own expense make commercially reasonable efforts to arrange for
the Collateral Agent, the Administrative Agent, or such successor Servicer to
receive any such required license or approval. (p) Corporate Separateness;
Related Matters and Covenants. Cause the Seller to fully comply with its
covenants in Section 7.8, it being understood that the foregoing shall in no
event be deemed to obligate ADT to make any capital or other contributions to
the Seller. Maintain in place all policies and procedures, and take and continue
to take all actions, applicable to it described in the assumptions as to the
facts set forth in, and forming the basis of, the opinions set forth in the
opinion letters delivered by Paul, Weiss, Rifkind, Wharton & Garrison LLP to the
Collateral Agent, Administrative Agent, Purchasers and Purchaser Agent on April
17, 2020, except to the extent that any failure to maintain in place such
policies and procedures or failure to continue to take all such actions could
not materially and adversely affect the conclusions set forth in such opinion
letters. (q) Permitted Securitization. Cause the trustee, administrative agent
and/or collateral agent, as applicable, in respect of the ADT Indentures, ADT
Credit Agreement, ADT Intercreditor and the ADT Collateral Agreements to
promptly take any actions from time to time, as may be reasonably requested by
the Collateral Agent, to facilitate or 55 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree066.jpg]
cause the transfer of any Pool Receivables and the Related Assets or proceeds
thereof to the extent then in the possession or control of such trustee,
administrative agent and/or collateral agent, as applicable, to or at the
direction of ADT or the Collateral Agent. SECTION 7.5 Reporting Requirements of
ADT. From the date hereof until the Final Payout Date, ADT shall furnish to the
Collateral Agent and the Administrative Agent (who shall promptly send the same
to the Purchaser Agents): (a) (i) Quarterly Financial Statements. Within
forty-five (45) days after the close of each of the first three fiscal quarters
of each fiscal year of ADT and the Parent, the Parent’s Form 10-Q as filed with
the SEC (which shall be deemed delivered upon the filing of such Form 10-Q on
the SEC’s website). (ii) Annual Financial Statements. Within ninety (90) days
after the end of each fiscal year of ADT and the Parent, the audited
consolidated statements of operations, changes in stockholders’ equity and cash
flows of each of ADT and the Parent and their respective Subsidiaries for such
fiscal year, and the related audited consolidated balance sheet for ADT and the
Parent and their respective Subsidiaries as of the end of such fiscal year,
setting forth in each case in comparative form the corresponding figures for the
previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit that are inconsistent with the standards
of the Public Company Accounting Oversight Board), to the effect that such
audited consolidated financial statements present fairly in all material
respects the financial condition and results of operations of ADT and the Parent
and their respective Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied (which shall be deemed delivered upon the filing of
the Parent’s Form 10-K on the SEC’s website). (iii) Compliance Certificate.
Together with the financial statements required hereunder, a compliance
certificate in substantially the form of Exhibit C signed by an authorized
officer of ADT and the Parent, respectively and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.
(b) Financial Statements and Other Information. The following: (i) promptly
after the same become publicly available, copies of all proxy statements,
financial statements and regular or special reports which ADT or the Parent
files with the SEC (which shall be deemed delivered upon the filing thereof on
the SEC’s website); (ii) promptly following a request therefor, any
documentation or other information (including with respect to the Seller and the
Parent) that the Collateral Agent, the Administrative Agent, any Purchaser Agent
or any 56



--------------------------------------------------------------------------------



 
[receivablespurchaseagree067.jpg]
Purchaser reasonably requests in order to comply with its ongoing obligations
under the applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act including the provision of
information regarding beneficial ownership required by 31 C.F.R. §1010.230; and
(iii) from time to time such further information regarding the business, affairs
and financial condition of the Seller, ADT, the Parent and their Affiliates as
the Collateral Agent, the Administrative Agent or the Required Purchasers shall
reasonably request. (c) Written notice of any ERISA Event. (d) Events of
Termination, Etc. Notice of the occurrence of any Event of Termination or
Unmatured Event of Termination, accompanied by a written statement of an
appropriate officer of the Servicer setting forth details of such event and the
action that it proposes to take with respect thereto, such notice to be provided
promptly (but not later than two (2) Business Days) after a Responsible Officer
of the Servicer obtains actual knowledge thereof. (e) Litigation. As soon as
possible, and in any event within two (2) Business Days of knowledge of any
Responsible Officer thereof, notice of any litigation, investigation, or
proceeding initiated against the Seller or, to the extent it could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
against ADT, the Servicer, and/or the Parent. (f) Agreed Upon Procedures Report.
Not later than three (3) months after the end of each fiscal year of the
Servicer (at the sole cost and expense of the Servicer), a copy of an agreed
upon procedures report of an accounting firm or consulting firm reasonably
acceptable to the Collateral Agent and the Administrative Agent (who shall
promptly send the same to the Purchaser Agents), addressed to the Collateral
Agent, the Administrative Agent, and each Purchaser Agent and setting forth the
results of such firm’s performance of agreed upon procedures with respect to the
performance of the Servicer for the prior fiscal year or twelve (12) month
period, as reasonably requested by the Collateral Agent, the Administrative
Agent or any Purchaser Agent. The scope of the above agreed upon procedures
report shall be as reasonably requested by the Collateral Agent, the
Administrative Agent and the Required Purchasers. (g) Change in Credit and
Collection Policy or Business. Prior to (i) the effectiveness of any change in
or amendment to the Credit and Collection Policy, a description or, if
available, a copy of the Credit and Collection Policy then in effect and a
written notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment could reasonably be expected to adversely affect the value,
validity, collectability, or enforceability of the Pool Receivables or decrease
the credit quality of any Pool Receivables or otherwise give rise to a Material
Adverse Effect, requesting the Collateral Agent’s, the Administrative Agent’s
and each Purchaser Agent’s consent thereto. 57 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree068.jpg]
(h) Other Information. Promptly, from time to time, such Records or other
information, documents, records, or reports respecting the condition or
operations, financial or otherwise, of ADT, the Parent and their Affiliates,
ADT’s and the Seller’s performance under the Transaction Documents and the Pool
Receivables, the Related Assets, and the Service Charge Receivables as the
Collateral Agent, the Administrative Agent, or any Purchaser Agent may from time
to time reasonably request and ADT can deliver without violating applicable Law.
SECTION 7.6 Negative Covenants of ADT. From the date hereof until the Final
Payout Date, ADT shall not: (a) Extension or Amendment of Receivables. Except as
provided in Section 8.2(b) and to the extent resulting from the Conditional
Service Guaranty, extend, amend or otherwise modify the terms of any Pool
Receivable, or amend, modify or waive any term or condition of any Contract (in
each case, including, without limitation, by means of any promotional activity,
advertising or other statement or warranty (including on any ADT Entity’s
website)) related thereto. (b) Change in Credit and Collection Policy or
Business. (i) Make or consent to any change or amendment to the Credit and
Collection Policy if such proposed change or amendment could reasonably be
expected to adversely affect the value, validity, collectability, or
enforceability of any Pool Receivable or the Related Assets or decrease the
credit quality of any Pool Receivables or the Related Assets, or otherwise give
rise to a Material Adverse Effect, without (x) the prior written consent of the
Collateral Agent, the Administrative Agent and each Purchaser Agent or (y) in
the case of any such change or amendment required by Law, upon delivery to the
Collateral Agent and the Administrative Agent of a certificate of a Responsible
Officer of ADT which certifies, that based upon advice of reputable counsel,
such change or amendment is required to be made as a result of a change in Law,
or (ii) make a change in the character of its business that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
without the prior written consent of the Collateral Agent, the Administrative
Agent, and the Required Purchasers. (c) Change in Lock-box Banks. (i) Add any
bank, lock-box or lock-box account not listed on Schedule V as a Lock-box Bank,
Lock-box or Lock-box Account unless the Collateral Agent and the Administrative
Agent shall have previously approved and received duly executed copies of
Payment Directions in the form of Exhibit G-1 or a Control Agreement, duly
executed by the parties thereto, (ii) terminate any Lock-box Bank, or related
Lock-box, or Lock-box Account without the prior written consent of the
Collateral Agent, the Administrative Agent and, in each case, only if all of the
payments from Obligors that were being sent to such Lock-box Bank will, upon
termination of such Lock-box Bank and at all times thereafter, be deposited in a
Lock-box Account with another Lock-box Bank covered by a Payment Direction in
the form of Exhibit G-1 or a Control Agreement, or (iii) amend, supplement, or
otherwise modify any Lock-box agreement. 58



--------------------------------------------------------------------------------



 
[receivablespurchaseagree069.jpg]
(d) Deposits to Accounts. Deposit or otherwise credit, or cause or permit to be
so deposited or credited, or direct any Obligor to deposit or remit, any
Collections on Pool Receivables to any account not covered by the proper Payment
Direction or a Control Agreement. Except for the Collateral Agent’s Account,
permit any Collections in respect of Pool Receivables to be deposited, or
credited in any account which is not subject to a Payment Direction or a Control
Agreement which is in full force and effect. (e) Mergers, Acquisitions, Sales,
Etc. Consolidate or merge with or into any other Person or sell, lease or
transfer all or substantially all of its property and assets, or agree to do any
of the foregoing, unless (i) no Event of Termination or Unmatured Event of
Termination has occurred and is continuing or would result immediately after
giving effect thereto, (ii) if ADT is not the surviving entity or if ADT sells
or transfers all or substantially all of its property and assets, the surviving
entity or the Person purchasing the assets is an Affiliate of ADT and agrees to
be bound by the terms and provisions applicable to ADT hereunder, (iii) no
Change of Control shall result, (iv) the Parent has reaffirmed in a writing, in
form and substance reasonably satisfactory to the Collateral Agent, the
Administrative Agent and the Required Purchasers, that its obligations under the
Performance Support Agreement shall apply to the surviving entity and are in
full force and effect, (v) no Material Adverse Effect could reasonably be
expected to result therefrom, and (vi) the Collateral Agent, the Administrative
Agent and each Purchaser Agent receive such additional certifications and
opinions of counsel as the Collateral Agent, the Administrative Agent or the
Required Purchasers shall reasonably request. (f) Sales, Adverse Claims, Liens,
Etc. Except as otherwise provided herein or in the Sale Agreement, (I) sell,
assign (by operation of Law or otherwise), or otherwise dispose of, or create or
suffer to exist any Adverse Claim (other than its or the Seller's ownership
interest or contingent claim to ownership) upon or with respect to, (i) any Pool
Receivable, (ii) any other Receivable the proceeds of which are commingles with
the proceeds of any Pool Receivable, (iii) any Service Charge Receivable related
to any Pool Receivable, (iv) any Contract or Related Assets, the related
Equipment, , or any proceeds, in each case, in respect of any of the foregoing
or any interest therein, (v) any Collection Account, the Omnibus Account or any
Lock-box Account or any other account to which any Collections of any Pool
Receivable are sent, or (vi) any right to receive income or proceeds from or in
respect of any of the foregoing or (II) purport to do any of the foregoing. (g)
Chattel Paper. Permit any Chattel Paper relating to any Pool Receivable to be in
the possession of (or, in the case of electronic Chattel Paper, under the
control of) any Person other than the Servicer (for the benefit of the
Collateral Agent and the Seller), the Collateral Agent, or the Collateral
Agent’s designee. (h) Corporate Separateness; Related Matters and Covenants.
Take any action, on its part, to cause the Seller to violate its covenants in
Section 7.8, it being understood that the foregoing shall in no event be deemed
to obligate ADT to make any capital or other contributions to the Seller. 59 SK
28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree070.jpg]
SECTION 7.7 Nature of Obligations. Notwithstanding anything to the contrary
contained herein or in any other Transaction Document, the Seller’s obligations
hereunder to remit (or repay, to the extent the transactions hereunder is
treated as a financing) in full the Purchasers’ Pool Investment and to remit (or
pay, to the extent the transactions hereunder are treated as a financing) all
Yield, Fees, the Purchasers and all other Seller Obligations are full recourse
general obligations of the Seller, and all obligations of ADT (as Servicer or
otherwise) so specified hereunder shall be full recourse general obligations of
ADT. SECTION 7.8 Corporate Separateness; Related Matters and Covenants. The
Seller covenants and agrees to take such actions as shall be necessary in order
that: (a) Special Purpose Entity. The Seller will be a special purpose limited
liability company whose activities are restricted in its Constituent Documents
to: (i) negotiating, authorizing, executing, delivering, entering into and
performing its obligations under the Transaction Documents to which it is a
party and undertaking any other activities related thereto, including (A)
purchasing or otherwise acquiring Pool Receivables, Related Assets and other
assets from ADT, and owning, holding, transferring, assigning, selling,
contributing to capital, pledging and otherwise dealing with such assets, (B)
entering into and performing its obligations under agreements for the selling,
servicing and financing of the Receivable Pool, (C) opening, maintaining and/or
terminating any accounts in connection therewith, (D) making all payments of
Yield, Fees and other amounts owed by it under or in connection with this
Agreement and the other Transaction Documents, and (E) receiving cash payments
of the RPA Deferred Purchase Price, and making cash payments from such amounts
to ADT as purchase price in accordance with the Sale Agreement or paying
dividends and distributions to ADT; and (ii) engaging in any lawful act or
activity and exercising any powers not prohibited under the Transaction
Documents and permitted to limited liability companies organized under the laws
of the State of Delaware that are related or incidental to, and necessary,
convenient or advisable for the accomplishment of the above-mentioned purposes.
(b) Commingling. Except as otherwise expressly permitted by this Agreement, the
Seller shall not commingle any of its assets or funds with those of any of its
Affiliates. (c) Independent Manager. At least one member of the Seller’s board
of directors shall be an Independent Manager and the limited liability company
agreement of the Seller shall provide: (i) for substantially the same definition
of “Independent Manager” as used herein, (ii) that prior to the Final Payout
Date, no Person shall be authorized or empowered to, and the Seller shall not,
without the prior unanimous written consent of the Seller’s board of managers
and the Independent Manager, file a voluntary bankruptcy petition or file or
consent to the filing of any bankruptcy, insolvency or reorganization petition
under any applicable federal or state law relating to bankruptcy naming the
Seller as debtor or otherwise institute bankruptcy or insolvency proceedings by
or against the Seller or otherwise seek with respect to such entity relief under
any laws relating to the relief from debts or the protection of debtors
generally, and (iii) that the provisions required by clauses (i) and (ii) of
this sentence cannot be amended prior to the Final Payout Date without the prior
written consent of the Administrative Agent and the 60



--------------------------------------------------------------------------------



 
[receivablespurchaseagree071.jpg]
Collateral Agent, and the prior unanimous written consent of the Seller’s board
of managers and the Independent Manager. (d) Corporate Formalities. The Seller
will strictly observe corporate formalities in its dealings with the Servicer,
ADT, and any Affiliates thereof. Except as expressly contemplated by this
Agreement, the Seller shall not maintain joint bank accounts or other depository
accounts to which the Servicer, ADT, and any Affiliates (other than the Seller)
thereof has independent access. The Seller shall maintain its Constituent
Documents in conformity with this Agreement. (e) Conduct of Business. The Seller
shall conduct its affairs strictly in accordance with its organizational
documents and observe all necessary, appropriate, and customary company
formalities, including, but not limited to, holding all regular and special
members’ and board of directors’ (or managers’) meetings appropriate to
authorize all corporate action, keeping separate and accurate minutes of its
meetings, passing all resolutions or consents necessary to authorize actions
taken or to be taken, and maintaining accurate and separate books, records and
accounts, including, but not limited to, payroll and intercompany transaction
accounts (to the extent applicable). (f) No Other Business or Debt. The Seller
shall not engage in any business or activity except as set forth in the
Transaction Documents nor, incur any Debt other than pursuant to this Agreement
and the other Transaction Documents and Debt which is incidental thereto,
incurred in the ordinary course of business. (g) Books and Records. The Seller
shall maintain (or cause to be maintained) company records, books of account and
financial statements separate from those of any of its Affiliates, in a manner
such that it will not be difficult or costly to segregate, ascertain, or
otherwise identify the assets and liabilities of the Seller from the assets and
liabilities of its Affiliates, including ADT and the Parent. (h) Operating
Expenses. Except as expressly contemplated by the Transaction Documents, and
except from capital contributions from its members, the Seller’s operating
expenses will not be borne by any of its Affiliates, including ADT and the
Parent. (i) Disclosure of Transactions. All financial statements of the Parent,
ADT and any other Affiliates of the Seller that are consolidated to include the
Seller will include notes or other disclosure that will clearly reflect that the
assets of the Seller are owned by the Seller, and not available to pay creditors
of Parent, ADT or the Seller’s other Affiliates. (j) Arm’s-Length Relationships.
The Seller shall maintain an arm’s-length relationship with the Parent, ADT, and
its other Affiliates. Neither the Seller on the one hand, or ADT, or any of its
other Affiliates on the other hand will be or will hold itself out to be liable
for the debts of the other. The Seller, ADT, and its other Affiliates will
immediately correct any known misrepresentation with respect to the foregoing,
and they 61 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree072.jpg]
will not operate or purport to operate as an integrated single economic unit
with respect to each other or in their dealing with any other entity. (k)
Allocation of Overhead. To the extent that the Seller, on the one hand, and ADT
or any Affiliate of ADT (other than the Seller), on the other hand, have offices
in the same location, there shall be a fair and appropriate allocation of
overhead costs between them, and the Seller shall bear its fair share of such
expenses, which may be paid through the Servicing Fee or otherwise. (l)
Identification. The Seller shall at all times hold itself out to the public
under its own name as a legal entity separate and distinct from its equity
holders, members, managers, ADT, the Parent or any of its other Affiliates. (m)
Capital. The Seller shall maintain adequate capital in light of its contemplated
business operations. (n) In respect of the Seller: (i) the Seller shall not
issue any security of any kind except membership interests issued to ADT in
accordance with the Seller’s Constituent Documents, or incur, assume, guarantee,
or otherwise become directly or indirectly liable for or in respect of any Debt
or other obligation other than (i) in connection with the Transaction Documents,
and (ii) ordinary course operating expenses; (ii) the Seller shall not sell,
pledge, or dispose of any of its assets, except as permitted by, or as provided
in, the Transaction Documents; (iii) the Seller shall not purchase any asset (or
make any investment, by share purchase, loan, or otherwise) except as permitted
by, or as provided in, the Transaction Documents; (iv) the Seller shall not make
any payment, directly or indirectly, to, or for the account or benefit of, any
owner of any Voting Securities, security interest, or equity interest in the
Seller or any Affiliate of any such owner (except, in each case, as expressly
permitted by the Transaction Documents); (v) the Seller shall not make, declare,
or otherwise commence or become obligated in respect of, any dividend, stock, or
other security redemption or purchase, distribution, or other payment to, or for
the account or benefit of, any owner of any Voting Securities or other equity
interest in the Seller to any such owner or any Affiliate of any such owner
other than from funds received by it in respect of the RPA Deferred Purchase
Price or under Article III, or the issuance of additional equity interests to
ADT in connection with contributions of cash or other assets, and so long as, in
any case, the result would not directly or indirectly cause the Seller to be
considered insolvent; 62



--------------------------------------------------------------------------------



 
[receivablespurchaseagree073.jpg]
(vi) The Seller shall not have any employees or subsidiaries; (vii) The Seller
will provide for not less than ten (10) Business Days’ prior written notice to
the Collateral Agent and the Administrative Agent of any removal, replacement,
or appointment of any manager that is currently serving or is proposed to be
appointed as an Independent Manager of the Seller, such notice to include the
identity of the proposed replacement Independent Manager, together with a
certification that such replacement satisfies the requirements for an
Independent Manager set forth in this Agreement and the limited liability
company agreement of the Seller; and (viii) The Seller will maintain in place
all policies and procedures, and take and continue to take all actions,
applicable to it described in the assumptions as to the facts set forth in, and
forming the basis of, the opinions set forth in the opinion letters delivered by
Paul, Weiss, Rifkind, Wharton & Garrison LLP to the Collateral Agent,
Administrative Agent, Purchasers and Purchaser Agent on April 17, 2020, except
to the extent that any failure to maintain in place such policies and procedures
or failure to continue to take all such actions could not materially and
adversely affect the conclusions set forth in such opinion letters. ARTICLE VIII
ADMINISTRATION AND COLLECTION SECTION 8.1 Designation of the Servicer. (a) ADT
as the Servicer. The servicing, administering, and collection of the Pool
Receivables on behalf of the Seller, the Administrative Agent, Purchaser Agents,
the Collateral Agent, and Purchasers shall be conducted in accordance with this
Agreement by the Person designated as the Servicer hereunder (the “Servicer”)
from time to time in accordance with this Section 8.1. Until the Collateral
Agent (with the consent, or acting at the direction of, the Required Purchasers)
delivers to ADT and the Seller a Successor Notice in accordance with Section
8.1(b), ADT is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer pursuant to the terms hereof. The Servicer shall
receive a daily Servicing Fee in respect of the Receivable Pool, payable monthly
in arrears for each Settlement Period on each subsequent Settlement Date,
subject to the priorities of payments in Section 3.1(d), for the performance of
its duties hereunder. The Seller, the Administrative Agent, the Collateral
Agent, Purchasers, and Purchaser Agents hereby acknowledge and agree to this
appointment of the Servicer. (b) Successor Notice. In the event that an Event of
Termination has occurred and is continuing, upon the written direction of the
Required Purchasers or the Administrative Agent, the Collateral Agent shall, by
notice to ADT and the Seller, immediately designate a successor Servicer
pursuant to the terms hereof (a “Successor Notice”) which successor shall be
selected by the Administrative Agent with the written 63 SK 28677 0004 8494650
v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree074.jpg]
consent of the Required Purchasers (which consent shall not be unreasonably
withheld, conditioned or delayed); it being understood and agreed that, in any
event, the Administrative Agent, with the written consent of the Required
Purchasers (which consent shall not be unreasonably withheld, conditioned or
delayed), may (but shall not be obligated to) serve as successor Servicer. Upon
receipt of a Successor Notice, ADT agrees that it shall terminate its activities
as the Servicer hereunder in a manner that the Administrative Agent determines
will facilitate the transition of the performance of such activities to the
successor Servicer, and successor Servicer shall assume each and all of ADT’s
rights and obligations to service and administer the Pool Receivables, on the
terms and subject to the conditions herein set forth, and ADT shall do all
things necessary or appropriate to assist such successor Servicer in assuming
such obligations. The Collateral Agent shall not give, and the Administrative
Agent and the Purchasers shall not instruct the Collateral Agent to give, ADT a
Successor Notice except after the occurrence of any Event of Termination that
remains continuing. (c) Subservicers; Subcontracts. The Servicer may not
subcontract with any Person or otherwise delegate any of its duties or
obligations hereunder except (at its own expense) (i) to Collection Agents to
collect amounts owed from the Obligors in respect of Defaulted Receivables, or
(ii) with the prior written consent of the Collateral Agent, the Administrative
Agent and the Required Purchasers (such consents not to be unreasonably
withheld, conditioned, or delayed); provided, that, notwithstanding any such
designation, delegation, or subcontract or any replacement or substitution of
Servicer pursuant to clause (a) or (b) above, the Servicer shall remain
primarily and directly liable for the performance of all the duties and
obligations of the Servicer pursuant to the terms hereof. SECTION 8.2 Duties of
the Servicer. The Servicer shall take or cause to be taken all such actions as
may be necessary or advisable to collect, administer, and service each Pool
Receivable from time to time with reasonable care and diligence and, in any
event, with no less care and diligence than it uses in the collection,
administration and servicing of its own assets, and in accordance with (i)
applicable Laws, (ii) the Credit and Collection Policy, and (iii) this
Agreement. During the continuance of an Event of Termination, the Collateral
Agent shall have the sole right to direct the Servicer to commence or settle any
legal actions to enforce collection of any Pool Receivables; provided, that the
Servicer shall have no obligation to commence any legal actions or enforce
collection of any Pool Receivable in a commercially unreasonable manner, taking
into account the costs and recoveries expected in connection with such legal
action or enforcement. (a) Allocation of Collections; Segregation. The Servicer
shall apply and remit Collections in accordance with the terms of this
Agreement, including without limitation, Section 7.4(g). (b) Extension and
Modification of Receivables. So long as no Event of Termination or Unmatured
Event of Termination is continuing or would result therefrom, the Servicer, may
solely, in accordance with the Credit and Collection Policy extend, waive,
amend, or otherwise modify the terms of any Pool Receivables as the Servicer may
reasonably determine to be appropriate to maximize Collections thereof, in a
manner that does not adversely affect any Pool Receivable, including the
validity, enforceability 64



--------------------------------------------------------------------------------



 
[receivablespurchaseagree075.jpg]
or collectability of any Pool Receivable or result in such Pool Receivable not
constituting an Eligible Receivable, or otherwise give rise to a Material
Adverse Effect; provided, that, (A) after giving effect to such extension,
amendment, waiver, or other modification, the sum of Purchasers’ Pool Investment
and the Required Reserves in respect of such Receivable Pool at such time shall
not exceed the Net Portfolio Balance at such time, (B) no such extension,
amendment, waiver, or other modification shall make or be deemed to make any
such Pool Receivable current or otherwise modify the aging thereof, or limit or
reduce the rights of the Seller or any Secured Party under this Agreement, and
(C) following the occurrence of the Purchase Termination Date, during the
continuation of an Unmatured Event of Default or Event of Default, the Servicer
may only extend, waive, amend or otherwise modify the terms of the any Pool
Receivables with the prior written consent of the Administrative Agent. (c)
Documents and Records. The Seller and ADT shall deliver to the Servicer, and the
Servicer shall hold in trust for the Seller, the Administrative Agent, the
Collateral Agent, each Purchaser Agent, and each Purchaser, all Records (and any
original documents relating thereto) (and after the occurrence of an Event of
Termination or Unmatured Event of Termination that remains continuing, shall
deliver the same to the Collateral Agent or its designees promptly upon the
Collateral Agent’s written request). Upon the reasonable written request of the
Collateral Agent, the Administrative Agent or any Purchaser Agent, the Servicer
shall provide the Collateral Agent, the Administrative Agent and each Purchaser
Agent with the location(s) of all physical Records (to the extent not
electronically available) and tangible chattel paper or other physical
collateral (and any original documents relating thereto), if any. (d)
Termination. ADT’s authorization as Servicer under this Agreement shall
terminate upon the earlier to occur of (i) the Final Payout Date, and (ii) the
effective date of the replacement of the Servicer with a successor servicer in
accordance with Section 8.1(b). (e) Power of Attorney. The Seller hereby grants
to the Servicer, an irrevocable power of attorney, with full power of
substitution, coupled with an interest, to take in the name of the Seller any
and all steps which are necessary or advisable to endorse, negotiate, or
otherwise realize on any writing or other right of any kind held or transmitted
by the Seller or transmitted or received by the Seller in connection with any
Pool Receivable or under the related Records. Each of the Seller and the
Servicer hereby grants during the continuance of an Event of Termination to the
Administrative Agent and the Collateral Agent, an irrevocable power of attorney,
with full power of substitution, coupled with an interest, to take in the name
of the Seller and the Servicer any and all steps which are necessary or
advisable to endorse, negotiate, or otherwise realize on any writing or other
right of any kind held or transmitted by the Seller or the Servicer or
transmitted or received by the Seller or the Servicer in connection with any
Pool Receivable or under the related Records, including such actions as may be
necessary or desirable, in the reasonable determination of the Administrative
Agent and the Collateral Agent, as the case may be, to collect any and all
amounts or portions thereof due under the Pool Receivables, Related Assets and
all other Collateral, including indorsing the name of the Seller on checks and
other instruments representing 65 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree076.jpg]
Collections and enforcing all of the rights and remedies of the Collateral Agent
and the Administrative Agent under and in connection with this Agreement and the
other Transaction Documents. (f) Resignation of ADT as the Servicer. ADT shall
not resign in its capacity as the Servicer hereunder without the prior written
consent of the Collateral Agent, the Administrative Agent and each Purchaser
Agent, which consent shall be given or withheld in the sole and absolute
discretion of the Collateral Agent, the Administrative Agent, and each Purchaser
Agent, except following the receipt of a Successor Notice and in accordance with
Section 8.1(b). (g) Servicing Expenses. For the avoidance of doubt, in
consideration of the Servicing Fee payable hereunder, the Servicer shall pay all
of the costs and expenses it incurs in connection with the servicing and
administration of the Receivable Pool and Related Assets and the performance of
its obligations under the Transaction Documents, including, without limitation,
all costs and expenses of enforcement of the Receivables against the Obligors
and all Collection Agent Fees. SECTION 8.3 Rights of the Collateral Agent. In
addition to all of its other rights herein including under Articles IX and X,
under the other Transaction Documents or at Law or in equity, the Administrative
Agent and Collateral Agent shall have the other following rights set forth in
this Section 8.3: (a) Notice to Obligors. At any time during the continuance of
any Event of Termination upon the written direction of the Required Purchasers
or the Administrative Agent, (A) the Collateral Agent may notify the Obligors of
Pool Receivables, or any of them, of its interests in the Receivable Pool or
Related Assets and instruct them to make payments on the Pool Receivables as
instructed by, the Collateral Agent, and may debit and/or charge Obligors
accounts and credit cards directly or through automated clearing house or ACH,
and (B) the Servicer shall (on behalf of the Seller), at the Servicer’s expense,
give notice of the Collateral Agent’s interest in the Pool Receivables to each
said Obligor and instruct them to make payments on the Pool Receivables as
instructed in writing by, the Collateral Agent or the Administrative Agent. (b)
Other Rights. At any time during the continuance of any Event of Termination,
the Servicer shall, (A) at the Collateral Agent’s request and at the Servicer’s
expense, assemble all of the Records and deliver such Records to the Collateral
Agent or its designee, and (B) at the request of the Collateral Agent or its
designee, exercise or enforce any of their respective rights hereunder, under
any other Transaction Document, Pool Receivable, or under any Related Asset (to
the extent permitted hereunder or thereunder). Without limiting the generality
of the foregoing, at any time, each of the Servicer and the Seller shall upon
the request of the Administrative Agent, the Collateral Agent, any of their
respective designee or the Required Purchasers and at the Servicer’s expense:
(I) authorize, execute (if required) and file such financing or continuation
statements, or amendments thereto or assignments thereof, 66



--------------------------------------------------------------------------------



 
[receivablespurchaseagree077.jpg]
and such other instruments or notices, as may be necessary or appropriate; and
(II) mark its master data processing records evidencing that the Pool
Receivables have been sold in accordance with this Agreement. (c) Additional
Financing Statements; Performance by the Administrative Agent. The Seller hereby
authorizes the Collateral Agent and the Administrative Agent or their respective
designees to file one or more financing or continuation statements, and
amendments thereto and assignments thereof, or any similar instruments in any
relevant jurisdiction relative to all or any of the Pool Receivables, and
Related Assets now existing or hereafter arising in the name of the Seller. The
Seller agrees that a similar filing against it may also be filed for the
purposes hereof and to perfect the security interest and transfers created
hereby. If the Seller or the Servicer fails to perform any of its agreements or
obligations under this Agreement or any other Transaction Document, the
Collateral Agent, the Administrative Agent, or any of their respective designees
may (but shall not be required to) itself perform, or cause performance of, such
agreement or obligation, and the expenses of the Collateral Agent or the
Administrative Agent or its designee incurred in connection therewith shall be
payable by the Seller as provided in Section 13.6. (d) Investment of Funds on
Deposit in the Collateral Agent’s Account. The Collateral Agent may invest and
reinvest, in its own name or in the name of its nominee, amounts on deposit in
the Collateral Agent’s Account, in Cash Equivalents, having maturities not
exceeding the next succeeding Settlement Date. All such Cash Equivalents and
interest and income thereon and the net proceeds realized on the sale or
redemption thereof shall for all purposes of this Agreement be deemed to be
Collections credited to the Collateral Agent’s Account. The Collateral Agent may
liquidate Cash Equivalents from time to time to the extent necessary or
appropriate, in the sole discretion of the Collateral Agent, to effect the
applications of Collections to be made on each Settlement Date pursuant to
Section 3.1(d). The Collateral Agent shall have no liability for (i) the
investment performance of any amounts invested by the Collateral Agent pursuant
to this Section 8.3(d), (ii) failing to invest any amount on deposit in the
Collateral Agent’s Account, or (iii) any loss resulting from the sale or
liquidation of any such investment prior to its stated maturity date. SECTION
8.4 Responsibilities of the Servicer. Anything herein to the contrary
notwithstanding: (a) Contracts. The Servicer shall perform all of its
obligations under the Records to the same extent as if the Receivable Pool and
Related Assets had not been sold hereunder and the exercise by the Collateral
Agent or its designee of its rights hereunder shall not relieve the Servicer
from such obligations. 67 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree078.jpg]
(b) Limitation of Liability. None of the Collateral Agent, the Administrative
Agent, any Purchaser, or any Purchaser Agent shall have any obligation or
liability with respect to any Pool Receivables, Related Assets or Contracts
related thereto, nor shall any of them be obligated to perform any of the
obligations of the Servicer, ADT, or the Seller thereunder. SECTION 8.5 Further
Action Evidencing Purchases. ADT agrees that from time to time, at its expense,
it shall (or cause the Servicer to) promptly execute and deliver all further
instruments and documents, and take all further actions, that the Collateral
Agent, the Administrative Agent, any of their respective designees or the
Required Purchasers may reasonably request or that are necessary in order to
perfect, protect or more fully evidence the transactions contemplated by the
other Transaction Documents. SECTION 8.6 Application of Collections. Subject to
Section 7.4(n), unless the Collateral Agent instructs otherwise, any payment by
an Obligor in respect of any Pool Receivable shall, except as otherwise
specified in writing or otherwise by such Obligor, required by Law or by the
underlying Contract, or except solely to the extent necessary to accomplish a
segregation of Collections from proceeds of other Receivables or assets of the
Originator through a different coding mechanism implemented through software
changes, be applied using the same systems, practices, and procedures as the
Servicer uses for the application of payments on all of the residential
receivables serviced by it for itself and its Affiliates whether or not such
payments are being made with respect to Pool Receivables. ARTICLE IX SECURITY
INTEREST SECTION 9.1 Grant of Security Interest. Without limiting Section 1.2(c)
or (d), to secure all Seller Obligations of the Seller and all other amounts
owing by the Seller to any Affected Party under or in connection with this
Agreement and the other Transaction Document, whether now or hereafter existing,
due or to become due, direct or indirect, or absolute or contingent, including,
all Indemnified Amounts payable pursuant to Section 12.1, payments on account of
Collections received or deemed to be received and fees and expenses, the Seller
hereby assigns and pledges to the Collateral Agent, for the benefit of the
Affected Parties (and each of the Affected Parties is hereby deemed to appoint
the Collateral Agent as its agent and representative for purposes of this
Section 9.1), and hereby grants to the Collateral Agent, for the benefit of the
Affected Parties, a security interest in all of the following: all of the
Seller’s right, title, and interest now or hereafter existing in, to and under
the following of the Seller’s assets, whether now owned or existing or hereafter
acquired, and wherever located (whether or not in the possession or control of
the Seller), and all proceeds of the foregoing (collectively, and together with
the Receivable Pool and Related Assets, the “Collateral”): (I) all Receivables
comprising the Receivable Pool; (II) the Related Assets in respect of the
Receivable Pool; (III) the Collections in respect of the Receivable Pool; (IV)
all Transaction Documents; (V) all Chattel Paper in respect of the Receivable
Pool; (VI) all Contracts related to the Receivable Pool; (VII) all Deposit
Accounts; (VIII) all Documents in respect of the Receivable Pool; (IX) all
Payment Intangibles in respect of the Receivable Pool; (X) all General
Intangibles in respect of the Receivable Pool; (XI) all Instruments in respect
of the Receivable Pool; (XII) all 68



--------------------------------------------------------------------------------



 
[receivablespurchaseagree079.jpg]
Inventory in respect of the Receivable Pool; (XIII) all Investment Property in
respect of the Receivable Pool; (XIV) all letter of credit rights and supporting
obligations in respect of the Receivable Pool; (XV) the Sale Agreement and all
rights and remedies of the Seller thereunder; (XVI) all other assets in the
Receivable Pool and Related Assets; (XVII) the Reserve Account; (XVIII) all
rights, interests, remedies, and privileges of the Seller relating to any of the
foregoing including the right to sue for past, present, or future infringement
of any or all of the foregoing; and (XIX) to the extent not otherwise included,
all products and Proceeds (the capitalized term in clauses (I) through (XIX) not
otherwise defined in this Agreement, as defined in the UCC) of the of the
foregoing clauses (I) through (XIX) and all accessions to, substitutions and
replacements for, and rents, profits, and products of the of the foregoing
(including insurance proceeds), and all distributions (whether in money,
securities, or other property) and collections from or with respect to any of
the foregoing, and all accession to, substitutions and replacements for, and
rents, profits, and products of the of the foregoing (including insurance
proceeds), and all distributions (whether in money, securities, or other
property) and collections from or with respect to any of the foregoing. The
Seller and the Servicer hereby authorize the filing of financing statements,
including those filed under Section 8.3(c), describing the collateral covered
thereby, and in respect of the Seller, as “all of debtor’s personal property and
assets” or words to that effect, notwithstanding that such wording may be
broader in scope than the collateral described in this Section 9.1. This
Agreement shall constitute a security agreement under applicable Law. SECTION
9.2 Waiver. To the fullest extent it may lawfully so agree, the Seller and the
Servicer agree that it will not at any time insist upon, claim, plead, or take
any benefit or advantage of any appraisal, valuation, stay, extension,
moratorium, redemption, or similar Law now or hereafter in force in order to
prevent, delay, or hinder the enforcement hereof or the absolute sale of any
part of the Collateral; the Seller and the Servicer, each for itself and all who
claim through it, so far as it or they now or hereafter lawfully may do so,
hereby waive the benefit of all such Laws and all right to have the Collateral
marshaled upon any foreclosure hereof, and agrees that any court having
jurisdiction to foreclose this Agreement may order the sale of the Collateral in
its entirety. Without limiting the generality of the foregoing, the Seller and
the Servicer hereby waive and release any and all right to require the
Collateral Agent or the Administrative Agent to collect any of such obligations
from any specific item or items of the Collateral or from any other party liable
as guarantor or in any other manner in respect of any of such obligations or
from any collateral for any of such obligations. ARTICLE X EVENTS OF TERMINATION
SECTION 10.1 Events of Termination. The following events shall be “Events of
Termination” hereunder: (a) Any of the following events: (i) the Servicer, or
any ADT Entity shall fail to perform or observe any covenant or agreement as and
when required hereunder or under any 69 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree080.jpg]
other Transaction Document (other than any covenant or agreement referred to in
clause (a)(ii) below) and such failure remains unremedied for twenty (20) days
after the earlier of the date (A) such Person receives notice of such failure
from the Collateral Agent, the Administrative Agent or the Required Purchasers,
or (B) a Responsible Officer obtains knowledge of such failure; (ii) any of the
following shall occur: (A) any ADT Entity or the Servicer shall fail to make any
payment or deposit or transfer of monies required to be made by it hereunder or
under any other Transaction Document (including, without limitation, any ADT
Obligation) as and when due and such failure is not remedied within two (2)
Business Days, or (B) the conditions subsequent set forth in Section 5.3 is not
satisfied on or prior to the date that is the twelve (12) month anniversary of
the Closing Date,; (iii) the Servicer shall fail to deliver any Information
Package when due pursuant to Section 3.1(a) and such failure is not remedied
within three (3) Business Days; or (b) any representation or warranty made or
deemed to be made by any Servicer, ADT Entity (or any of their officers) under
or in connection with any Transaction Document or any certificate, Purchase
Request, Paydown Notice, Information Package, or any other report, financial
statement or other written information delivered in connection therewith shall
prove to have been false or incorrect in any material respect when made or
deemed to be made (without duplication as to any materiality modifiers,
qualifications, or limitations applicable thereto) and solely to the extent
capable of cure, shall continue unremedied for twenty (20) days after the
earlier of the date (A) such Person receives notice of such breach from the
Collateral Agent, the Administrative Agent or the Required Purchasers, or (B) a
Responsible Officer obtains knowledge of such breach; or (c) an Event of
Bankruptcy shall have occurred with respect to any ADT Entity; or (d) a Change
of Control shall occur; or (e) the Collateral Agent, for the benefit of the
Affected Parties, fails at any time to have a valid perfected ownership interest
or first priority perfected security interest in the Pool Receivables and the
Related Assets (or any portion thereof) and all proceeds of any of the
foregoing, in each case, free and clear of any Adverse Claim; or (f) the
occurrence of any ERISA Event that, individually or together with all other
ERISA Events that have occurred, could reasonably be expected to have a Material
Adverse Effect; or (g) any ADT Entity shall be required to register as an
“investment company” under (and as defined in) the Investment Company Act; or 70



--------------------------------------------------------------------------------



 
[receivablespurchaseagree081.jpg]
(h) any material provision of this Agreement or any other Transaction Documents
shall cease to be the valid and binding obligation enforceable against any ADT
Entity, as applicable; or (i) the Seller shall fail to pay in full all of its
Seller Obligations to the Collateral Agent, the Administrative Agent, or any
Purchaser hereunder by the Legal Final or any ADT Entity shall fail to pay in
full all of its ADT Obligations to the applicable person or the Administrative
Agent on their behalf in accordance with the terms of this Agreement by the
Legal Final; or (j) one or more final judgments for the payment of money in an
aggregate amount in excess of $84,000,000 in the case of ADT, the Parent or any
other Material Subsidiary of the Parent or $1,000,000 in the case of the Seller
and the same shall not be vacated, discharged or stayed or bonded pending appeal
for a period of sixty (60) consecutive days, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of ADT, the
Parent or any Material Subsidiary of the Parent to enforce any such judgment; or
(k) the Seller, ADT, the Parent or any of their respective Material Subsidiaries
shall fail to pay any principal of or premium or interest on any of its Debt
which is outstanding in a principal amount of at least, in respect of the
Seller, $1,000,000, or in respect of the Seller, ADT, the Parent or any of their
respective Material Subsidiaries $84,000,000 in the aggregate when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period specified in the agreement or instrument relating to
such Debt; or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Debt and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or any such Debt shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
repay, redeem, purchase or defease such Debt shall be required to be made, in
each case prior to the stated maturity thereof; or (l) the breach of any of the
financial covenants set forth in the ADT Credit Agreement, any ADT Indenture or
any ADT Collateral Agreements as in effect on the Closing Date or an event of
default (or similar event) shall have occurred thereunder, in each case without
regard to any waivers of such breaches or defaults; or (m) from and after the
Ratio Effective Date, the average of the Delinquency Ratios for the three
preceding Settlement Periods, as determined on any Reporting Date, shall exceed
3%; or (n) from and after the Ratio Effective Date, the average of the Loss
Ratios for the three preceding Settlement Periods, as determined on any
Reporting Date, shall exceed 2.5%; or 71 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree082.jpg]
(o) (x) on any Reporting Date, the sum of the aggregate Purchasers’ Pool
Investment and the Required Reserves exceeds the Net Portfolio Balance, as
calculated on a pro forma basis after taking into account the application of
Monthly Collections pursuant to Section 3.1(d) on the immediately following
Settlement Date, and solely to the extent a Purchase Request has been delivered
by the Seller on or prior to such Reporting Date in accordance with Section
1.2(a) in respect of the Settlement Date immediately succeeding such Reporting
Date, which would, on a pro forma basis, after giving effect to the related
Purchase (as set forth in the definition of Net Portfolio Balance) and the
application of Monthly Collections in accordance with Section 3.1(d), cure such
circumstance, has not been so cured on such immediately succeeding Settlement
Date, or (y) on any Settlement Date, after giving effect to the related Purchase
(as set forth in the definition of Net Portfolio Balance) and the application of
Collections in accordance with Section 3.1(d), the sum of the aggregate
Purchasers’ Pool Investment and the Required Reserves exceeds the Net Portfolio
Balance; or (p) the Performance Support Agreement is canceled, rescinded,
amended, or modified without the prior written consent of the Collateral Agent,
the Administrative Agent and each Purchaser Agent; or (q) the Servicer or any
ADT entity shall take any action that materially and adversely affects the
collectability of all or any significant portion of the Pool Receivables or the
ability of the Seller, or ADT (as Servicer or otherwise) or the Parent to
perform its respective obligations under this Agreement or any other Transaction
Document; or (r) ADT ceases to provide Monitoring Services generally; or (s) any
Lock-box Account, any Collection Account or the Omnibus Account to which
Collections are remitted shall cease to be subject to the proper Payment
Direction or a Control Agreement, or any Payment Direction or Control Agreement
shall cease to be in full force and effect, in each case, without being
simultaneously replaced with a proper Payment Direction or Control Agreement or
with the consent of the Administrative Agent, the Collateral Agent and each
Purchaser Agent; or (t) the average ADT Managed Pool Delinquency Ratios for the
three preceding Settlement Periods shall at any time exceed 0.70%. An Event of
Termination shall be deemed to be continuing until waived in writing by the
Administrative Agent, the Collateral Agent and the Required Purchasers. SECTION
10.2 Remedies. Upon, or any time after, the occurrence of an Event of
Termination (other than an Event of Termination described in Section 10.1(c))
that remains continuing, the Collateral Agent or the Administrative Agent shall,
at the request, or may with the consent, of the Required Purchasers, by notice
to the Servicer (on the Seller’s behalf) declare the Acceleration Date to have
occurred and shall have all of the remedies herein, including without limitation
Section 8.1(b) and this Section 10.2. In addition, upon the occurrence of an
Event of Termination, (A) the Administrative Agent may (i) designate another
person to succeed 72



--------------------------------------------------------------------------------



 
[receivablespurchaseagree083.jpg]
ADT as Servicer, which successor may be the Administrative Agent in accordance
with Section 8.1(b), and (ii) direct the Obligors in respect of each Pool
Receivables to, or direct ADT to instruct such Obligors to, pay all amounts
payable under the Contracts related to the Pool Receivables directly to such
account as the Administrative Agent shall designate, and (B) subject to Section
3.6(b), the Collateral Agent may deliver a Consent Notice. Upon the occurrence
of an Event of Termination described in Section 10.1(c), the Acceleration Date
shall occur automatically. Upon, or at any time after, the occurrence of the
Acceleration Date, no Purchases thereafter will be made. Upon the declaration or
automatic occurrence of the Acceleration Date pursuant to this Section 10.2, the
Collateral Agent, on behalf of the Purchasers and the other Affected Parties,
shall have, in addition to all other rights and remedies under this Agreement,
any other Transaction Document, or under applicable Law, all other rights and
remedies provided under the UCC of each applicable jurisdiction and other
applicable Laws (including all the rights and remedies of a secured party upon
default under the UCC (including the right to sell any or all of the Collateral
subject hereto)), all of which rights shall be cumulative. Subject to Section
11.1, upon, or at any time after, the Acceleration Date, the Administrative
Agent and the Collateral Agent shall in respect of the exercise of the rights
and remedies under this Section 10.2 act or refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Purchasers. ARTICLE XI PURCHASER AGENTS; COLLATERAL AGENT;
ADMINISTRATIVE AGENT; CERTAIN RELATED MATTERS SECTION 11.1 Limited Liability of
Purchasers, Purchaser Agents, Collateral Agent, and the Administrative Agent.
The obligations of the Collateral Agent, the Administrative Agent, each
Purchaser and each Purchaser Agent under the Transaction Documents are solely
the corporate obligations of such Person. Except with respect to any claim
arising out of the willful misconduct or gross negligence of such Person, no
claim may be made by the Seller, the Servicer or ADT, against the Collateral
Agent, the Administrative Agent, any Purchaser, or any Purchaser Agent, or their
respective Affiliates, directors, members, managers, officers, employees,
attorneys, or agents for any special, indirect, consequential, or punitive
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or related to the transactions contemplated by this
Agreement or any other Transaction Document, or any act, omission, or event
occurring in connection therewith; and the Seller and ADT hereby waives,
releases, and agrees not to sue upon any claim for any such damages not
expressly permitted by this Section 11.1, whether or not accrued and whether or
not known or suspected to exist in its favor. Notwithstanding any provision of
this Agreement or any other Transaction Document to the contrary: (i) in no
event shall the Collateral Agent, the Administrative Agent, or any Purchaser
Agent ever be required to take any action which exposes it to personal liability
or which is contrary to the provision of any Transaction Document or applicable
Law, and (ii) neither the Collateral Agent, the Administrative Agent, nor any
Purchaser Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any party hereto
or any other Person, and no implied covenants, functions, responsibilities,
duties, obligations, or liabilities on the part of the Collateral Agent, the
Administrative Agent, or any Purchaser Agent shall be read into this 73 SK 28677
0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree084.jpg]
Agreement or the other Transaction Documents or otherwise exist against the
Collateral Agent, the Administrative Agent, or any Purchaser Agent. Neither the
Administrative Agent nor the Collateral Agent shall be liable for any action
taken or not taken by it with the consent or at the request of the Required
Purchasers. Nothing herein or in any other Transaction Document or related
documents shall obligate the Administrative Agent or the Collateral Agent to
advance, expend or risk its own funds, or to take any action which in its
reasonable judgment may cause it to incur any expense or financial or other
liability for which it does not reasonably expect to be indemnified to its
satisfaction. Neither the Administrative Agent nor the Collateral Agent shall be
liable for any action taken or omitted to be taken by it or them under or in
connection with this Agreement or any of the other Program Documents, except for
its or their own gross negligence or willful misconduct. In performing its
functions and duties hereunder, the Collateral Agent and the Administrative
Agent shall act solely as the agent of the Purchasers and the Purchaser Agents,
as applicable, and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for any ADT Entity or any
other Person. SECTION 11.2 Authorization and Action of each Purchaser Agent. By
its execution hereof, in the case of each Purchaser, and by accepting the
benefits hereof, each Enhancement Provider and Liquidity Provider, each such
party hereby designates and appoints its related Purchaser Agent to take such
action as agent on its behalf and to exercise such powers as are delegated to
such Purchaser Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. Each Purchaser Agent reserves the right, in its
sole discretion, to take any actions and exercise any rights or remedies, in
each case, authorized or provided for under this Agreement or any other
Transaction Document and any related agreements and documents. SECTION 11.3
Authorization and Action of the Administrative Agent and Collateral Agent. By
its execution hereof, in the case of each Purchaser and Purchaser Agent, each
such party hereby designates and appoints Mizuho as the Administrative Agent and
Mizuho as the Collateral Agent to take such action as agent on its behalf and to
exercise such powers as are delegated to such party by the terms hereof,
together with such powers as are reasonably incidental thereto. Subject to
Section 10.2, The Administrative Agent and the Collateral Agent reserve the
right, in its sole discretion, to take any actions and exercise any rights or
remedies, in each case, authorized or provided for under this Agreement or any
other Transaction Document and any related agreements and documents. If any
provision of any Transaction Document permits the Collateral Agent or the
Administrative Agent to take any action in its discretion, this paragraph shall
not limit such discretionary right. SECTION 11.4 Delegation of Duties of each
Purchaser Agent. Each Purchaser Agent may execute any of its duties through
agents or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. No Purchaser Agent shall be
responsible to any Purchaser in its Purchaser Group for the negligence or
misconduct of any agents or attorneys in fact selected by it with reasonable
care. SECTION 11.5 Delegation of Duties of the Administrative Agent and the
Collateral Agent. The Collateral Agent and the Administrative Agent may execute
any of its duties through agents or attorneys in fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Collateral Agent nor the Administrative Agent 74



--------------------------------------------------------------------------------



 
[receivablespurchaseagree085.jpg]
shall be responsible to any Purchaser, any Purchaser Agent, or any other Person
for the negligence or misconduct of any agents or attorneys in fact selected by
it with reasonable care. SECTION 11.6 Successor Administrative Agent and
Collateral Agent; Termination. (a) The Administrative Agent may, upon at least
thirty (30) days’ notice to the Servicer, the Seller and each Purchaser Agent,
resign as an Administrative Agent. Such resignation shall not become effective
until a successor agent (i) is appointed by the Required Purchasers and so long
as no Event of Termination has occurred and is continuing, and such assignment
is not to an Affiliate of Mizuho, is consented to by the Servicer and the Seller
(each such consent not to be unreasonably withheld, conditioned, or delayed),
and (ii) has accepted such appointment. Upon such acceptance of its appointment
as the Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights and duties of the Administrative Agent, and such retiring Administrative
Agent shall be discharged from its duties and obligations under the Transaction
Documents. (a) The Collateral Agent may, upon at least thirty (30) days’ notice
to the Servicer (on the Seller’s behalf), the Administrative Agent, and each
Purchaser Agent, resign as Collateral Agent. Such resignation shall not become
effective until (1) a successor Collateral Agent (i) is appointed by the
Required Purchasers and so long as no Event of Termination has occurred and is
continuing, and such assignment is not to an Affiliate of Mizuho, is consented
to by the Servicer and the Seller (each such consent not to be unreasonably
withheld, conditioned, or delayed), and (ii) has accepted such appointment, and
(2) such successor Collateral Agent has established a new Collateral Agent’s
Account with a depository institution that is an Eligible Bank and the resigning
Collateral Agent has transferred all amounts held in its Collateral Agent’s
Account to such new Collateral Agent’s Account. Upon such acceptance of its
appointment as the Collateral Agent hereunder by a successor Collateral Agent,
such successor Collateral Agent shall succeed to and become vested with all the
rights and duties of such retiring Collateral Agent, and such retiring
Collateral Agent shall be discharged from its duties and obligations under the
Transaction Documents. (b) If the Collateral Agent (i) is no longer an Eligible
Collateral Agent, or (ii) if the Collateral Agent breaches in any material
respect any of its obligations under this Agreement and such breach is not cured
(if capable of being cured) within thirty (30) days after the Collateral Agent
receives notice of such breach from any Purchaser Agent, the Required Purchasers
may, upon at least ten (10) Business Days’ notice to the Servicer, the Seller,
the Collateral Agent, the Administrative Agent, and each Purchaser Agent,
terminate the Collateral Agent and appoint a successor to the Collateral Agent.
Such termination shall not become effective until a successor Collateral Agent
(i) is appointed by the Required Purchasers and so long as no Event of
Termination has occurred and is continuing, consented to by the Servicer and the
Seller (each such consent not to be unreasonably withheld, conditioned, or
delayed), and (ii) has accepted such appointment and is made a party to this
Agreement and each other Transaction Document to which the Collateral Agent is a
party. Upon such acceptance of its appointment as the Collateral Agent hereunder
by a successor Collateral Agent, such successor Collateral Agent shall succeed
to and become vested with all the rights and 75 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree086.jpg]
duties of such retiring Collateral Agent, and such retiring Collateral Agent
shall be discharged from its duties and obligations under the Transaction
Documents. (c) The appointment and authorization of any Collateral Agent and the
Administrative Agent under this Agreement shall terminate upon the earlier to
occur of (i) the Final Payout Date, and (ii) the effective date of the
replacement of such Collateral Agent or Administrative Agent, as applicable,
with a successor in accordance with this Section 11.6. SECTION 11.7
Indemnification. Each Purchaser (or in the case of a Conduit Purchaser, the
related Purchaser Agent) shall indemnify and hold harmless the Collateral Agent
and the Administrative Agent and their respective officers, directors,
employees, representatives, and agents (to the extent not reimbursed by the
Seller or the Servicer and without limiting the obligation of the Seller or the
Servicer to do so), ratably in accordance with its aggregate Pool Limits from
and against any and all liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses, and disbursements of any kind
whatsoever (including in connection with any investigative or threatened
proceeding, whether or not such Person is designated a party thereto) that may
at any time be imposed on, incurred by or asserted against the Collateral Agent
or the Administrative Agent for such Person as a result of, or related to, any
of the transactions contemplated by the Transaction Documents or the execution,
delivery, or performance of the Transaction Documents or any other document
furnished in connection therewith. SECTION 11.8 Reliance, etc. Without limiting
the generality of Section 11.1, the Collateral Agent, the Administrative Agent,
and each Purchaser Agent: (a) may consult with legal counsel, independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants, or experts; (b) makes
no warranty or representation to any Purchaser or any other holder of any
interest in Pool Receivables and shall not be responsible to any Purchaser or
any such other holder for any statements, warranties, or representations made by
other Persons in or in connection with any Transaction Document; (c) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants, or conditions of any Transaction Document on the
part of the Seller or to inspect the property (including the books and records)
of the Seller; (d) shall not be responsible to any Purchaser or any other holder
of any interest in Pool Receivables for the due execution, legality, validity,
enforceability, genuineness, sufficiency, or value of any Transaction Document;
and (e) shall incur no liability under or in respect of this Agreement or any
other Transaction Document by acting upon any notice (including notice by
telephone), consent, certificate, or other instrument or writing (which may be
by facsimile or telex) believed by it to be genuine and signed or sent by the
proper party or parties. SECTION 11.9 Purchasers and Affiliates. Each of the
Purchasers, the Purchaser Agents, the Collateral Agent, the Administrative
Agent, and any of their respective Affiliates may engage in any kind of business
with any ADT Entity or any Obligor, any of their respective Affiliates, and any
Person who may do business with or own securities of any ADT Entity, any Obligor
or any of their respective Affiliates. 76



--------------------------------------------------------------------------------



 
[receivablespurchaseagree087.jpg]
SECTION 11.10 Sharing of Recoveries. Each Purchaser agrees that if it receives
any recovery, through set-off, judicial action or otherwise (including pursuant
to Section 13.4), on any amount payable or recoverable hereunder in a greater
proportion than should have been received hereunder or otherwise inconsistent
with the provisions hereof, then the recipient of such recovery shall purchase
for cash an interest in amounts owing to the other Purchasers (as return of
Investment or otherwise), without representation or warranty except for the
representation and warranty that such interest is being sold by each such other
Purchaser free and clear of any Lien created or granted by such other Purchaser,
in the amount necessary to create proportional participation (based on
proportional Investments before giving effect to such recovery) by the Purchaser
in such recovery. If all or any portion of such amount is thereafter recovered
from the recipient, such purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. SECTION 11.11
Non-Reliance. Each Purchaser expressly acknowledges that none of the Collateral
Agent, the Administrative Agent, the Purchaser Agents nor any of their
respective officers, directors, members, partners, certificateholders,
employees, agents, attorneys-in-fact, or Affiliates has made any representations
or warranties to it and that no act by the Collateral Agent, the Administrative
Agent, or any Purchaser Agent hereafter taken, including any review of the
affairs of any ADT Entity, shall be deemed to constitute any representation or
warranty by the Collateral Agent, the Administrative Agent, or any Purchaser
Agent. Each Purchaser represents and warrants to the Collateral Agent, the
Administrative Agent, and each Purchaser Agent that, independently and without
reliance upon the Collateral Agent, the Administrative Agent, any Purchaser
Agent, or any other Purchaser and based on such documents and information as it
has deemed appropriate, it has made and will continue to make its own appraisal
of and investigation into the business, operations, property, prospects,
financial, and other conditions and creditworthiness of any ADT Entity and the
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Without limiting the foregoing, the
Purchasers and the Purchasers Agents acknowledge and agree that (i) the
Administrative Agent has made certain of its own analytics, credit evaluations,
models and/or projections regarding the performance and expected performance of
the Receivable Pool available to certain Purchasers and/or Purchaser Agents,
(ii) such information was made available to it solely as an accommodation by the
Administrative Agent and that it has made its own independent credit analysis
and investigation regarding the performance and expected performance of the
Receivable Pool, and (iii) the Administrative Agent shall have no responsibility
or liability for the accuracy or completeness of any such information. Except
for items specifically required to be delivered hereunder, neither the
Collateral Agent nor the Administrative Agent shall have any duty or
responsibility to provide any Purchaser Agent or Purchaser with any information
concerning any ADT Entity, or any of their Affiliates that comes into its
possession or any of its officers, directors, members, partners,
certificateholders, employees, agents, attorneys-in-fact, or Affiliates. ARTICLE
XII INDEMNIFICATION SECTION 12.1 Indemnities by the Seller. 77 SK 28677 0004
8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree088.jpg]
(a) General Indemnity. Without limiting any other rights which any such Person
may have hereunder or under applicable Law, the Seller agree to indemnify and
hold harmless the Collateral Agent, the Administrative Agent, each Purchaser,
each Purchaser Agent, each other Affected Party, each of their respective
Affiliates, and all members, managers, directors, shareholders, officers,
employees, and attorneys, or agents of any of the foregoing (each an
“Indemnified Party”), forthwith on demand, from and against any and all damages,
losses, claims, liabilities, and related costs and expenses, including
reasonable and documented attorneys’ fees and disbursements (subject to the
limitations in respect of attorneys’ fees and disbursements set forth in the
proviso to Section 13.6) but excluding Taxes (indemnification for which shall be
governed by Section 3.3(e)) (all of the foregoing being collectively referred to
as “Indemnified Amounts”) awarded against or incurred by any of them arising out
of, relating to or in connection with this Agreement or the other Transaction
Documents, any of the transactions contemplated hereby or thereby, or the
ownership, maintenance or funding, directly or indirectly, of the Pool
Receivables or Related Assets (or any portion thereof) or otherwise arising out
of or relating to or resulting from the actions or inactions of any ADT Entity,
the Servicer or any of their respective Affiliates, provided, however,
notwithstanding anything to the contrary in this Article XII, excluding
Indemnified Amounts solely to the extent resulting from the fraud, bad faith,
gross negligence or willful misconduct on the part of such Indemnified Party as
determined by a final non-appealable judgment by a court of competent
jurisdiction. Without limiting the generality of the foregoing but subject to
the express limitations set forth in this Section 12.1, the Seller shall
indemnify and hold harmless each Indemnified Party for any and all Indemnified
Amounts arising out of, relating to, or resulting from: (i) the transfer by the
Seller of any interest in any Pool Receivable or Related Asset; (ii) any
representation or warranty made by the Seller under or in connection with any
Transaction Document, any Purchase Request, any Information Package, or any
other information or report delivered by or on behalf of the Seller pursuant
hereto, which shall have been untrue, false, or incorrect when made or deemed
made; (iii) the failure of the Seller to comply with the terms of any
Transaction Document, any applicable Law any Contract, any Pool Receivable, or
Related Assets or the nonconformity of any Contract, Pool Receivable, or Related
Assets with any such Law; (iv) the failure to vest in favor of the Collateral
Agent of an enforceable perfected ownership interest, or a first priority
perfected security interest, in any Pool Receivables and all Related Assets
against all Persons including any bankruptcy trustee or similar Person; (v) the
failure to file, or any delay in filing of, financing statements or other
similar instruments or documents under the UCC of any 78



--------------------------------------------------------------------------------



 
[receivablespurchaseagree089.jpg]
applicable jurisdiction or under any other applicable Laws with respect to any
Pool Receivable whether at the time of any Purchase or at any time thereafter;
(vi) any suit or claim related to the Pool Receivables or any Transaction
Document (including any products liability or environmental liability claim
arising out of or in connection with merchandise or services that are the
subject of any Pool Receivable); (vii) failure by the Seller to comply with the
“bulk sales” or analogous Laws of any jurisdiction; (viii) any loss arising,
directly or indirectly, as a result of the imposition of sales or similar
transfer type taxes or the failure by the Seller to timely collect and remit to
the appropriate authority any such taxes; (ix) any commingling of any
Collections of Pool Receivables with any other funds; (x) the failure or delay
to provide any Obligor with an invoice or other evidence of indebtedness; (xi)
any failure of the Seller, or ADT to assign any Pool Receivable or Related Asset
as contemplated under the Transaction Documents; or the violation or breach by
any ADT Entity of any confidentiality provision, or of any similar covenant of
non-disclosure, with respect to any Contract, or any other Indemnified Amount
payable hereunder with respect to or resulting from any such violation or
breach; (xii) the existence or assertion of any Adverse Claim in favor of any
Governmental Authority or any other Person against any Omnibus Account,
Collection Account, Lock-box, Lock-box Account, Collections, Receivable, Service
Charge Receivable, or any related Contract or any portion or proceeds thereof,
including, without limitation, as a result of any portion of any such Omnibus
Account, Collection Account, Lock-box, Lock-box Account, Collections,
Receivable, Service Charge Receivable, or any related Contract being
attributable to governmental fees, surcharges, or taxes; (xiii) any Pool
Receivable failing to constitute an Eligible Receivable; (xiv) any dispute,
claim, offset or defense (other than discharge in bankruptcy of the Obligor) of
the Obligor to the payment of any Pool Receivable in, or purporting to be in,
the Receivables Pool (including, without limitation, a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or services
related to such Receivable or the furnishing or failure to 79 SK 28677 0004
8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree090.jpg]
furnish such merchandise or services or relating to collection activities with
respect to such Pool Receivable; (xv) any investigation, litigation or
proceeding related to any Transaction Document or the use of proceeds, of
Purchases or the ownership of Pool Receivables or the Related Assets; (xvi) any
claim brought by any Person other than an Indemnified Party arising from any
activity by the Seller or any Affiliate of the Seller in servicing,
administering or collecting any Receivable; (xvii) the facts or circumstances
giving rise to any Event of Termination or Unmatured Event of Termination; or
(xviii) any inability to litigate any claim against any Obligor in respect of
any Pool Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding. (b) Contribution. If for any reason the
indemnification provided above in this Section 12.1 is unavailable to an
Indemnified Party or is insufficient to hold an Indemnified Party harmless, then
the Seller shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, claim, damage, or liability in such proportion
as is appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and the Seller on the other hand but also the
relative fault of such Indemnified Party as well as any other relevant equitable
considerations. (c) For the avoidance of doubt, there shall be no recourse to
the Servicer for the Seller’s indemnification obligations under this Section
12.1 other than to the extent expressly provided for in this Agreement or in any
other Transaction Document. SECTION 12.2 Indemnities by ADT and the Servicer.
Without limiting any other rights which any such Person may have hereunder or
under applicable Law, each of ADT and the Servicer agree to indemnify and hold
harmless each Indemnified Party from any and all Indemnified Amounts incurred by
any of them and arising out of, relating to or resulting from: (i) any breach by
it (in any capacity) of any of its obligations or duties under this Agreement or
any other Transaction Document; (ii) the untruth or inaccuracy of any
representation or warranty made by it (in any capacity) hereunder or under any
other Transaction Document; (iii) the failure of any information contained in
any Purchase Request or Information Package to be true and correct, or the
failure of any other information provided to any such Indemnified Party by, or
on behalf of, the Servicer (in any capacity) to be true and correct; (iv) any
negligence or willful misconduct on its part (in any capacity) arising out of,
relating to, in connection with, or affecting any transaction contemplated by
the Transaction Documents, any Contract, any Pool Receivable or any Related
Asset; (v) the failure by it (in any capacity) to comply with any applicable
Law, rule, or regulation with respect to any Pool Receivable or the related
Contract or its servicing thereof; (vi) any commingling of any funds by it (in
any capacity) relating to any Pool Receivables or Related Assets with any of its
funds or the funds of any other Person; 80



--------------------------------------------------------------------------------



 
[receivablespurchaseagree091.jpg]
(vii) the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness; (viii) any failure of the Seller or it to assign any
Pool Receivable or Related Asset purported to be assigned as contemplated under
the Transaction Documents, or the violation or breach by any ADT Entity of any
confidentiality provision, or of any similar covenant of non- disclosure, with
respect to any Contract, or any other Indemnified Amount payable hereunder with
respect to or resulting from any such violation or breach; (ix) the existence or
assertion of any Adverse Claim in favor of any Governmental Authority or any
other Person against any Omnibus Account, Collection Account, Lock-box, Lock-box
Account, Collections, Receivable, Service Charge Receivable, or any related
Contract, or any portion or proceeds thereof, including, without limitation, as
a result of any portion of such Omnibus Account, Collection Account, Lock-box,
Lock-box Account, Collections, Receivable, Service Charge Receivable, or any
related Contract being attributable to governmental fees, surcharges, or taxes
and (x) Mizuho’s entry into the Payment Direction with respect to the Omnibus
Account and the Control Agreement with respect to the Reserve Account, and the
arrangements and transactions contemplated thereby; provided, however,
notwithstanding anything to the contrary in this Article XII, excluding
Indemnified Amounts solely to the extent (w) resulting from the fraud, bad
faith, gross negligence or willful misconduct on the part of such Indemnified
Party as determined by a final non-appealable judgment by a court of competent
jurisdiction, (x) resulting from the uncollectability of any such Pool
Receivables not arising from any action or breach of any ADT entity, (y) they
constitute recourse with respect to a Pool Receivable by reason of bankruptcy or
insolvency, or the financial or credit condition or financial default, of the
related Obligor, or (z) constitute special, indirect, consequential, or punitive
damages. ARTICLE XIII MISCELLANEOUS SECTION 13.1 Amendments, Etc. (a) No
amendment, modification, or waiver of any provision of this Agreement or consent
to any departure by the Seller or ADT therefrom shall in any event be effective
unless the same shall be in writing and signed by the Seller, ADT, the
Collateral Agent, the Administrative Agent, and the Required Purchasers, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver, or modification shall (i) decrease the outstanding amount of,
or extend the repayment of or any scheduled payment date for the payment of, any
Yield in respect of the Purchasers’ Pool Investment or any Fees owed to any
Purchaser, the Collateral Agent, any Purchaser Agent or the Administrative Agent
without the prior written consent of such Person; (ii) forgive or waive or
otherwise excuse any repayment of the Purchasers’ Pool Investment without the
prior written consent of each Purchaser and the related Purchaser Agent affected
thereby; (iii) increase the Purchase Group Limit in respect of any Purchaser
Group without its prior written consent; (iv) amend or modify the provisions of
this Section 13.1, or the definition of “Acceleration Date”, “Delinquent
Receivable”, “Defaulted Receivable”, “Eligible Receivable”, “Event of
Termination”, “Unmatured Event of Termination”, “Required Purchasers”, “Net
Portfolio Balance”, “Purchase Termination Date” (other than pursuant to an
extension thereof in accordance with Section 3.5), “Required 81 SK 28677 0004
8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree092.jpg]
Reserves”, “Yield Period” or “Settlement Period” (or any of the definitions used
in any such preceding definition in a manner that would circumvent the intention
of the restrictions set forth in this Section 13.1), in each case, without the
prior written consent of each Purchaser and Purchaser Agent, or (v) release all
or any material part of the Pool Receivables or Related Assets from the security
interest granted by the Seller to the Collateral Agent hereunder without the
prior written consent of each Purchaser and Purchaser Agent; provided, further,
that the consent of ADT and the Seller shall not be required for the
effectiveness of any amendment which modifies on a prospective basis, the
representations, warranties, covenants, or responsibilities of the Servicer at
any time when the Servicer is not an Affiliate of ADT or the fees and expenses
payable to any such Servicer. Notwithstanding anything in any Transaction
Document to the contrary, none of the Seller or ADT shall amend, waive, or
otherwise modify any other Transaction Document, or consent to any such
amendment or modification, without the prior written consent of the Collateral
Agent, the Administrative Agent, and the Required Purchasers. (b) To the extent
that the Seller and ADT consent to an Initial Syndication, and it or any other
assignment is to a Conduit Purchaser, the parties hereto agree to negotiate in
good faith to amend or amend and restate this Agreement to reflect prevailing
terms in receivables financing transactions which include Conduit Purchasers;
provided, that nothing in this Section 13.1(b) shall require any party to this
Agreement to consent to an amendment that adversely affects such party in any
significant manner. SECTION 13.2 Notices, Etc. All notices and other
communications provided for hereunder shall, unless otherwise stated herein, be
in writing (including facsimile and email communication) and shall be personally
delivered or sent by express mail or nationally recognized overnight courier or
by certified mail, first class postage prepaid, or by facsimile or email, to the
intended party at the address, facsimile number, or email address of such party
set forth in Schedule I or at such other address, facsimile number, or email
address as shall be designated by such party in a written notice to the other
parties hereto. All such notices and communications shall be effective, (a) if
personally delivered or sent by express mail or courier or if sent by certified
mail, when received, and (b) if transmitted by facsimile or email, when receipt
is confirmed by telephonic or electronic means. SECTION 13.3 Successors and
Assigns; Participations; Assignments. (a) Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Except as otherwise provided herein, the
Seller and ADT may not assign or transfer any of their rights or delegate any of
their duties hereunder or under any Transaction Document without the prior
consent of the Collateral Agent, the Administrative Agent and each Purchaser
Agent. (b) Participations. Any Purchaser may sell to one or more Persons (each a
“Participant”) participating interests in the interests of such Purchaser
hereunder; provided, however, that no Purchaser shall grant any participation
under which the Participant shall have rights to approve any amendment, waiver
or other modification of 82



--------------------------------------------------------------------------------



 
[receivablespurchaseagree093.jpg]
this Agreement or any other Transaction Document. Such Purchaser shall remain
solely responsible for performing its obligations hereunder, and the Seller,
ADT, the Servicer, the Collateral Agent, each Purchaser Agent, each other
Purchaser and the Administrative Agent shall continue to deal solely and
directly with such Purchaser in connection with such Purchaser’s rights and
obligations hereunder. Each Participant shall be subject to the requirements
under Section 3.3(e)(v) as if such Participant were a Purchaser, it being
understood that the documentation required under such section shall be delivered
to the participating Purchaser. A Purchaser shall not agree with a Participant
to restrict such Purchaser’s right to agree to any amendment hereto, except
amendments that require the consent of all Purchasers or all Purchaser Agents.
Each Purchaser that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Seller, maintain a register on which it enters
the name and address of each Participant and the Purchases (and Yield, fees, and
other similar amounts under this Agreement) of each Participant’s interest in
the interests of such Purchaser under the Transaction Documents (the
“Participant Register”); provided that no Purchaser shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Pool Receivables or Related Assets or other obligations under any
Transaction Document) to any Person except to the extent that such disclosure is
necessary to establish that such interest or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Purchaser shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, neither the Collateral Agent nor the Administrative Agent (in its
capacity as Administrative Agent) shall have any responsibility for maintaining
a Participant Register. (c) Assignment by Conduit Purchasers. This Agreement and
each Conduit Purchaser’s rights and obligations under this Agreement (including
its interest in the Pool Receivables or Related Assets) or any other Transaction
Document shall be freely assignable in whole or in part by such Conduit
Purchaser and its successors and permitted assigns to any Eligible Assignee
without the consent of ADT, the Servicer or the Seller except to the extent such
consent may be required solely in accordance with clause (iv) of the definition
of Eligible Assignee. Each assignor of all or a portion of its interest in the
Pool Receivables or Related Assets shall notify the Collateral Agent, the
Administrative Agent, each Purchaser Agent, and ADT (on its and the Seller’s
behalf) of any such assignment. Each assignor of all or a portion of its
interest in the Pool Receivables or Related Assets may, in connection with such
assignment and subject to Section 13.8, disclose to the assignee any information
relating to the Pool Receivables or Related Assets, furnished to such assignor
by or on behalf of the Seller, the Servicer, the Collateral Agent, or the
Administrative Agent. Furthermore, notwithstanding anything to the contrary set
forth herein (other than Section 13.3(f)), each Conduit Purchaser may at any
time pledge, grant a security interest in, or otherwise transfer all or any
portion of its interest in the Pool Receivables or Related Assets or under this
Agreement to a Collateral Trustee, in each case without notice to or the consent
of any other party hereto, but such pledge, grant, or transfer shall not relieve
any Person from its obligations hereunder. 83 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree094.jpg]
(d) Assignment by Non-Conduit Purchasers. Each Purchaser which does not
constitute a Conduit Purchaser may freely assign to any Eligible Assignee
without the consent of the Seller, ADT or the Servicer except as required
pursuant to clause (iv) of the definition of Eligible Assignee all or a portion
of its rights and obligations under this Agreement or in any other Transaction
Document (including all or a portion of its interest in the Pool Receivables or
Related Assets) in each case, with prior written consent (such consent not to be
unreasonably withheld) of the Collateral Agent, the Administrative Agent, the
related Purchaser Agent and with prior written notice to Servicer (on its and
the Sellers’ behalf); provided, however, the parties to each such assignment
(other than an assignment described in clause (B) above) shall execute and
deliver to the Collateral Agent, the Administrative Agent, each Purchaser Agent
and the Servicer (on its and the Seller’s behalf), for its recording in the
Register, a duly executed and enforceable joinder to this Agreement in
substantially the form of Exhibit F hereto (“Joinder”). From and after the
effective date specified in such Joinder, (x) the assignee thereunder shall be a
party to this Agreement and, to the extent that rights and obligations under
this Agreement have been assigned to it pursuant to such Joinder, have the
rights of a Purchaser thereunder and (y) the assigning Purchaser shall, to the
extent that rights and obligations have been assigned by it pursuant to such
Joinder, relinquish such rights and be released from such obligations under this
Agreement. In addition, any Purchaser that constitutes a banking institution may
assign all or any portion of its rights (including its interest in the Pool
Receivables or Related Assets) under this Agreement to any Federal Reserve Bank
or any central bank having jurisdiction over such Purchaser without notice to or
consent of the Seller, the Servicer, any other Purchaser, the Collateral Agent,
or the Administrative Agent. Notwithstanding anything to the contrary in this
Section 13.3, but subject to Section 13.1(b), the Initial Syndication shall
require the prior written consent of the Seller and ADT, which may be withheld
in their sole respective discretions. (e) Register. (i) The Administrative Agent
(on behalf of the Sellers) shall in respect of the Receivable Pool maintain a
register for the recordation of the names and addresses of the Purchasers, and
the Purchases (and Yield, fees, and other similar amounts under this Agreement)
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Seller, the
Servicer, the Administrative Agent, the Collateral Agent, and the Purchasers
shall be entitled to conclusively rely on the information contained in the
Register for all purposes hereunder (including with respect to the identities of
the Purchasers and the amount of their Investment) and otherwise treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Purchaser for all purposes hereunder and under the other Transaction Documents.
The Register shall be available for inspection by the 84



--------------------------------------------------------------------------------



 
[receivablespurchaseagree095.jpg]
Seller, the Servicer and any Purchaser, at any reasonable time and from time to
time upon reasonable prior notice. (ii) The Administrative Agent shall also
maintain in the Register each assignee’s interest or obligations under the
Transaction Documents with respect to each assignment pursuant to Section
13.3(c) or 13.3(d) and shall record such assignment upon notice from the
applicable Purchaser. The entries in the Register shall be conclusive absent
manifest error. (f) Status of Receivables. Notwithstanding the foregoing, unless
disposed of or assigned by the Servicer or the Collateral Agent in accordance
with the terms of this Agreement (including pursuant to Section 10.2), each
Purchaser’s interest in the Pool Receivables or Related Assets shall remain
subject to the provisions of this Agreement, including the provisions relating
to the re-conveyance of Receivables to the Seller or the Servicer,
notwithstanding any sale or assignment of such interest by such Purchaser. (g)
Status of Conduit Purchasers. So long as any Conduit Purchaser holds any
Investment, such Conduit Purchaser shall be a multi-seller asset-backed
commercial paper conduit. SECTION 13.4 No Waiver; Remedies; Set-Off. No failure
on the part of the Collateral Agent, the Administrative Agent, any Liquidity
Provider, any Enhancement Provider, any Affected Party, any Purchaser, any
Purchaser Agent, or any Indemnified Party to exercise, and no delay in
exercising, any right, power, or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power, or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power, or remedy. The rights and remedies herein provided are
cumulative and not exclusive of any rights, or remedies provided by Law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given. Without limiting the foregoing, each
Purchaser, each Purchaser Agent, the Administrative Agent, the Collateral Agent,
each Enhancement Provider, each Liquidity Provider, each Affected Party, and any
of their Affiliates (each a “Set-off Party”) are each hereby authorized at any
time during the continuance of an Event of Termination, (in addition to any
other rights it may have) to setoff, appropriate, and apply (without
presentment, demand, protest, or (subject to the last sentence hereof) any other
notice, each of which are hereby expressly waived) any deposits and any other
indebtedness held or owing by such Set-off Party (including by any branches or
agencies of such Set-off Party) to, or for the account of, any ADT Entity
against amounts owing by any ADT Entity under this Agreement or the other
Transaction Documents (even if contingent or unmatured). For the avoidance of
doubt, the applicable Set-off Party shall not set off against any deposits of
ADT with respect to any obligations of the Seller or against the Seller for any
obligations of ADT. Each Set-off Party (or its related Purchaser Agent, if
applicable) shall promptly notify the Administrative Agent, the Collateral
Agent, each Purchaser Agent, the Seller and the Servicer of its exercise of
set-off rights pursuant to this Section 13.4, which notice shall specify (i) the
amount of the Obligations setoff, (ii) whether such Obligations constitute
Seller Obligations or ADT Obligations, (iii) if the setoff was against amounts
payable to any ADT Entity (other than 85 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree096.jpg]
the Seller), the type of ADT Obligation to which such setoff relates, and (iv)
the effective date of such setoff. Following the Administrative Agent’s receipt
of any such notice from a Set-off Party (or its related Purchaser Agent, if
applicable) in respect of an ADT Obligation which had been setoff, the
Administrative Agent shall, if it had received a Demand Collection in respect of
such ADT Obligation, make appropriate adjustments to the amounts distributable
by it pursuant to Section 3.3(a) to reflect such setoff to the extent that such
ADT Obligation Payments were not previously applied pursuant to Section 3.3(a).
Following the Collateral Agent’s receipt of any such notice from a Set-off Party
(or its related Purchaser Agent, if applicable) in respect of a Seller
Obligation which had been setoff, the Collateral Agent shall make appropriate
adjustments to the amounts allocated and distributed pursuant to Section 3.1(d)
to reflect such setoff of such Seller Obligation by such Set-off Party; provided
that the Collateral Agent shall have no obligation to make any such adjustment
in respect of a Settlement Date unless, it has received the applicable notice of
setoff on or prior to the Reporting Date immediately preceding such Settlement
Date. For purposes of the above adjustments by the Collateral Agent, all setoff,
effected by a Set-off Party shall be deemed to have been applied to Seller
Obligations in the reverse order of application of the Seller Obligations as set
forth in Section 3.1(d). SECTION 13.5 Binding Effect; Survival. (a) This
Agreement shall be binding upon and inure to the benefit of the Seller, ADT, the
Servicer, the Collateral Agent, the Administrative Agent, each Purchaser, and
the provisions of Section 4.2 and Article XII shall inure to the benefit of the
Affected Parties and Indemnified Parties, respectively, and their respective
successors and assigns. (b) Each Liquidity Provider, each Enhancement Provider,
and each other Affected Party are express third party beneficiaries hereof.
Subject to clause (i) of Section B of Appendix A hereto, this Agreement shall
not confer any rights or remedies upon any other Person, other than the third
party beneficiaries specified in this Section 13.5(b). (c) This Agreement shall
create and constitute the continuing obligations of the parties hereto in
accordance with its terms, and shall remain in full force and effect until the
Final Payout Date. The rights and remedies with respect to any breach of any
representation and warranty made by the Seller pursuant to Article VI and the
indemnification and payment provisions of Article XII and Sections 1.2(e), 3.2,
3.3, 4.1, 4.2, 4.3, 11.7, 13.4, 13.5, 13.6, 13.7, 13.8, 13.11, 13.12, 13.13, and
13.16 shall be continuing and shall survive any termination of this Agreement.
SECTION 13.6 Costs and Expenses. The Seller shall promptly pay, (x) on the
Closing Date, with respect to all such costs and expenses incurred on or prior
to the Closing Date and for which invoices have been provided reasonably prior
to the Closing Date and (y) by 86



--------------------------------------------------------------------------------



 
[receivablespurchaseagree097.jpg]
remittance to the Collateral Agent’s Account within three (3) Business Days of
demand, with respect to all other such costs and expenses, all reasonable and
documented out-of-pocket costs and expenses incurred by or on behalf of the
Collateral Agent, the Administrative Agent, each Purchaser and each Purchaser
Agent in connection with: (a) the negotiation, preparation, execution, and
delivery of this Agreement and the other Transaction Documents and any amendment
of or consent or waiver under any of the Transaction Documents (whether or not
consummated), or the enforcement of, or any actual or claimed breach of, this
Agreement or any of the other Transaction Documents including reasonable and
documented accountants’, auditors’, consultants’, and attorneys’ fees and
expenses to any of such Persons and the reasonable and documented fees and
charges of any nationally recognized statistical rating agency or any
independent accountants, auditors, consultants, or other agents incurred in
connection with any of the foregoing or in advising such Persons as to their
respective rights and remedies under any of the Transaction Documents in
connection with any of the foregoing; and (b) subject only to the limitations in
Sections 7.1(c) and 7.4(c), the administration (including periodic auditing and
inspections as provided for herein) of this Agreement and the other Transaction
Documents and the transactions contemplated thereby, including all reasonable
and documented expenses and accountants’, consultants’, and attorneys’ fees
incurred in connection with the administration and maintenance of this Agreement
and the other Transaction Documents and the transactions contemplated thereby;
provided, that so long as no Unmatured Event of Termination or Event of
Termination has occurred and remains continuing, the Seller’ obligation to pay
the reasonable and documented attorneys’ fees and expenses incurred by the
Collateral Agent, the Administrative Agent, the Purchasers and the Purchaser
Agents shall be limited to paying the reasonable and documented fees and
expenses of two (one if the Collateral Agent and the Administrative Agent are
Affiliates or the same Person) law firms, each one selected by the Collateral
Agent and the Administrative Agent in its sole discretion; provided, however,
that such limitation shall not be applicable in respect of any Person if such
limitation on representation would be inappropriate due to an actual or
potential conflict of interest between the Collateral Agent, the Administrative
Agent, any Purchaser Agent or any Purchaser, including situations in which there
are one or more legal defenses available to one such Person that are different
from or additional to those available to any other such Person; provided,
further, that, for the avoidance of doubt, no limitation on the reasonable and
documented attorneys’ fees and expenses incurred by the Collateral Agent, the
Administrative Agent, any Purchaser, or any Purchaser Agent during the
continuance of an Unmatured Event of Termination or Event of Termination shall
be applicable even if such event subsequently ceases to be continuing. SECTION
13.7 No Proceedings; Limited Recourse. (a) The Seller, ADT, the Servicer, the
Collateral Agent, the Administrative Agent, each Purchaser, and each Purchaser
Agent, each hereby agrees that it will not 87 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree098.jpg]
institute against any Conduit Purchaser, or join any other Person in instituting
against any Conduit Purchaser, any proceeding of the type referred to in the
definition of Event of Bankruptcy from the Closing Date until one year plus one
day following the last day on which all Commercial Paper Notes and other
publicly or privately placed indebtedness of such Conduit Purchaser shall have
been indefeasibly paid in full. The foregoing shall not limit any such Person’s
right to file any claim in or otherwise take any action with respect to any
insolvency proceeding that was instituted by any Person other than such parties.
(b) The Servicer, ADT, the Collateral Agent, the Administrative Agent, each
Purchaser, and each Purchaser Agent, each hereby agrees, and each Affected
Party, Indemnified Party, Set-off Party and each other Person (other than the
Seller) obtaining any benefits from this Agreement and the Transaction
Documents, by its acceptance of such benefits, shall be deemed to have agreed,
that it will not institute against the Seller, or join any other Person in
instituting against the Seller, any proceeding of the type referred to in the
definition of Event of Bankruptcy. The foregoing shall not limit the right of
any such Person (each, a “Seller Creditor”) right to file any claim in or
otherwise take any action with respect to any insolvency proceeding that was
instituted by any Person other than such Seller Creditor, to the extent such
Seller Creditor has not otherwise caused the institution of such proceeding. All
claims against the Seller of any Seller Creditor that has instituted or has
caused the institution of such a proceeding shall be subordinated to the claims
of each Seller Creditor that has not instituted or caused the institution of
such a proceeding, and the foregoing agreement shall constitute a “subordination
agreement” within the meaning of Section 510 of the Bankruptcy Code.
Notwithstanding anything to the contrary contained herein or in any other
Transaction Document, the obligations of the Seller hereunder and thereunder are
solely the obligations of the Seller, payable solely from the Seller’s own
assets. (c) Notwithstanding anything to the contrary contained herein, the
obligations of any Conduit Purchaser under this Agreement are solely the
obligations of such Conduit Purchaser and shall be payable at such time as funds
are received by or are available to such Conduit Purchaser in excess of funds
necessary to pay in full all outstanding Commercial Paper Notes of such Conduit
Purchaser and, if applicable, all obligations and liabilities of such Conduit
Purchaser to any related Commercial Paper Note issuer, and, to the extent funds
are not available to pay such obligations, the claims relating thereto shall not
constitute a claim against such Conduit Purchaser but shall continue to accrue.
Each party hereto agrees that the payment of any claim (as defined in Section
101 of Title 11, of the Bankruptcy Code) of any such party shall be subordinated
to the payment in full of all Commercial Paper Notes; provided, however, that
each party hereto agrees that for purposes of this Section 13.7(c), a Conduit
Purchaser does not own a direct interest in the Pool Receivables, the Related
Assets, Collections and the proceeds therefrom, but only a right to the amounts
set forth as payable to it herein, and accordingly this Section 13.7(c) does not
contemplate that amounts payable to the Seller or Servicers from the proceeds of
Pool Receivables and Related Assets, including 88



--------------------------------------------------------------------------------



 
[receivablespurchaseagree099.jpg]
Collections, all as set forth herein, would be subordinated to the payment of a
Conduit Purchaser’s Commercial Paper Notes. (d) No recourse under any
obligation, covenant or agreement of any Conduit Purchaser contained in this
Agreement shall be had against any member, manager, officer, director, employee
or agent of such Conduit Purchaser or any of their Affiliates (solely by virtue
of such capacity) by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that this Agreement is solely an obligation of each
Conduit Purchaser individually, and that no personal liability whatever shall
attach to or be incurred by any incorporator, stockholder, officer, director,
member, employee or agent of any Conduit Purchaser or any of their Affiliates
(solely by virtue of such capacity) or any of them under or by reason of any of
the obligations, covenants or agreements of such Conduit Purchaser contained in
this Agreement, or implied therefrom, and that any and all personal liability
for breaches by any Conduit Purchaser of any of such obligations, covenants or
agreements, either at common law or at equity, or by statute, rule or
regulation, of every such member, manager, officer, director, employee or agent
is hereby expressly waived as a condition of and in consideration for the
execution of this Agreement; provided that the foregoing shall not relieve any
such Person from any liability it might otherwise have as a result of fraudulent
actions taken or omissions made by them. (e) Except as expressly provided in any
Transaction Document, no recourse shall be had for the payment of any amount
owing by the Seller in respect of this Agreement or the other Transaction
Documents or for the payment of any fee hereunder or for any other obligation or
claim arising out of or based upon this Agreement against the Servicer, any
other ADT Entity or any Affiliate of any of the foregoing (other than the
Seller), or any stockholder, employee, officer, director, incorporator or
beneficial owner of any of the foregoing; provided, however, that the foregoing
shall not in any manner affect, limit or waive any of the obligations of the
Servicer, any other ADT Entity or any Affiliate of any of the foregoing that
such Person may have under any Transaction Document. SECTION 13.8
Confidentiality. (a) Each party hereto acknowledges that the Collateral Agent,
the Administrative Agent, each Purchaser, and each Purchaser Agent regards the
terms of the transactions contemplated by this Agreement to be proprietary and
confidential, and each such party severally agrees that: (i) it will not
disclose without the prior consent of the Collateral Agent, the Administrative
Agent (other than to its Collateral Trustee (if any), and its and its
Affiliates’ directors, officers, employees, agents, accountants, auditors, and
counsel or other advisors (collectively, “representatives”) of such party, each
of whom shall be informed by such party of the confidential nature of the
Program Information (as defined below) and of the terms of this Section 13.8),
(1) any information regarding the pricing terms in, or copies of, this
Agreement, 89 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree100.jpg]
any other Transaction Document or any transaction contemplated hereby or
thereby, (2) any information regarding the organization, business, or operations
of any Purchaser generally or the services performed by the Collateral Agent or
the Administrative Agent for any Purchaser, or (3) any information which is
furnished by the Collateral Agent or the Administrative Agent to such party and
is designated by the Collateral Agent or the Administrative Agent to such party
in writing as confidential (the information referred to in clauses (1), (2), and
(3) is collectively referred to as the “Program Information”); provided that
such party may disclose any such Program Information: (A) to any other party to
this Agreement (and any representatives so long as they are informed that such
information is confidential and agree to keep such information confidential) for
the purposes contemplated hereby, (B) to the extent requested by any regulatory
authority or by applicable Laws, (C) as may be required by any Governmental
Authority having jurisdiction over such party, (x) in order to comply with any
Law applicable to such party or (y) subject to subsection (c), in the event such
party is legally compelled (by interrogatories, requests for information or
copies, subpoena, civil investigative demand, or similar process) to disclose
any such Program Information, (D) to any permitted assignee of such party’s
rights and obligations hereunder to the extent they agree to be bound by this
Section 13.8, (E) in connection with the exercise of any remedies hereunder or
any suit, action, or proceeding relating to this Agreement or the enforcement of
rights hereunder, or (F) to any nationally recognized statistical rating
organization as contemplated by Section 17g-5 of the 1934 Act or in connection
with obtaining or monitoring a rating on any Commercial Paper Notes, or (G) in
connection with filings (including exhibit filings) required under the 1934 Act,
as reasonably determined by the applicable filing party to be necessary or
appropriate for the purposes of complying with applicable Law; (ii) it, and any
Person to which it discloses such information, will use the Program Information
solely for the purposes of evaluating, administering, performing and enforcing
the transactions contemplated by this Agreement and making any necessary
business judgments with respect thereto; and (iii) it, and any Person to which
it discloses such information, will, upon written demand from the Collateral
Agent or the Administrative Agent, return (and cause each of its representatives
to return) to the Collateral Agent or the Administrative Agent or destroy
(whether to return or destroy being in the sole discretion of such party), all
documents or other written material received from the Collateral Agent or the
Administrative Agent, as the case may be, pursuant to clauses (2) or (3) of
subsection (i) above and all copies thereof made by such party which contain all
Program Information; provided however that it may retain one copy of such
document or material and any Program Information incorporated into any of its
credit review documentation, or as it otherwise deem necessary in order to
comply with ordinary and customary retention requirements of financial
institutions, sound banking practices and audit and examination 90



--------------------------------------------------------------------------------



 
[receivablespurchaseagree101.jpg]
requirements or as otherwise may be required by applicable Law. Any Person
required to maintain the confidentiality of any information as provided in this
Section 13.8(a) shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord to its own
confidential information. (b) Availability of Confidential Information. Section
13.8(a) shall be inoperative as to such portions of the Program Information
which are or become generally available to the public or such party on a
nonconfidential basis from a source other than the Collateral Agent or the
Administrative Agent or were known to such party on a nonconfidential basis
prior to its disclosure by the Collateral Agent or the Administrative Agent. (c)
Legal Compulsion to Disclose. In the event that any party or anyone to whom such
party or its representatives transmits the Program Information is requested or
becomes legally compelled (by interrogatories, requests for information or
documents, subpoena, civil investigative demand, or similar process) to disclose
any of the Program Information, to the extent permitted by applicable Law and if
practical to do so under the circumstances, such party shall provide the
Collateral Agent, the Administrative Agent, each Purchaser Agent, and ADT with
prompt written notice so that the Collateral Agent or the Administrative Agent
may at the expense of ADT seek a protective order or other appropriate remedy
and/or if it so chooses, agree that such party may disclose such Program
Information pursuant to such request or legal compulsion. In the event that such
protective order or other remedy is not obtained, or the Collateral Agent and
the Administrative Agent waive compliance with the provisions of this Section
13.8(c), such party will furnish only that portion of the Program Information
which (in such party’s good faith judgment) is legally required to be furnished
and will exercise commercially reasonable efforts to obtain reliable assurance
that confidential treatment will be accorded the Program Information. (d)
Disclosure of Tax Treatment and Structure. Notwithstanding anything herein to
the contrary, each party (and each employee, representative, or other agent of
each party) hereto may disclose to any and all Persons, without limitation of
any kind, any information with respect to the United States federal income “tax
treatment” and “tax structure” (in each case, within the meaning of U.S.
Treasury Regulation Section 1.6011- 4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other Tax analyses) that
are provided to such parties (or their representatives) relating to such tax
treatment and tax structure; provided, that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the United States federal income tax treatment or tax structure of the
transactions contemplated hereby. (e) Confidentiality of the Collateral Agent,
the Administrative Agent, and Purchasers. The Collateral Agent, the
Administrative Agent, each Purchaser, each 91 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree102.jpg]
Purchaser Agent, each Affected Party, and their successors and assigns agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Collateral Trustee (if any) and its and
its Affiliates’ directors, officers, employees, and agents, including
accountants, auditors, legal counsel, and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and be instructed and agree or be
otherwise bound to keep such Information confidential on terms at least as
restrictive as this Section 13.8(e)), (ii) to the extent requested by any
regulatory authority or by applicable Laws, (iii) to the extent required by any
subpoena or similar legal process, provided, however, to the extent permitted by
applicable Law and if practical to do so under the circumstances, that the
Person relying on this clause (iii) shall provide ADT and the Seller with prompt
notice of any such required disclosure so that ADT or the Seller, as applicable,
may seek a protective order or other appropriate remedy, and in the event that
such protective order or other remedy is not obtained, such Person will furnish
only that portion of the Information which is legally required, (iv) to any
other Affected Party (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and be instructed and agree or be otherwise bound to keep such
Information confidential on terms at least as restrictive as this Section
13.8(e)), (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) to any prospective participant or assignee provided such
person agrees to be bound by this Section 13.8(e), (vii) with the consent of the
Seller and ADT, (viii) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 13.8(e) or any agreement
contemplated by this Section 13.8(e) or (ix) to any nationally recognized
statistical rating organization as contemplated by Section 17g-5 of the 1934 Act
or in connection with obtaining or monitoring a rating on any Commercial Paper
Notes. For the purposes of this Section, “Information” means all information
received from ADT or any Affiliate of ADT, including any Borrower Information
(and to the extent applicable, any Non-Public Borrower Data, which shall remain
subject to the applicable provisions of Section 13.8(f)), other than any such
information that is available to such Person on a nonconfidential basis prior to
disclosure by ADT or any Affiliate of ADT. (f) Privacy Requirements.
Notwithstanding anything to the contrary in this agreement, Mizuho, as
Administrative Agent, the Collateral Agent, Purchaser and Purchaser Agent agrees
that it is, and will remain, in compliance with the Privacy Requirements, will
not utilize, and will not permit any affiliate or any representative to utilize,
Non-Public Borrower Data for any purpose not in connection with the transactions
contemplated under this Agreement or the related Transaction Documents, and will
maintain reasonable and adequate safeguards for the protection of all Non-
Public Borrower Data, in accordance with its internal privacy policies and as
required by the Privacy Requirements and other applicable Law. Mizuho has
provided ADT with a true and correct copy of its information security policies
and procedures as in effect on March 12, 2020. None of the Administrative Agent,
the Collateral Agent, any Purchaser or any Purchaser Agent shall provide any
Non-Public Borrower Data to any other Purchaser, Purchaser Agent, successor
Collateral Agent or Administrative Agent, or any 92



--------------------------------------------------------------------------------



 
[receivablespurchaseagree103.jpg]
other prospective participant or assignee thereof, unless ADT shall have
provided its consent thereto to the Administrative Agent. For the avoidance of
doubt, once ADT provides its consent in respect of a Person, no additional ADT
consent shall be required for future disclosure of Non-Public Borrower Data to
such Person. Upon receipt of such consent, the Administrative Agent shall
forward a copy thereof to the Purchasers and the Purchaser Agents. In respect of
each such Person, ADT shall provide the consent contemplated above if such
Person has agreed to maintain reasonable and adequate safeguards for the
protection of all Non-Public Borrower Data in a manner reasonably satisfactory
to ADT. Notwithstanding anything to the contrary herein or in any other
Transaction Document, (i) subject to clause (iii) below, each ADT Entity shall
be entitled to remove any Non-Public Borrower Data from any report, document or
information required to be delivered hereunder, including the Information
Package, and shall not be liable to any Person by reason thereof, (ii) delivery
by the Administrative Agent or the Collateral Agent of any notice or information
required to be provided by it under this Agreement or the other Transaction
Documents, including the Information Package, shall not be deemed to be a breach
of this Section 13.8(f), and (iii) upon request by the Collateral Agent or the
Administrative Agent, each ADT Entity shall separately provide to the Collateral
Agent and the Administrative Agent with each report, document and information
from which any Non-Public Borrower Data has been removed, without such
Non-Public Borrower Data removed; provided, that neither the Collateral Agent
nor the Administrative Agent shall provide (and shall not be deemed to be
required to provide) such Non-Public Borrower Data to any other Purchaser,
Purchaser Agent, successor Collateral Agent or Administrative Agent, or any
other prospective participant or assignee thereof except in accordance with this
Section 13.8(f) or with ADT’s consent, and in no event shall Mizuho, as the
Collateral Agent or the Administrative Agent, be obligated to provide (or be
liable for not providing) any Non-Public Borrower Data to any other Person. Each
of the Administrative Agent, Collateral Agent, each Purchaser and each Purchaser
Agent also agree that it will not, and will not permit any affiliate or
representative other than the Servicer or its authorized delegees to, contact
any Obligor for any purpose; provided, however, that such it (or its agents) may
contact an Obligor following an Event of Termination, to the extent expressly
set forth herein, or if ADT is terminated as the Servicer and a successor
servicer is acting as servicer or a collection agent in respect of the
applicable Pool Receivables. Except to the extent expressly set forth herein
following an Event of Termination, each the Administrative Agent, Collateral
Agent, each Purchaser and each Purchaser Agent (or its agents) shall not take
any action to service, collect or administer any Pool Receivable during the
period that ADT has the right to act as the Servicer under this Agreement.
SECTION 13.9 Captions and Cross References. The various captions (including the
table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Article, Appendix, Schedule, or Exhibit are to such Section or Article
of, or Appendix, Schedule, or Exhibit to this Agreement, as the case may be, and
references in any Section, subsection, or clause to any subsection, clause, or
subclause are to such subsection, clause, or subclause of such Section,
subsection, or clause. 93 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree104.jpg]
SECTION 13.10 Integration. This Agreement, together with the other Transaction
Documents, contains a final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings.
SECTION 13.11 Governing Law. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, OR ANY PURCHASER IN THE POOL
RECEIVABLES, OR RELATED ASSETS IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK). SECTION 13.12 Waiver of Jury Trial. EACH PARTY
HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT, OR UNDER ANY AMENDMENT, INSTRUMENT, OR DOCUMENT DELIVERED
OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM
ANY BANKING OR OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT A JURY. SECTION 13.13 Consent to
Jurisdiction; Waiver of Immunities. EACH PARTY HERETO HEREBY ACKNOWLEDGES AND
AGREES THAT: (a) IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY
UNITED STATES FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT
AVAILABLE, OF ANY NEW YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY,
NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OTHER TRANSACTION DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH
NEW YORK STATE OR FEDERAL COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. (b) TO THE EXTENT THAT IT
HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE JURISDICTION OF ANY COURT OR
FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO
JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT
TO ITSELF OR ITS PROPERTY, IT HEREBY 94



--------------------------------------------------------------------------------



 
[receivablespurchaseagree105.jpg]
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN
CONNECTION WITH THIS AGREEMENT. SECTION 13.14 Execution in Counterparts. This
Agreement may be executed in any number of counterparts and by the different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement. Delivery of an executed counterpart hereof by
facsimile or other electronic means shall be equally effective as delivery of an
originally executed counterpart. SECTION 13.15 Pledge to a Federal Reserve Bank.
Notwithstanding anything to the contrary set forth herein (including in Section
13.3), (i) each Purchaser that constitutes a banking institution or any assignee
or participant thereof other than a Conduit Purchaser, or (ii) in the event that
any Conduit Purchaser assigns any of its interest in, to and under the Pool
Receivables or Related Assets to any Liquidity Provider or Enhancement Provider,
any such Person, may at any time pledge, grant a security interest in or
otherwise transfer all or any portion of its interest in the Pool Receivables or
Related Assets or under this Agreement to secure the obligations of such Person
to a Federal Reserve Bank or otherwise to any other federal Governmental
Authority or special purpose entity formed or sponsored by any such federal
Governmental Authority or any central bank having jurisdiction over such Person,
in each case without notice to or the consent of the Seller, ADT or the
Servicer, but such pledge, grant, or transfer shall not relieve any Person from
its obligations hereunder, and each of the other parties hereto shall be
entitled to treat such Purchaser’s Investment and its interest in the Pool
Receivables or Related Assets or under this Agreement as not having been
assigned, pledged or otherwise transferred for all purposes under this
Agreement. SECTION 13.16 Severability. Any provisions of this Agreement which
are prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. SECTION 13.17
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Transaction Document or in any
other agreement, arrangement, or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Transaction Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-in Action on any such liability, including, if
applicable: 95 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree106.jpg]
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or (iii) the variation of the
terms of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. SECTION 13.18 PATRIOT Act
Notice. Each of the Administrative Agent and the Collateral Agent (for itself
and not on behalf of any Purchaser or Purchaser Agent) and each Purchaser Agent
and Purchaser hereby notifies ADT and the Seller that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies ADT and the Seller. Such information includes the
name and address of ADT and the Seller and other information that will allow the
Administrative Agent, the Collateral Agent, such Purchaser Agent or such
Purchaser to identify ADT and the Seller in accordance with the USA PATRIOT Act.
[SIGNATURE PAGES FOLLOW] 96



--------------------------------------------------------------------------------



 
[receivablespurchaseagree107.jpg]
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written. ADT LLC, individually and as the Servicer By:________________________
Name: Title: ADT FINANCE LLC, as Seller By:_________________________ Name:
Title: MIZUHO BANK, LTD., as Administrative Agent, Arranger, and Structuring
Agent By:_________________________ Name: Title: MIZUHO BANK, LTD., as Collateral
Agent By:_________________________ Name: Title: 80 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree108.jpg]
MIZUHO BANK, LTD., as a Purchaser Agent for Mizuho Bank, Ltd., as Purchaser
By:________________________ Name: Title: MIZUHO BANK, LTD., as a Purchaser
By:_________________________ Name: Title: 98



--------------------------------------------------------------------------------



 
[receivablespurchaseagree109.jpg]
APPENDIX A DEFINITIONS This is Appendix A to the Receivables Purchase Agreement,
dated as of March 5, 2020 among ADT LLC, individually and as Servicer, ADT
FINANCE LLC, as Seller (the “Seller”), the various Purchasers and Purchaser
Agents from time to time party thereto and Mizuho Bank, Ltd. (“Mizuho”), as
Administrative Agent, Arranger, Structuring Agent and Collateral Agent (as such
terms are defined below). A. Defined Terms. As used in this Agreement, unless
the context requires a different meaning, the following terms have the meanings
indicated herein below: “1934 Act” means the Securities Exchange Act of 1934.
“Acceleration Date” means the date specified in Section 10.2 following the
occurrence of an Event of Termination. “Accounts Amendment Effective Date” means
the date that is the earlier to occur of (x) the twelve (12) month anniversary
of the Closing Date, and (y) the date upon which the conditions set forth in
Section 3.5(b) are satisfied. “Administrative Agent” means Mizuho, in its
capacity as administrative agent for the Purchaser Agents and the Purchasers as
set forth herein and in the other Transaction Documents. “Administrative Agent’s
Account” means the special account of the Administrative Agent (Account No.
H79-740-005344, ABA No. 026 004 307) maintained at Mizuho Bank, Ltd. or such
other account as the Administrative Agent shall designate to the Seller and ADT.
“ADT” is defined in the preamble. “ADT Certification” is defined in the Payment
Direction in respect of the Omnibus Account. “ADT Credit Agreement” means the
Ninth Amended and Restated First Lien Credit Agreement dated as of September 23,
2019 among Prime Security Services Holdings, LLC, Prime Security Services
Borrower, LLC, Barclays Bank PLC, as administrative agent and the other parties
thereto. “ADT Collateral Agreements” means, each of (i) the Collateral Agreement
(First Lien), dated as of July 1, 2015, among Prime Security Services Borrower,
LLC, each Subsidiary Loan Party party thereto, and Barclays Bank PLC (as
successor in interest to Credit Suisse AG, Cayman Islands Branch, as collateral
agent), and (ii) the Collateral Agreement (Second Lien), dated as of January 28,
2020, among Prime Security Services Borrower, LLC, Prime Finance A-1 SK 28677
0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree110.jpg]
Inc., each Subsidiary Guarantor party thereto, and Wells Fargo Bank, National
Association, as collateral agent. “ADT Credit Score” means the designated credit
score of an Obligor assigned by ADT in accordance with ADT’s internal scoring
system and the Credit and Collection Policy. “ADT Entity” means ADT, the
Servicer (if the Servicer is an Affiliate of the Parent), the Seller and the
Parent. “ADT Indentures” means, each of (i) the indentures dated as of April 4,
2019, among Prime Security Services Borrower, LLC, as issuer, Prime Finance
Inc., as Co-Issuer, the guarantors party thereto from time to time, and Wells
Fargo Bank, National Association, as trustee, (ii) indenture dated as of July 5,
2012, between the ADT Corporation, as issuer, and Wells Fargo Bank, National
Association, as trustee, (iii) indenture dated as of May 2, 2016, between Prime
Security One MS, Inc., as issuer, and Wells Fargo Bank, National Association, as
trustee, and (iv) indenture dated as of January 28, 2020, among Prime Security
Services Borrower, LLC, as issuer, Prime Finance Inc., as issuer, the subsidiary
guarantors party thereto from time to time, and Wells Fargo Bank, National
Association, as trustee and collateral agent. “ADT Intercreditor” means the
First Lien/First Lien Intercreditor Agreement, dated as of May 2, 2016, among
Barclays Bank PLC and Wells Fargo Bank, National Association. “ADT Managed Pool
Delinquency Ratio” means, with respect to any Settlement Period, a ratio
(expressed as a percentage) calculated by dividing (i) the number of residential
customers originated through the direct sales channel (excluding, for the
avoidance of doubt, dealers or contracts acquired from dealers or any third
parties) with any payment, or part thereof, of any Service Charge Receivable
that remains unpaid for 91 to 120 days from the original due date of such
payment as of the Cut-off Date for such Settlement Period, by (ii) the total
number of residential customers originated through the direct sales channel,
with an “active status” in the Records of ADT as of the Cut-off Date for such
Settlement Period. “ADT Obligations” means any obligation owed by any ADT Entity
(other than the Seller) to the Collateral Agent, the Administrative Agent, any
Purchaser Agent, any Purchaser, any Indemnified Party, any other Affected Party,
or any account institution that maintains a Lock-box Account, a Collection
Account or the Omnibus Account arising out of or in connection with this
Agreement and each other Transaction Document, whether now or hereafter
existing, due or to become due, direct or indirect or absolute or contingent,
including, all Indemnified Amounts payable pursuant to Section 12.2. “Advance
Rate” means, in respect of any Receivable, the applicable “Advance Rate” set
forth in the Advance Rate Matrix corresponding to such Receivable based upon its
Product Type and Remaining Term as determined on the Purchase Date in respect of
such Receivable. For the avoidance of doubt, any Receivable with a Product Type
other than “Tier 1”, “Tier 2”, Tier 3” or “Burglar Alarm” or with an Original
Term exceeding 60 months, will be zero. “Advance Rate Matrix” means the Advance
Rate Matrix attached as Schedule III to this Agreement, as may be amended from
time to time with the consent of all Purchasers. A-2



--------------------------------------------------------------------------------



 
[receivablespurchaseagree111.jpg]
“Adverse Claim” means any claim of ownership or any Lien other than any
Permitted Adverse Claims. “Affected Party” means the Collateral Agent, the
Administrative Agent, each Purchaser, each Purchaser Agent, each Liquidity
Provider, each Enhancement Provider and each Program Administrator. “Affiliate”
when used with respect to a Person means any other Person Controlling,
Controlled by, or under common Control with, such Person. “Affiliated” has the
meaning correlative to “Affiliate”. “Agreement” is defined in the preamble.
“Allocated Share” is defined in Section 1.2(a). “Anti-Corruption Laws” is
defined in Section 6.1(y)(iii). “Applicable Cooling Off Period” means, in
respect of a Receivable, the period of time after origination thereof during
which the related Obligor shall have the right to cancel or terminate such
Contract without fee, premium or penalty whether by Law or under the terms of
the related Contract or otherwise. “Approval Date” is defined in Section 3.5.
“Arranger” means Mizuho, in its capacity as Arranger for the transactions
contemplated by this Agreement and the other Transaction Documents. “Average
Life” means, as of any date of determination, with respect to any Receivable in
the Receivable Pool which is an Eligible Receivable, the quotient obtained by
dividing (i) the sum of the products of (a) the number of months (rounded to the
nearest one hundredth thereof) from such date of determination to the respective
dates of each successive unpaid monthly installment owed in respect of such
Receivable for the Remaining Term by the applicable Obligor under the Contract
giving rise to such Receivable, and (b) the respective monthly installment
amounts on such monthly installment dates, by (ii) the Financed Unpaid Balance
in respect of such Receivable. “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution. “Bail-In Legislation”
means, with respect to any EEA Member Country implementing Article 55 of
Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. “Bank Rate” for
any day falling in a particular Yield Period with respect to any Rate Tranche
and any Purchaser Group means an interest rate per annum equal to the applicable
LIBO Rate for such Yield Period. A-3 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree112.jpg]
“Bankruptcy Code” means Title 11 of the United States Code. “Base Rate” means,
with respect to any Purchaser, as of any date of determination, a fluctuating
rate of interest per annum equal to the highest of: (a) the applicable Prime
Rate for such date; and (b) the Federal Funds Rate for such date, plus 0.50%.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Seller giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBO Rate for
U.S. dollar-denominated syndicated or bilateral credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement. “Benchmark Replacement
Adjustment” means, with respect to any replacement of the LIBO Rate with an
Unadjusted Benchmark Replacement for each applicable Yield Period, the spread
adjustment, or method for calculating or determining such spread adjustment,
(which may be a positive or negative value or zero) that has been selected by
the Administrative Agent and the Seller giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the LIBO Rate with
the applicable Unadjusted Benchmark Replacement by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement for U.S. dollar-denominated syndicated or bilateral credit
facilities at such time. “Benchmark Replacement Conforming Changes” means, with
respect to any Benchmark Replacement, any technical, administrative or
operational changes (including changes to the definition of “Base Rate,” the
definition of “Yield Period,” the definition of “Bank Rate” timing and frequency
of determining rates and making payments of interest and other administrative
matters) that the Administrative Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Purchaser Agents in a manner substantially
consistent with market practice (provided that, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate: A-4



--------------------------------------------------------------------------------



 
[receivablespurchaseagree113.jpg]
(i) in the case of clause (i) or (ii) of the definition of “Benchmark Transition
Event,” the later of (x) the date of the public statement or publication of
information referenced therein and (y) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or
(ii) in the case of clause (i) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein. “Benchmark Transition Event” means the occurrence of one or
more of the following events with respect to the LIBO Rate: (i) a public
statement or publication of information by or on behalf of the administrator of
the LIBO Rate announcing that such administrator has ceased or will cease to
provide the LIBO Rate, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide the LIBO Rate; (ii) a public statement or publication of
information by the regulatory supervisor for the administrator of the LIBO Rate,
the U.S. Federal Reserve System, an insolvency official with jurisdiction over
the administrator for the LIBO Rate, a resolution authority with jurisdiction
over the administrator for the LIBO Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Rate,
which states that the administrator of the LIBO Rate has ceased or will cease to
provide the LIBO Rate permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide the LIBO Rate; or (iii) a public statement or publication of
information by the regulatory supervisor for the administrator of the LIBO Rate
announcing that the LIBO Rate is no longer representative. “Benchmark Transition
Start Date” means (a) in the case of a Benchmark Transition Event, the earlier
of (i) the applicable Benchmark Replacement Date and (ii) if such Benchmark
Transition Event is a public statement or publication of information of a
prospective event, the 90th day prior to the expected date of such event as of
such public statement or publication of information (or if the expected date of
such prospective event is fewer than 90 days after such statement or
publication, the date of such statement or publication) and (b) in the case of
an Early Opt-in Election, the date specified by the Administrative Agent by
notice to each Purchaser Agent, the Servicer and the Seller. “Benchmark
Unavailability Period” means, if a Benchmark Transition Event and its related
Benchmark Replacement Date have occurred with respect to the LIBO Rate and
solely to the extent that the LIBO Rate has not been replaced with a Benchmark
Replacement, the period A-5 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree114.jpg]
(x) beginning at the time that such Benchmark Replacement Date has occurred if,
at such time, no Benchmark Replacement has replaced the LIBO Rate for all
purposes hereunder in accordance with Section 2.5 and (y) ending at the time
that a Benchmark Replacement has replaced the LIBO Rate for all purposes
hereunder pursuant to Section 2.5. “Billing Address” means, the billing address
of each Obligor relating to a Receivable specified in the Records of the
Servicer. “Borrower Information” means any personally identifiable information
or records in any form (oral, written, graphic, electronic, machine-readable, or
otherwise) relating to an Obligor, including but not limited to: an Obligor’s
name, address, telephone number, account number, or transactional account
history, account status; the fact that the Obligor has a relationship with ADT
or any of its Affiliates; and any other personally identifiable information, in
each case, other than any such information provided in a manner that does not
personally identify such Obligor and in compliance with applicable Privacy
Requirements. “Business Day” means a day other than Saturday or Sunday or on
which commercial banks in New York City, New York are authorized or required by
applicable law to be closed for business; provided, that, when used with respect
to a Yield Rate or associated Rate Tranche based on the applicable LIBO Rate,
“Business Day” shall also exclude any day on which banks are not open for
domestic and international business (including dealings in U.S. Dollar deposits)
in London, England. “Cash Equivalents” means (a) cash, (b) direct general
obligations of the United States of America or obligations the prompt payment of
the principal of and interest on which is unconditionally guaranteed by the
United States of America, (c) U.S. dollar-denominated commercial paper notes
which are rated at least “A-1+” by S&P and at least “P-1” by Moody’s, or (d)
time deposits at, or certificates of deposit and bankers acceptances issued by,
commercial banks located in the United States (including domestic branches or
agencies of foreign banks) having short-term deposit ratings of “A-1” by S&P and
“P-1” by Moody’s, provided that each such investment specified in clauses (b),
(c) and (d) is payable in Dollars, has a maturity of the lesser of (i)
ninety-one (91) days, and (ii) the days remaining until the next Payment Date,
and is payable in the United States of America, or (e) U.S. Dollar-denominated
money market funds of United States issuers that have ratings of at least “AAAm”
by S&P and at least “Aaa” by Moody’s (or equivalent long-term ratings) and
permit daily liquidation of investments. Ratings by S&P which include an “r”
designation are not eligible to be Cash Equivalents unless approved by S&P or
otherwise meet the rating conditions of S&P. “Cash Purchase Price” is defined in
Section 1.1. “Change in Law” means the occurrence, after the Closing Date, of
any of the following: (a) the adoption or implementation of any Law, or (b) any
change in any Law; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, or directives thereunder or issued in
connection therewith, and (y) all requests, rules, guidelines, or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority), or the United
States or foreign regulatory authorities, in each A-6



--------------------------------------------------------------------------------



 
[receivablespurchaseagree115.jpg]
case pursuant to the agreements reached by the Basel Committee on Banking
Supervision in “Basel III: A Global Regulatory Framework for More Resilient
Banks and Banking Systems”, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, or issued. “Change of Control”
means the occurrence of any of the following: (a) all of the outstanding Voting
Securities of the Seller shall cease to be owned by ADT; or (b) all of the
outstanding Voting Securities of ADT shall cease to be directly or indirectly
owned by the Parent. “Chattel Paper” has the meaning of “chattel paper” set
forth in Section 9-102 of the UCC. “Closing Date” means March 5, 2020. “Code”
means the Internal Revenue Code of 1986, as amended. “Collateral” is defined in
Section 9.1. “Collateral Agent” means Mizuho, in its capacity as Collateral
Agent, together with its successors and assigns. “Collateral Agent’s Account”
means the special account of the Collateral Agent (Account No. H10-740-032774,
ABA No. 026 004 307) maintained at Mizuho Bank Ltd., New York Branch or such
other account as the Collateral Agent shall designate in writing to the other
parties hereto. “Collateral Trustee” means, with respect to any Conduit
Purchaser, a collateral trustee for the benefit of the holders of the Commercial
Paper Notes of such Conduit Purchaser appointed pursuant to such entity’s
program documents. “Collection Account” means each collection account of the
Servicer maintained with an Eligible Bank into which Collections are to be
remitted. “Collection Agent” means any collection agent sub-servicer, special
servicer or similar agent which is not an Affiliate of ADT appointed by the
Servicer to assist it with its collection duties hereunder. “Collection Agent
Fees” all fees and expenses of any Collection Agent retained by the Servicer to
collect any Receivable which are netted against the amount of, or otherwise
reduce the amount of the Collections paid by, the Obligor of such Receivable.
“Collections” means with respect to any Receivable and the Related Assets, (a)
all cash collections and other cash proceeds of such Receivable or Related
Assets, from or on behalf of the related Obligors in payment of any amounts owed
in respect of such Receivable or Related Assets, or applied to such other
charges in respect of such Receivable or Related Assets, or A-7 SK 28677 0004
8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree116.jpg]
applied to such amounts owed by such Obligors, (b) Deemed Collections, (c)
amounts treated as Collections in accordance with Section 8.3(d), and (d) all
other amounts required to be remitted to the Collateral Agent’s Account pursuant
to any Transaction Document. For the avoidance of doubt the term “Collections”
in respect of a Receivable and the Related Assets shall include all amounts
allocated to such Receivable in accordance with the related Contract and Section
7.4(n). “Commercial Paper Notes” means short-term promissory notes issued or to
be issued by a Conduit Purchaser to fund its investments in accounts receivable
or other financial assets. “Conditional Service Guaranty” means the conditional
service guaranty advertised by ADT to customers as in effect on the Closing
Date, which generally provides that refunds for any system-related issues will
only be issued after ADT has attempted to resolve the issue, has not been able
to resolve such issue within the first six months of the Contract, and any
related Equipment has been removed, as the same may be amended with the consent
of the Administrative Agent, the Collateral Agent and the Purchasers.
“Conditional Service Guaranty Receivable” means, any Receivable which was
originated when the Conditional Service Guaranty was in effect or to which the
Conditional Service Guaranty applies, to the extent that the relevant Obligor
still has the right to claim a refund for any system or service related
concerns, including, without limitation, any Receivable in respect of which the
related Obligor has notified any ADT Entity of a system or service concern
within the first six (6) months of the effective date of the related Contract
and such issue was not conclusively resolved within the first six (6) months of
the effected date of the related contract. “Conditional Service Guaranty
Reserve” means, as of any date: (i) if the Level 1 Ratings Trigger is in effect,
the Financed Unpaid Balance of all Conditional Service Guaranty Receivables that
are Pool Receivables; and (ii) otherwise, zero “Conduit Purchaser” means each
multi-seller asset-backed commercial paper conduit listed as such as set forth
on the signature pages of this Agreement or in any Joinder, other than any such
Person that ceases to be a party hereto pursuant to such Joinder. “Constituent
Documents” means, with respect to any Person, the organization documents of such
Person, including (a) with respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement or
limited liability company agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity. “Contract”
means, with respect to any Receivable, any retail installment agreement,
contract, or other document (including any purchase order or invoice), between
ADT and an Obligor, pursuant to which such Receivable arises or governing or
evidencing such Receivable. A-8



--------------------------------------------------------------------------------



 
[receivablespurchaseagree117.jpg]
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and
“Controlling” and “Controlled” have meanings correlative thereto. “Control
Agreement” means an agreement with respect to any Lock-Box Account, Collection
Account, the Omnibus Account, or any other account of the Seller (including the
Reserve Account), in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent, pursuant to which the Collateral
Agent has “control” over such account within the meaning of Article 8 (in the
case of a securities account) and/or 9 (in the case of a deposit account) of the
UCC, and the related account bank has agreed to comply with the instructions of
the Collateral Agent without further consent of the Seller, ADT or any other
Person. “CP Rate” means, for any period and with respect to any Rate Tranche
funded by Commercial Paper Notes of any Conduit Purchaser, the per annum rate
equivalent to the weighted average cost (as determined by the applicable
Purchaser Agent for such Conduit Purchaser and which shall include commissions
and fees of placement agents and dealers, incremental carrying costs incurred
with respect to Commercial Paper Notes maturing on dates other than those on
which corresponding funds are received by such Conduit Purchaser, other
borrowings by such Conduit Purchaser (other than under any Liquidity Agreement)
and any other costs and expenses associated with the issuance of Commercial
Paper Notes) of or related to the issuance of Commercial Paper Notes that are
allocated, in whole or in part, by such Conduit Purchaser or the applicable
Purchaser Agent to fund or maintain such Rate Tranche and which may be also
allocated in part to the funding of other assets of such Conduit Purchaser
(determined in the case of Commercial Paper Notes issued on a discount by
converting the discount to an interest equivalent rate per annum); provided,
that notwithstanding anything in this Agreement or the other Transaction
Documents to the contrary, the Seller agrees that any amounts payable to the
applicable Conduit Purchaser in respect of Yield for any Settlement Period with
respect to any Rate Tranche funded by such Conduit Purchaser at the CP Rate
shall include an amount equal to the portion of the face amount of the
outstanding Commercial Paper Notes issued by such Conduit Purchaser to fund or
maintain such Rate Tranche that corresponds to the portion of the proceeds of
such Commercial Paper Notes that was used to pay the interest component of
maturing Commercial Paper Notes issued by such Conduit Purchaser to fund or
maintain such Rate Tranche, to the extent that such Conduit Purchaser had not
received payments of interest in respect of such interest component prior to the
maturity date of such maturing Commercial Paper Notes (for purposes of the
foregoing, the “interest component” of Commercial Paper Notes equals the excess
of the face amount thereof over the net proceeds received by such Conduit
Purchaser from the issuance of Commercial Paper Notes, except that if such
Commercial Paper Notes are issued on an interest-bearing basis its “interest
component” will equal the amount of interest accruing on such Notes through
maturity). “Credit and Collection Policy” means the Servicer’s credit and
collection policies, practices and procedures, relating to the Contracts and the
Receivables, a copy of which is attached as Exhibit F hereto, as they may
modified from time to time after the Closing Date in compliance with this
Agreement. A-9 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree118.jpg]
“CRR” means Articles 404-410 of the Capital Requirements Regulation (EU) No.
575/2013, as amended, together with the rules and regulations thereunder.
“Cut-off Date” means the last day of each Settlement Period. “Daily Remittance
Amount” is defined in the Payment Direction in respect of the Omnibus Account.
“Debt” means, with respect to any Person, (i) all obligations (whether secured
or unsecured) of such Person for money borrowed and all other obligations
(contingent or otherwise) of such Person with respect to surety bonds, letters
of credit and bankers’ acceptances, whether or not matured, (ii) all obligations
of such Person evidenced by notes, bonds, debentures, loan agreements,
reimbursement agreements, or similar instruments (including senior, mezzanine
and junior borrowings, (iii) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property); (iv) all capital lease obligations of
such Person, (v) all obligations in respect of derivative instruments to the
extent required to be reflected as a liability on a balance sheet of such Person
under GAAP, (vi) liabilities in respect of unfunded vested benefits under plans
covered by Title VI of ERISA, (vii) all indebtedness referred to in clause (i),
(ii), (iii) or (iv) above secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in property (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness, and (viii) all indebtedness of others referred to in clause (i),
(ii), (iii), (iv), (v) or (vi) above Guaranteed by such Person or for which such
Person has otherwise assumed responsibility on, before or after the date such
indebtedness is incurred. “Deemed Collections” is defined in Section 3.2(a).
“Defaulted Receivable” means a Receivable (a) as to which any payment, or part
thereof or any payment or part of the related Service Charge Receivable, if any,
remains unpaid for 90 days or more from the original due date for such payment
(b) any ADT Entity or the Servicer has knowledge or notice that the Obligor
thereof is subject to an Event of Bankruptcy and the related bankruptcy case,
action, or proceeding has not been dismissed by the applicable court, and such
Obligor’s obligations with respect to such Receivable have not been reaffirmed
by such Obligor with the approval of the applicable court, or (c) which,
consistent with the Credit and Collection Policy, is or should have been written
off as uncollectible or defaulted. “Defaulting Purchaser” means all of the
Purchasers of a Purchaser Group, (a) that have failed, within two (2) Business
Days of the date required to be funded or paid hereunder, to fund any portion of
a Purchase hereunder that they have, in accordance with Section 1.2 agreed to
fund, unless the Purchaser Agent for such Purchaser Group notifies the
Administrative Agent in writing that such failure is the result of the good
faith determination by such Purchaser Group that a condition precedent to
funding (specifically identified and with supporting facts) has not A-10



--------------------------------------------------------------------------------



 
[receivablespurchaseagree119.jpg]
been satisfied, (b) (i) if any Purchaser in such Purchaser Group has become the
subject of an Event of Bankruptcy, or (ii) become the subject of a Bail-in
Action. “Delinquency Ratio” means, with respect to any Settlement Period, a
ratio (expressed as a percentage) calculated as (i) the sum of the Financed
Unpaid Balances of all Delinquent Receivables that constitute Pool Receivables
as of the Cut-off Date for such Settlement Period, divided by (ii) the aggregate
Financed Unpaid Balance of Pool Receivables that constitute Eligible Receivables
as of the Cut-off Date for such Settlement Period. “Delinquent Receivable” means
a Receivable that is not a Defaulted Receivable as to which any payment or part
thereof, or any payment or part thereof of the related Service Charge
Receivable, if any (other than any Service Charge Receivable related to a
Defaulted Receivable), remains unpaid for more than 60 days from the original
due date for such payment; provided, that once a Receivable has been written off
as uncollectible it shall no longer be a Delinquent Receivable. “Dilution”
means, as of any date of determination, with respect to any Pool Receivable, the
amount by which the Unpaid Balance of such Pool Receivable is either (a) reduced
or canceled as a result of (i) any defective, rejected, or returned merchandise
or services, any cash discount, or any failure by any ADT Entity to deliver any
merchandise or services or otherwise perform under the underlying contract or
invoice, (ii) any change in or cancellation of any of the terms of such contract
or invoice or any other adjustment by ADT which reduces the amount payable by
the Obligor on the related Receivable, or (iii) any setoff in respect of any
claim by the Obligor thereof (whether such claim arises out of the same or a
related transaction or an unrelated transaction), or (b) subject to any specific
dispute, offset, counterclaim, or defense whatsoever between the Obligor and the
Seller, ADT, the Servicer, or any Affiliate thereof, in each case, other than to
the extent arising from the bankruptcy or insolvency of the related Obligor, or
the financial or credit condition or financial default, of such related Obligor.
“Direct Deposit Obligor” means, as of any date of determination and with respect
to any Receivable, an Obligor which has pursuant to the Contract authorized ADT
to, from time to time, withdraw from the bank account of such Obligor and/or
charge from the credit or debit card of such Obligor all amounts necessary to
pay the Unpaid Balance of such Receivable when due and payable, to the extent
such authorization has not been revoked or rescinded by such Obligor as of such
date of determination. “Early Opt-in Election” means the occurrence of: (i) a
determination by the Administrative Agent that U.S. dollar-denominated
syndicated or bilateral credit facilities at such time contain (as a result of
amendment or as originally executed) as a benchmark interest rate, in lieu of
the LIBO Rate, a new benchmark interest rate to replace the LIBO Rate, and (ii)
the election by the Administrative Agent to declare that an Early Opt-in
Election has occurred and the provision by the Administrative Agent of A-11 SK
28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree120.jpg]
written notice of such election to each Purchaser Agent, the Servicer and the
Seller. “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Eligible
Assignee” means (i) the Administrative Agent, any Purchaser Agent, any
Purchaser, or any of their respective Affiliates that are financial institutions
or banks, (ii) any Liquidity Provider, any Program Administrator, or any
Enhancement Provider, (iii) any commercial paper conduit or similar entity that
is managed by the Administrative Agent, any Purchaser or any Purchaser Agent or
any of their respective Affiliates, (iv) any other financial or other
institution that is acceptable to the Administrative Agent, and solely with
respect to this clause (iv) so long as no Unmatured Event of Termination or
Event of Termination has occurred and is continuing, with the consent of the
Seller (such consent not to be unreasonably withheld, conditioned, or delayed),
and (v) a collateral agent, trustee, or similar party which holds the assets of
a Conduit Purchaser on behalf of the holders of the Commercial Paper Notes
issued by such Conduit Purchaser. “Eligible Bank” means a financial institution
which has a senior short-term unsecured debt rating (or where such financial
institution does not have such a rating, the senior short-term unsecured debt
rating of the parent of such financial institution) from both Moody’s and S&P of
at least P-1 and A-1 respectively or the long-term unsecured debt rating
equivalent thereof which, for the avoidance of doubt, is a long-term unsecured
debt rating of at least A3, in the case of Moody’s, and at least A-, in the case
of S&P. “Eligible Collateral Agent” means a bank or financial institution which
has a long-term unsecured debt credit rating from Moody’s of at least “Baa1” or
if such bank or financial institution is not rated by Moody’s, the equivalent
rating from another nationally recognized statistical rating organization.
“Eligible Contract” means a Contract governed by the law of the United States of
America or of any State thereof that contains an obligation to pay a specified
sum of money and that has been duly authorized by each party thereto and that
(i) does not require the Obligor thereunder to consent to any transfer, sale, or
assignment thereof or of the related Receivable or any proceeds thereof, (ii) is
not subject to a confidentiality provision or similar covenant of non-
disclosure that would restrict the ability of the Administrative Agent, the
Collateral Agent or any A-12



--------------------------------------------------------------------------------



 
[receivablespurchaseagree121.jpg]
Purchaser to fully exercise or enforce its rights under the Transaction
Documents (including any rights thereunder assigned or originated to them
hereunder), (iii) remains in full force and effect, (iv) provides for a total
Original Term of up to 60 months, (v) the first installment in respect of which
is required to be paid by the related Obligor upon completion of the
installation of the Equipment which is the subject matter of such Contract, (vi)
is substantially in the form of Exhibit E-1, Exhibit E-2, or Exhibit E-3 hereto,
as applicable based on the date of origination of such Contract, or which is in
such other form approved in writing by the Administrative Agent and, except to
the extent resulting from the Conditional Service Guaranty, is not subject to
any amendment, supplement or other modification as a result of any promotional
activity, advertising or other statement or warranty (including on any ADT
Entity's website, except for such amendment, supplement or modification
permitted under Section 7.3(b)), and (vii) is not assignable by the related
Obligor without the consent of ADT. “Eligible Receivable” means, as of any date
of determination, a Receivable: (a) (i) which represents all or part of the
sales price of the Equipment and the installation cost of such Equipment (or in
respect of an Eligible Contract in the form of Exhibit E-3, the installation
cost of such Equipment), sold and provided by ADT in the ordinary course of its
business and which Receivable has been sold or contributed to the Seller
pursuant to the Sale Agreement, and (ii) which is not owed to ADT or the Seller
as a bailee or consignee for another Person; (b) which constitutes Chattel
Paper, an “account” (as defined in Section 9-102(a) of the UCC) or a “payment
intangible” (as defined in Section 9-102(a) of the UCC); (c) which is not a
Service Charge Receivable; (d) which is not a Defaulted Receivable; (e) with
regard to which the representations of the Seller in respect of such Receivable
are true and correct; (f) the sale or contribution of which pursuant to the Sale
Agreement and this Agreement does not violate or contravene any Law or the
related Contract; (g) which is denominated and payable only in U.S. Dollars in
the United States; (h) the Obligor of which, as of the date of Purchase is a
Direct Deposit Obligor with respect to such Receivable and has been instructed
by ADT that to the extent that its payments will not be made through the
withdrawal from its bank account and/or the charge of its credit or debit card,
such payments shall be made to a Lock-box relating to a Lock-box Account that is
subject to a Payment Direction in the form of Exhibit G-1 hereto or a Control
Agreement; (i) the Obligor of which is domiciled or organized in the United
States of America (but excluding a Receivable the Obligor of which is domiciled
or organized in A-13 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree122.jpg]
the Commonwealth of Puerto Rico or the Virgin Islands of the United States) and
with respect to which ADT has a Billing Address for such Obligor in the United
States; (j) which arises under an Eligible Contract that, together with such
Receivable, (i) is in full force and effect and constitutes the legal, valid,
and binding obligation of the related Obligor to pay the full Unpaid Balance of
such Receivable, enforceable against such Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, or similar laws relating to and limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or in Law), (ii) as of the date of its
Purchase, is not subject to any dispute, offset, netting, litigation,
counterclaim, or defense whatsoever (including defenses arising out of
violations of usury Laws) (other than potential discharge in a bankruptcy of the
related Obligor) or other event or circumstance that would give rise to a Deemed
Collection, and (iii) is not subject to any Adverse Claim; (k) that together
with the Contract related thereto, does not contravene any Law applicable
thereto (including Laws relating to usury, consumer protection, truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices, and privacy) in any respect, with respect to
which the origination thereof did not violate any such Law in any such respect
and with respect to which no party to the Contract related thereto is in
violation of any Law; (l) which (i) was originated by ADT in the ordinary course
of its business, (ii) satisfies the requirements of the Credit and Collection
Policy, and (iii) has been acquired by the Seller from ADT pursuant to and in
accordance with the terms of the Sale Agreement; (m) the Obligor of which is
not, any ADT Entity or an Affiliate of any ADT Entity; (n) the Obligor of which
is not a Sanctioned Person; (o) the Obligor of which is required to make
payments no less frequently than monthly under the related Contract; (p) which
represents the sales price of goods or services within the meaning of Section
3(c)(5) of the Investment Company Act; (q) the Obligor of which (i) is a
residential customer of ADT in good standing and listed in the Records of ADT as
having an “active status”, (ii) either (x) has not been the Obligor under a
Delinquent Receivable during the twelve (12) months immediately preceding the
date of Purchase, or (y) has a minimum Telco98 score of 625 and an ADT Credit
Score of “A”, “B” or “C”, “N”, “X”, or “Y”, (iii) is not an Obligor in respect
of any Defaulted Receivable, and (iv) is not subject to cancellation or
disconnection in respect of ADT’s Monitoring Services in accordance with the
Credit and Collection Policy, the terms of the Contract or otherwise; A-14



--------------------------------------------------------------------------------



 
[receivablespurchaseagree123.jpg]
(r) which does not constitute a Delinquent Receivable; (s) which relates to
Equipment which is designated on the Records of ADT and in accordance with the
Credit and Collection Policy as a product type “Tier 1”, “Tier 2”, “Tier 3” or
“Burglar Alarm” for the purpose of installing home security monitoring equipment
systems for a single site; (t) which is non-executory and has been fully earned
by performance on the part of ADT; (u) in respect of which no further action is
required to be performed by ADT or any other Person with respect thereto
pursuant to the terms of the Contract, any promotional activity, advertising or
any other statement or warranty or otherwise (subject, to the extent applicable
with respect to any Receivable, only to the Conditional Service Guaranty), other
than payment thereon by the applicable Obligor; (v) in respect of which the
payment of the Unpaid Balance thereof by the related Obligor is not contingent
upon such Obligor receiving Monitoring Services and the termination of the
Monitoring Services provided by ADT to the related Obligor will not affect the
obligation of such Obligor to pay the full Unpaid Balance of such Receivable or
otherwise affect the rights of ADT, the Seller or the Collateral Agent under the
related Contract in respect of such Receivable; (w) the Obligor of which is not
a Governmental Authority and is a residential customer; (x) the related Contract
in respect of which cannot be cancelled or terminated unless the related Obligor
pays the full Unpaid Balance of such Receivable; (y) which has been outstanding
beyond the Applicable Cooling Off Period or, except to the extent provided by
the Conditional Service Guaranty, any other period prior to which such
Receivable can be cancelled or terminated in any manner, which would excuse the
related Obligor of its obligation to pay all or any portion of the Unpaid
Balance thereof, and with respect to which the first installment payment thereof
has been paid by the related Obligor and collected and applied by the Servicer;
(z) the Unpaid Balance of which is not, as of the date of Purchase, subject to
reduction, cancellation, setoff, offset, special refunds, or credits for any
reason, including without limitation as a result of defective or rejected
Equipment or other goods; (aa) in respect of which all sales taxes to be paid in
connection with the related Equipment and installation thereof have been fully
paid by ADT, or if not due and payable as of the Purchase Date in respect of
such Receivable, has been fully paid by the due date thereof (except for any
such sales taxes that are being appropriately contested in good faith by
appropriate proceedings and with respect to which adequate reserves in
conformity with GAAP have been provided); A-15 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree124.jpg]
(bb) the Financed Unpaid Balance of which does not exceed $5,00020,000; (cc)
without limiting any of the foregoing, no portion of which (i) is subject to any
Lien in favor of any Governmental Authority, or (ii) results in (or, in the case
of non- payment of any such governmental fee, surcharge, or tax by any Person,
would result in) any Adverse Claim on such Receivable or any proceeds thereof in
favor of any Governmental Authority (other than, for the avoidance of doubt,
Adverse Claims that may be imposed by any Governmental Authority from time to
time on the assets of ADT generally (or any Person treated as the same Person as
ADT for tax purposes) in respect of any governmental fees, surcharges or taxes
that will be paid or contested in compliance with Section 7.1(p) and Section
7.4(l)); (dd) which as of the date of Purchase, has not been compromised,
adjusted or modified (including by the extension of time for payment or the
granting of any discounts, allowances, or credit), including as a result of any
promotional activity, advertising or other statement or warranty (including on
any ADT Entity’s website), other than the Conditional Service Guaranty; (ee) if
any Deemed Collection arises in respect of such Receivable, the Seller is not in
default of its obligation to pay the full amount of such Deemed Collection in
accordance with Section 3.2; (ff) the Obligor of which is receiving Monitoring
Services provided by ADT commensurate with the related Contract, except pursuant
to a voluntary termination of such Monitoring Services by such Obligor after the
Purchase Date of such Receivable; (gg) the Unpaid Balance of which is payable by
the related Obligor in up to 60 equal monthly installments under the related
Contract; and (hh) which is not a Warranty Receivable. “Enhancement Agreement”
means any agreement between a Conduit Purchaser and any other Person(s), entered
into to provide (directly or indirectly) credit enhancement to such Conduit
Purchaser’s commercial paper facility. “Enhancement Provider” means any Person
providing credit support to a Conduit Purchaser under an Enhancement Agreement,
including pursuant to an unfunded commitment, or any similar entity with respect
to any permitted assignee of such Conduit Purchaser. “Equipment” means in
respect of a Contract, all alarm system and monitoring equipment installed by
ADT pursuant to such Contract. “ERISA” means the U.S. Employee Retirement Income
Security Act of 1974. “ERISA Affiliate” means, with respect to any Person, any
trade or business (whether or not incorporated) that, together with such Person,
is treated as a single employer under Section A-16



--------------------------------------------------------------------------------



 
[receivablespurchaseagree125.jpg]
414(b), or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(m) or
(o) of the Code. “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043(c)(1), (6) or (10) of ERISA or the regulations issued thereunder
with respect to a Plan (other than an event for which the 30-day notice period
referred to in Section 4043(a) is waived), (b) any failure by any Plan to
satisfy the minimum funding standards (within the meaning of Sections 412 or 430
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) the incurrence by any ADT Entity, or any ERISA
Affiliate thereof of any liability under Title IV of ERISA with respect to the
termination of any Plan, (e) the receipt by any ADT Entity, or any ERISA
Affiliate thereof from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan under Section 4042 of ERISA, (f) the incurrence by any ADT
Entity, or any ERISA Affiliate thereof of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, or (g) the
receipt by any ADT Entity, or any ERISA Affiliate thereof of any notice, or the
receipt by any Multiemployer Plan from ADT, the Servicer, the Parent, the
Seller, or any ERISA Affiliate thereof of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent within the meaning of Section 4245 of ERISA, or is in
reorganization within the meaning of Section 4241 of ERISA, or in endangered or
critical status (within the meaning of Section 432 of the Code or Section 305 or
Title IV of ERISA). “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time. “EU Retention Effective Date” means the
first date upon which a Purchaser notifies ADT and the Seller that the
transaction contemplated by this Agreement must comply with the EU
Securitization Rules. “EU Securitization Rules” means the Securitization
Regulation, together with any relevant regulatory and/or implementing technical
standards adopted by the European Commission in relation thereto, any relevant
regulatory and/or implementing technical standards applicable in relation
thereto pursuant to any transitional arrangements made pursuant to the
Securitization Regulation, and, in each case, any relevant guidance (having a
binding effect or with which European Union institutions or competent
authorities of European Union member states are accustomed to comply) published
by the European Banking Authority, the European Securities and Markets Authority
(or, in either case, any predecessor or successor authority) or by the European
Commission. “Event of Bankruptcy” shall be deemed to have occurred with respect
to a Person if either: (a) (i) a case or other proceeding shall be commenced,
without the application or consent of such Person, in any court, seeking the
liquidation, reorganization, debt arrangement, dissolution, winding up, or
composition or readjustment of debts of such Person, the appointment of a
trustee, receiver, custodian, liquidator, assignee, sequestrator (or other
similar official) for such Person or all or substantially all of its assets, or
any similar action with respect A-17 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree126.jpg]
to such Person under any Law relating to bankruptcy, insolvency, reorganization,
winding up, or composition or adjustment of debts, and such case or proceeding
shall continue unstayed or undismissed for a period of sixty (60) consecutive
days (or, for purposes of Section 10.1(c), if such case or proceeding is in
respect of the Seller, zero (0) days); or (ii) an order for relief in respect of
such Person shall be entered in an involuntary case under federal bankruptcy
laws or other similar Laws now or hereafter in effect; or (b) such Person (i)
shall commence a voluntary case or other proceeding under any applicable
bankruptcy, insolvency, reorganization, debt arrangement, dissolution, or other
similar Law now or hereafter in effect, (ii) shall consent to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) for, such Person or for any substantial
part of its property, or (iii) shall make any general assignment for the benefit
of creditors, or shall fail to, or admit in writing its inability to, pay its
debts generally as they become due, or, if a corporation or similar entity, its
board of directors (or any board or Person holding similar rights to control the
activities of such Person) shall vote to implement any of the foregoing. “Event
of Termination” is defined in Section 10.1. “Excess ADT Credit Score B
Concentration Amount” means, as of any date of determination, the amount, if
any, by which (a) the aggregate Financed Unpaid Balances of all Eligible
Receivables in the Receivable Pool related to Obligors with an ADT Credit Score
of “B”, as of such date of determination, exceeds (b) 30.00% of the aggregate
Financed Unpaid Balances of all Eligible Receivables in the Receivable Pool, as
of such date of determination. “Excess ADT Credit Score B, C, N, Q, W, X, Y, Z
and Null Concentration Amount” means, as of any date of determination, the
amount, if any, by which (a) the aggregate Financed Unpaid Balances of all
Eligible Receivables in the Receivable Pool related to Obligors with an ADT
Credit Score of “B”, “C”, “N”, “Q”, “W”, “X”, “Y”, “Z” and “Null” as of such
date of determination, exceeds (b) 50.00% of the aggregate Financed Unpaid
Balances of all Eligible Receivables in the Receivable Pool, as of such date of
determination. “Excess ADT Credit Score C Concentration Amount” means, as of any
date of determination, the amount, if any, by which (a) the aggregate Financed
Unpaid Balances of all Eligible Receivables in the Receivable Pool related to
Obligors with an ADT Credit Score of “C”, as of such date of determination,
exceeds (b) 15.00% of the aggregate Financed Unpaid Balances of all Eligible
Receivables in the Receivable Pool, as of such date of determination. “Excess
ADT Credit Score C, N, Q, W, X, Y, Z and Null Concentration Amount” means, as of
any date of determination, the amount, if any, by which (a) the aggregate
Financed Unpaid Balances of all Eligible Receivables in the Receivable Pool
related to Obligors with an ADT Credit Score of “C”, “N”, “Q”, “W”, “X”, “Y”,
“Z” and “Null” as of such date of determination, exceeds (b) 35.00% of the
aggregate Financed Unpaid Balances of all Eligible Receivables in the Receivable
Pool, as of such date of determination. “Excess Concentration Amount” means, as
of any date of determination, the sum, as calculated without duplication for any
Eligible Receivable that falls into more than one of the A-18



--------------------------------------------------------------------------------



 
[receivablespurchaseagree127.jpg]
following, of (a) the Excess Single State Unpaid Balance Concentration Amount,
as determined as of the last day of the most recently ended Settlement Period,
(b) the Excess Third State Obligor Concentration Amount, as determined as of the
last day of the most recently ended Settlement Period, (c) the Excess Second
Largest State Obligor Concentration Amount, as determined as of the last day of
the most recently ended Settlement Period, (d) the Excess Largest State Obligor
Concentration Amount, as determined as of the last day of the most recently
ended Settlement Period, (e) the Excess ADT B Credit Score B Concentration
Amount, as determined as of the last day of the most recently ended Settlement
Period, (f) the Excess ADT C Credit Score C Concentration Amount, as determined
as of the last day of the most recently ended Settlement Period, (g) the Excess
N, Q, W, X, Y, Z and Null ADT Credit Score Concentration Amount, as determined
as of the last day of the most recently ended Settlement Period, (h) the Excess
ADT Credit Score B, C, N, Q, W, X, Y, Z and Null Concentration Amount, as
determined as of the last day of the most recently ended Settlement Period, (i)
the Excess ADT Credit Score C, N, Q, W, X, Y, Z and Null Credit Score
Concentration Amount, as determined as of the last day of the most recently
ended Settlement Period, and (ij) the Excess ADT C, Q, W, Z and Null Credit
ScoreFinanced Unpaid Balance Over $5,000 Concentration Amount, as determined as
of the last day of the most recently ended Settlement Period; provided, that if
such date of determination occurs in any month upon and after the completion of
application of Collections in accordance with Section 3.1(d) with respect to any
Settlement Date occurring in such month, each of the amounts calculated above
shall also include the Eligible Receivables (if any) purchased on such
Settlement Date. In order to avoid duplication in calculating the Excess
Concentration Amount, each component of the Excess Concentration Amount shall be
determined in the order set forth above, and the aggregate Financed Unpaid
Balances of any Eligible Receivables that are included in the Excess
Concentration Amount in any prior step shall be deemed not to constitute
Eligible Receivables in the numerator of any otherwise applicable subsequent
step. “Excess Financed Unpaid Balance Over $5,000 Concentration Amount” means,
as of any date of determination, the amount, if any, by which (a) the aggregate
Financed Unpaid Balances of all Eligible Receivables in the Receivable Pool
which relate to Obligors with a Financed Unpaid Balance over $5,000, as of such
date of determination, exceeds (b) 5.00% of the aggregate Financed Unpaid
Balances of all Eligible Receivables in the Receivable Pool, as of such date of
determination. “Excess Largest State Obligor Concentration Amount” means as of
any date of determination, the amount, if any, by which (a) the aggregate
Financed Unpaid Balances of all Eligible Receivables in the Receivable Pool
which relate to Obligors with Billing Addresses in the Largest State, as of such
date of determination, exceeds (b) 20.00% of the aggregate Financed Unpaid
Balances of all Eligible Receivables in the Receivable Pool, as of such date of
determination. “Excess Second Largest State Obligor Concentration Amount” means,
as of any date of determination, the amount, if any, by which (a) the aggregate
Financed Unpaid Balances of all Eligible Receivables in the Receivable Pool
which relate to Obligors with Billing Addresses in the Second Largest State, as
of such date of determination, exceeds (b) 20.00% of the aggregate A-19 SK 28677
0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree128.jpg]
Financed Unpaid Balances of all Eligible Receivables in the Receivable Pool, as
of such date of determination. “Excess Single State Unpaid Balance Concentration
Amount” means, as of any date of determination, the amount, if any, by which (a)
the aggregate Financed Unpaid Balances of all Eligible Receivables in the
Receivable Pool which relate to an Obligor with a Billing Address in any single
State (or commonwealth) in the United States, as of such date of determination,
other than the Obligors in the Largest State, the Second Largest State or the
Third Largest State, exceeds (b) 10.00% of the aggregate Financed Unpaid
Balances of all Eligible Receivables in the Receivable Pool, as of such date of
determination. “Excess Third Largest State Obligor Concentration Amount” means,
as of any date of determination, the amount, if any by which (a) the aggregate
Financed Unpaid Balances of all Eligible Receivables in the Receivable Pool
which relate to Obligors with Billing Addresses in the Third Largest State, as
of such date of determination, exceeds (b) 20.00% of the aggregate Financed
Unpaid Balances of all Eligible Receivables in the Receivable Pool, as of such
date of determination. “Excess N, Q, W, X, Y, Z and Null ADT Credit Score
Concentration Amount” means, as of any date of determination, the amount, if
any, by which (a) the aggregate Financed Unpaid Balances of all Eligible
Receivables in the Receivable Pool related to Obligors with an ADT Credit Score
of “N”,“Q”, “W”, “X”, “Y”, “Z” and “Null”, as of such date of determination,
exceeds (b) 20.00% of the aggregate Financed Unpaid Balances of all Eligible
Receivables in the Receivable Pool, as of such date of determination. “Excluded
Taxes” means (i) any Taxes based upon, or measured by, any Affected Party’s net
income, net receipts, net profits, net worth or capital (including franchise or
similar Taxes imposed in lieu of such Taxes), but only to the extent such Taxes
are imposed by a taxing authority (a) in a jurisdiction (or political
subdivision thereof) in which such Affected Party has its principal office or
under the laws of which such Affected Party is organized or incorporated, (b) in
a jurisdiction (or political subdivision thereof) in which such Affected Party
does business, or (c) in a jurisdiction (or political subdivision thereof) in
which such Affected Party maintains a lending office (or branch), (ii) any
franchise Taxes, branch Taxes or branch profits Taxes imposed by the United
States, or any similar Taxes imposed by any jurisdiction (or political
subdivision thereof) described in clause (i) or in which any of the Seller, ADT
or the Servicer is located, (iii) with regard to any Affected Party, any
withholding Tax to the extent it is (a) imposed on amounts payable to such
Affected Party because such Affected Party designates a new lending office,
except to the extent that such Affected Party was entitled, at the time of
designation of a new lending office, to receive amounts in respect of such Taxes
from any of the Seller, ADT or the Servicer, as applicable, pursuant to Section
3.3, (b) attributable to such Affected Party’s failure to comply with Section
3.3(e)(v), or (c) imposed on amounts payable to such Affected Party with respect
to an applicable interest in Pool Receivables or Related Assets pursuant to a
law in effect on the date on which such Affected Party acquires such interest,
except to the extent that, in the case of an assignment to such Affected Party,
such Affected Party’s assignor was entitled, immediately before the time of such
assignment, to receive amounts in respect of such Taxes from the Seller, ADT or
the Servicer, as applicable, pursuant to Section 3.3, (iv) any Tax that is found
in a final, non-appealable judgment by a court of A-20



--------------------------------------------------------------------------------



 
[receivablespurchaseagree129.jpg]
competent jurisdiction to have been imposed solely as a result of any Affected
Party’s gross negligence or willful misconduct, and (v) any FATCA Withholding
Tax. For the avoidance of doubt, Excluded Taxes shall include any backup
withholding in respect of income or branch profits under Section 3406 of the
Code or any similar provision of state, local or foreign law. “Exiting
Purchaser” is defined in Section 3.5. “Extension Request” is defined in Section
3.5. “FATCA” means Sections 1471 through 1474 of the Code and the current or
future U.S. Treasury Regulations issued thereunder, as the same may be amended,
modified, or supplemented from time to time (so long as any future, amended,
modified, supplemented, or successor version is substantively comparable and not
materially more onerous to comply with), corresponding provisions of successor
Law, official interpretations thereof, and any agreements entered into pursuant
to Section 1471(b) of the Code and any published intergovernmental agreements
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules, or practices adopted pursuant
to any such intergovernmental agreement. “FATCA Withholding Tax” means any
withholding Tax imposed under FATCA. “Federal Funds Rate” means, for any period,
a fluctuating interest rate per annum, determined by the Administrative Agent,
equal (for each day during such period) to: (a) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York; or (b) if such rate is not so published for
any day which is a Business Day, the average of the quotations for such day on
such transactions received by the applicable Liquidity Provider or Purchaser
Agent from three federal funds brokers of recognized standing selected by it.
“Federal Reserve Bank” means the Board of Governors of the Federal Reserve
System, or any successor thereto or to the functions thereof. “Federal Reserve
Bank of New York’s Website” means the website of the Federal Reserve Bank of New
York at http://www.newyorkfed.org, or any successor source. “Fee Letters” means
any fee letter among any of the Seller or ADT, on the one hand, and the
Administrative Agent, the Collateral Agent, or the Purchaser Agents, on the
other hand, setting out the fees and expenses payable in connection with this
Agreement or other Transaction Documents. “Fees” means all fees payable by the
Seller pursuant to any Fee Letter, including the Funded Fee. A-21 SK 28677 0004
8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree130.jpg]
“Final Payout Date” means the date following the Purchase Termination Date on
which Purchasers’ Pool Investment shall have been reduced to zero and all other
amounts then accrued or payable to any of the Affected Parties under the
Transaction Documents shall have been paid in full in cash. “Financed Unpaid
Balance” means, as of any time of determination with respect to a Pool
Receivable, the sum of all remaining unpaid monthly installment payments (up to
a maximum of the next 36 such monthly installment payments in the case of a Pool
Receivable with a Product Type “Burglar Alarm” or in respect of which no credit
check was performed in connection with its origination), owed by the related
Obligor in respect of such Pool Receivable as of such time of determination.
“Funded Fee” is defined in the Fee Letter. “Funded Fee Percentage” is defined in
the Fee Letter. “GAAP” means generally accepted accounting principles in the
United States of America as consistently applied. “Governmental Authority” means
the government of the United States of America or any other nation, or of any
political subdivision thereof, whether state, regional or local, and any agency,
authority, instrumentality, regulatory body, court, central bank, or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers, or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank). “Guarantee” by any Person means any obligation, contingent or otherwise,
of such Person directly or indirectly guaranteeing any Debt or other obligation
of any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
or by agreement to keep-well, to purchase assets, goods, securities or services,
to take-or-pay, or to maintain financial statement conditions or otherwise), or
(ii) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business or customary and reasonable indemnity obligations
incurred in the ordinary course of business. The term “Guarantee” used as a verb
has a corresponding meaning. “Hedge Rate” means, for any date of determination,
the sum of (i) the Weighted Average Swap Rate, (ii) 2.0%, (iii) the Funded Fee
Percentage, and (iv) the Servicing Fee Rate. “Indemnified Amounts” is defined in
Section 12.1(a). “Indemnified Party” is defined in Section 12.1(a). A-22



--------------------------------------------------------------------------------



 
[receivablespurchaseagree131.jpg]
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made or deemed made by or on account of any
obligation of the Seller (or the Servicer on behalf of the Seller) under any
Transaction Document, and (b) Other Taxes. “Independent Manager” means a natural
person who (I) is not at the time of initial appointment, or at any time while
serving as Independent Manager of the Seller, and has not been at any time
during the preceding five (5) years: (a) a member, partner, equityholder,
manager, director, officer or employee of ADT or the Parent, or any of their
respective Affiliates (other than as special member, independent director,
independent manager, or similar capacity, of the Seller or any Affiliate of the
Seller that is a securitization vehicle or is similarly structured to be a
special purpose bankruptcy remote entity); (b) a creditor, supplier, service
provider (including a provider of professional services) or any other Person who
derives any material portion of its revenues from its activities with the
Seller, the Parent, or ADT or any of their respective Affiliates (other than as
a provider of corporate services in the ordinary course of business or as
special member, independent director, independent manager, or similar capacity,
of the Seller or any Affiliate of the Seller that is a securitization vehicle or
is similarly structured to be a special purpose bankruptcy remote entity); or
(c) a member of the immediate family of any such disqualified Person described
in clauses (a) or (b) above and (II) (1) has prior experience as a special
member, independent director, independent manager or similar capacity for an
entity that is a securitization vehicle or is similarly structured to be a
special purpose bankruptcy remote entity whose Constituent Documents required
the unanimous consent of all independent managers before such entity could
consent to the institution of bankruptcy or insolvency proceedings against it or
could file a petition seeking relief under any applicable federal or state law
relating to bankruptcy, and (2) has at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management, or placement services to
issuers of securitization or structured finance instruments, agreements, or
securities, including, without limitation, Citadel SPV (USA) LLC, Corporation
Service Company, CT Corporation, Lord Securities Corporation, Wilmington Trust,
National Association or Wilmington Trust SP Services, Inc. “Information” is
defined in Section 13.8(e). “Information Package” is defined in Section 3.1(a).
“Initial Syndication” means the first assignment by Mizuho, as the initial
Purchaser, of all or any portion of its interest under this Agreement to any (i)
any Conduit Purchaser or (ii) any Person other than its own Affiliates.
“Investment” means as of any date of determination, with respect to any
Purchaser, the aggregate of all Cash Purchase Price paid to, or for the account
of, the Seller in connection with all Purchases allocated to such Purchaser
pursuant to Section 1.2, as reduced from time to time by Collections distributed
to such Purchaser (or to its Purchaser Agent for such Purchaser’s account) and
applied on account of such Purchaser’s Investment pursuant to Sections 3.1(d);
provided, that if such Purchaser’s Investment shall have been reduced by any
distribution and thereafter all or a portion of such distribution is rescinded
or must otherwise be returned for any A-23 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree132.jpg]
reason, such Purchaser’s Investment in respect of such Receivable Pool shall be
increased by the amount of such rescinded or returned distribution as though it
had not been made. “Investment Company Act” means the Investment Company Act of
1940. “Joinder” is defined in Section 13.3(d). “Largest State” means, as of any
date of determination, the state (or commonwealth) in the United States, in
respect of which the largest amount of aggregate Financed Unpaid Balances of
Eligible Receivables in the Receivable Pool in respect of Obligors with Billing
Addresses in such state (or commonwealth) relate. “Law” means any law (including
common law), constitution, statute, treaty, regulation, rule, ordinance, order,
injunction, writ, decree, judgment, award, or similar item of or by a
Governmental Authority or any interpretation, implementation or application
thereof. “Legal Final” means the earliest of (a) the Acceleration Date, and (b)
the date which is 60 months after the Purchase Termination Date. “Level 1
Ratings Trigger” means a condition that is in effect at any time when ADT Inc.:
(i) has a long-term “corporate family rating” of “B3” or less by Moody’s and a
long-term “issuer rating” of “B-” or less by S&P, (ii) has a long-term
“corporate family rating” of “B1” with negative outlook or “B2” or less by
Moody’s and a long-term “issuer rating” of less than “B-” or “B-” with negative
outlook by S&P, (iii) has a long-term “corporate family rating” of less than
“B3” or “B3” with negative outlook by Moody’s and a long-term “issuer rating” of
“B+” with negative outlook or “B” or less by S&P, (iv) has a long-term
“corporate family rating” of “Caa1” or less by Moody’s, (v) has a long-term
“issuer rating” of “CCC+” or less by S&P, or (vi) is not rated by either S&P or
Moody’s. “LIBO Rate” means for any Yield Period, the rate per annum equal to the
greater of (i) 0.00% and (ii) (a) the interest rate per annum designated as the
LIBO Rate by the applicable Purchaser Agent for a period of time comparable to
such Yield Period that appears on the Reuters Screen LIBO Page (or on any
successor or substitute page of such service providing rate quotations
comparable to those currently provided on such page of such service, as
determined by such Purchaser Agent from time to time) for purposes of providing
quotations of the London interbank offered rate or, if for any reason such rate
is not available, the rate determined by the applicable Purchaser Agent from
another recognized source or interbank quotation for deposits in U.S. dollars as
of 11:00 a.m. (London, England time) with respect to such Purchaser Agent or
related Purchaser on the second Business Day preceding the first day of such
Yield Period or (b) if a rate cannot be determined under the foregoing clause,
an annual rate equal to the average (rounded upwards if necessary to the nearest
1/100th of 1%) of the rates per annum at which deposits in U.S. Dollars with a
duration comparable to such Yield Period in a principal amount substantially
equal to the principal amount of the applicable Rate Tranche are offered to the
principal London office of the applicable Purchaser Agent (or its related
Purchaser) by three London banks, selected by the Administrative Agent in good
faith, at about 11:00 a.m. London time on the second Business Day preceding the
first day of such Yield Period. A-24



--------------------------------------------------------------------------------



 
[receivablespurchaseagree133.jpg]
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority, or other security agreement or preferential arrangement of any kind or
nature whatsoever, including any conditional sale or other title retention
agreement and any financing lease having substantially the same economic effect
as any of the foregoing. “Liquidation Fee” means, as of any date of
determination, for each Rate Tranche (or portion thereof), the amount, if any
(without duplication of any amounts payable pursuant to Section 4.3), by which:
(a) the additional Yield which would have accrued on the reductions of such
Purchaser’s Tranche Investment on any day which is not a Settlement Date
determined in accordance with clause (a) of the definition of Settlement Date
with respect to such Rate Tranche during such if such reductions had not been
made until the Settlement Date determined in accordance with clause (a) of the
definition of Settlement Date exceeds, (b) the income, if any, received for such
day during such Settlement Period by the affected Purchaser from investing the
proceeds of such reductions of such Purchaser’s Tranche Investment. “Liquidity
Advance” means a loan, advance, purchase, or other similar action made by a
Liquidity Provider pursuant to a Liquidity Agreement. “Liquidity Agreement”
means any agreement entered into, directly or indirectly, in connection with or
related to, this Agreement pursuant to which a Liquidity Provider agrees to make
loans or advances to, or purchase assets from, a Conduit Purchaser (directly or
indirectly) in order to provide liquidity or other enhancement for such Conduit
Purchaser’s Commercial Paper Notes or other senior indebtedness. “Liquidity
Provider” means any lender, credit enhancer, or liquidity provider that is at
any time party to a Liquidity Agreement or any successor or assign of such
lender, credit enhancer, or liquidity provider or any similar entity with
respect to any permitted assignee of a Conduit Purchaser. “Lock-box” means a
post office box maintained by a Lock-box Bank relating to a Lock- box Account.
“Lock-box Accounts” means each of the accounts (and any related Lock-box)
specified in Schedule V (or such as have been notified to and approved by the
Collateral Agent and the Administrative Agent in accordance with Section 7.3(d))
maintained at a Lock-box Bank in the name of the Seller. “Lock-box Bank” means
any of the banks party to a Lock-box agreement. “Loss Ratio” means, with respect
to any Settlement Period, a ratio (expressed as a percentage) calculated as (i)
the sum of the Financed Unpaid Balances of all Defaulted Receivables (other than
any Defaulted Receivables that have been written off) that constitute Pool
Receivables as of the Cut-off Date for such Settlement Period, plus, without
duplication, A-25 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree134.jpg]
the sum of all Losses during such Settlement Period, divided by (ii) the
aggregate Financed Unpaid Balance of all Pool Receivables that constitute
Eligible Receivables as of the Cut-off Date for such Settlement Period. “Loss
Reserve” means as of any time of determination, the product of (i) the result of
(A) one (1) minus (B) the Weighted Average Advance Rate for the Receivables Pool
as of such time of determination, multiplied by (ii) the Net Portfolio Balance
on such time of determination. “Losses” means the Financed Unpaid Balance (net
of recoveries) of any Pool Receivables that have been, or should have been,
written-off as uncollectible by the Servicer in accordance with the Credit and
Collection Policies. “Material Subsidiary” means, in respect of any Person, any
Subsidiary of such Person that satisfies (or would have satisfied) the
definition of “Material Subsidiary” in the ADT Credit Agreement as such
definition is in effect on the Closing Date. “Material Adverse Effect” means
with respect to any event or circumstance, a material adverse effect on: (a) (i)
if a particular Person is specified, the ability of such Person to perform its
obligations under this Agreement or any other Transaction Document, or (ii) if a
particular Person is not specified, the ability of any ADT Entity or the
Servicer to perform its respective obligations under this Agreement or any other
Transaction Document; (b) (i) the validity or enforceability of any Transaction
Document, or (ii) the value, validity, enforceability, or collectability of all
or any portion of Pool Receivables, or the Related Assets with respect thereto;
(c) the assets, operations, business or financial condition of any ADT Entity;
or (d) the status, existence, perfection, priority, enforceability, or other
rights and remedies of any Purchaser, the Collateral Agent or the Administrative
Agent associated with its respective interest in the Pool Receivables, or the
Related Assets; provided, that no Material Adverse Effect shall be deemed to
have occurred if any event or circumstance, individually or in the aggregate,
has a material adverse effect as set forth above on only an insignificant
portion of the Pool Receivables and the Related Assets, and after the occurrence
of such event or circumstance, the sum of the aggregate Purchasers’ Pool
Investment and the Required Reserves does not exceed the Net Portfolio Balance.
“Missing Collections” is defined in Section 3.6(b). “Mizuho” is defined in the
preamble. A-26



--------------------------------------------------------------------------------



 
[receivablespurchaseagree135.jpg]
“Monitoring Services” means the monitoring and notification services provided by
ADT under any contract which give rise to the Service Charge Receivables.
“Monthly Collections” means, with respect to each Settlement Date, the aggregate
amount of Collections deposited to the Collateral Agent’s Account during the
immediately preceding Settlement Period, plus any Deemed Collections with
respect to such Settlement Period deposited to the Collateral Agent’s Account
three (3) Business Days prior to such Settlement Date as required pursuant to
Section 3.2. “Moody’s” means Moody’s Investors Service, Inc. “Multiemployer
Plan” means a multiemployer plan as defined in Section 4001(a)(3) of ERISA. “Net
Portfolio Balance” means, at any time in any calendar month, (A) if such time is
prior to the completion of the application of Collections in accordance with
Section 3.1(d) with respect to the Settlement Date occurring in such calendar
month, an amount equal to (x) the aggregate Financed Unpaid Balance of Pool
Receivables that constitute Eligible Receivables as of the end of the last day
of the most recently ended Settlement Period, minus (y) the sum of (a) the
Excess Concentration Amount as of the end of the last day of the most recently
ended Settlement Period, plus (b) without duplication of any amounts already
removed from the Net Portfolio Balance (including as a result of the related
Pool Receivable no longer constituting an Eligible Receivable), all cash
Collections and security deposits which have been allocated to the reduction of
the Financed Unpaid Balance of such Eligible Receivables but have not yet been
applied to reduce such Financed Unpaid Balance, as of the last day of the end of
the last day of the most recently ended Settlement Period, plus (c) without
duplication of any such amounts already removed from the Net Portfolio Balance
(including as result of the related Pool Receivable no longer constituting an
Eligible Receivable), the aggregate amount, as of the end of the last day of the
most recently ended Settlement Period, for all Pool Receivables that are
Eligible Receivables of all Dilutions and discounts, rebates or other credits
that reduce the Financed Unpaid Balance in respect of such Pool Receivables; and
(B) if such time is upon and after the completion of application of Collections
in accordance with Section 3.1(d) with respect to any Settlement Date occurring
in such calendar month, the amount determined pursuant to clause (A)(x) hereof
plus, upon the completion of any Purchase occurring upon and after such time,
pursuant to the terms of this Agreement, an amount equal to the aggregate
Financed Unpaid Balance of the Pool Receivables of such Purchase that constitute
Eligible Receivables as of the end of the last day of the most recently ended
Settlement Period, minus the sum of (a) the Excess Concentration Amount as of
the end of the last day of the most recently ended Settlement Period with
respect to the combined Receivables Pool including any such Purchase, plus (b)
without duplication of any amounts already removed from the Net Portfolio
Balance (including as a result of the related Pool Receivable no longer
constituting an Eligible Receivable), all cash Collections and security deposits
which have been allocated to the reduction of the Financed Unpaid Balance of
such Eligible Receivables but have not yet been applied to reduce such Financed
Unpaid Balance, as of the last day of the end of the last day of the most
recently ended Settlement Period with respect to the combined Receivables Pool
including any such Purchase, plus (c) without duplication of any such amounts
already removed from the Net Portfolio Balance (including as result of the
related Pool Receivable no longer A-27 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree136.jpg]
constituting an Eligible Receivable), the aggregate amount, as of the end of the
last day of the most recently ended Settlement Period with respect to the
combined Receivables Pool including any such Purchase, for all Pool Receivables
that are Eligible Receivables of all Dilutions and discounts, rebates or other
credits that reduce the Financed Unpaid Balance in respect of such Pool
Receivables. “Non-Cash Purchase” means a Purchase or proposed Purchase of
Eligible Receivables, pursuant to a Purchase Request, where the Cash Purchase
Price set forth in such Purchase Request is zero. “Non-Public Borrower Data”
means all Borrower Information that may constitute nonpublic and/or personal
information protected under the Privacy Requirements. “Obligations” means Seller
Obligations and ADT Obligations. “Obligor” means a Person obligated to make
payments under a Contract with respect to a Receivable, including any guarantor
thereof. “OFAC” is defined in Section 6.1(y)(ii). “Omnibus Account” means the
Omnibus Account of the Servicer maintained with an Eligible Bank into which
Collections shall be deposited. “Original Term” means, with respect to any
Receivable, the total number of months over which monthly installment payments
are due under the related Contract. “Other Connection Taxes” means, with respect
to an Affected Party, Taxes imposed as a result of a present or former
connection between the Affected Party and the jurisdiction imposing such Tax
(other than connections arising from the Affected Party having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Transaction Document, or sold or
assigned an interest in any Pool Receivables (or Related Assets) or Transaction
Document). “Other Permitted Amounts” means (i) as of any date of determination
on or prior to the Accounts Amendment Effective Date, any cash of any ADT Entity
or their respective Affiliates (other than Collections in respect of Pool
Receivables remitted to any Lock-box Account, Collection Account or the Omnibus
Account), and (ii) as of any date of determination after the Accounts Amendment
Effective Date, none. “Other Taxes” means all present or future stamp and other
similar Taxes payable or determined to be payable in connection with the
execution, delivery, filing, and recording of this Agreement or the other
Transaction Documents, except any such Taxes that are (i) Other Connection Taxes
imposed with respect to an assignment, or (ii) Excluded Taxes. “Parent” means
ADT Inc. a Delaware Corporation. A-28



--------------------------------------------------------------------------------



 
[receivablespurchaseagree137.jpg]
“Participant Register” is defined in Section 13.3(b). “Participant” is defined
in Section 13.3(b). “Payment Direction” means (i) in respect of any Lock-box
Account, the Irrevocable Payment Direction in the form of Exhibit G-1 hereto,
from ADT to the applicable Lock-box Bank, as consented and agreed to by the
applicable Lock-box Bank and acknowledged by the Collateral Agent, (ii) in
respect of any Collection Account, the Irrevocable Payment Direction in
substantially the form of Exhibit G-2 hereto from ADT to the applicable account
bank, as consented and agreed to by such account bank and acknowledged by the
Collateral Agent, and (iii) in respect of the Omnibus Account, the Irrevocable
Payment Direction in the form of Exhibit G-3 hereto, from ADT to the account
bank of maintaining such account, as consented and agreed to by such account
bank and acknowledged by the Collateral Agent. “PBGC” means the Pension Benefit
Guaranty Corporation referred to and defined in ERISA and any successor entity
performing similar functions. “Performance Support Agreement” means the
Performance Support Agreement, dated on or about the Closing Date or the initial
Purchase Date, among the Parent, the Administrative Agent and the Collateral
Agent, in form and substance acceptable to the Collateral Agent, the
Administrative Agent and the Required Purchasers. “Permitted Adverse Claims”
means any Lien (a) created under the Transaction Documents to the Purchasers,
the “Collateral Agent, the Administrative Agent, the Affected Parties, and the
Purchaser Agents, (b) granted pursuant to the ADT Credit Agreement, the ADT
Indentures or the ADT Collateral Agreements with respect to any assets or
property other than the Seller, the Pool Receivables and the Collections and
Related Assets in respect thereof and the other Collateral, (c) created under
the Sale Agreement in favor of the Seller, or (d) as to which no enforcement
collection, execution, levy, or foreclosure proceeding shall have been commenced
or threatened and that solely secure the payment of taxes, assessments and/or
governmental charges or levies, if and to the extent the same are either (x) not
yet due and payable, or (y) being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP, but, in any case,
only to the extent that such Lien securing payment of such taxes or assessments
or other governmental charges constitutes an inchoate tax lien. “Person” means a
natural individual, partnership, sole proprietorship, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company, any Governmental Authority, or any other
entity of whatever nature. “Plan” means any employee pension benefit plan (other
than a Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which any ADT
Entity or any ERISA Affiliate thereof is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA. A-29 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree138.jpg]
“Pool Limit” means in respect of each Purchaser, the maximum amount
corresponding to such Purchaser specified as its “Pool Limit” on Schedule IV to
this Agreement. “Pool Deficiency Amount” means as of any time of determination,
an amount equal to the sum, without duplication, of (i) the amount, if any,
necessary to reduce, the sum of the Purchasers’ Pool Investment and the Required
Reserves at such time to an amount equal to the Net Portfolio Balance at such
time, plus (ii) the amount, if any which is necessary to reduce the aggregate
Investment of all Exiting Purchasers to zero, plus (iii) the amount, if any,
necessary to reduce the Pool Investment to an amount equal to the Purchasers’
Pool Limit, plus (iv) the amount, if any, necessary to reduce each Purchaser
Group Investment to an amount equal to the related Purchaser Group Limit. “Pool
Receivable” means a Receivable in the Receivable Pool. “Prime Rate” means a rate
per annum equal to the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the USA “Prime Rate”, as published for
such day (or, if such day is not a Business Day, for the preceding Business
Day), or, if such rate is not so published for any day which is a Business Day,
the rate announced by the Administrative Agent from time to time as its prime
rate of interest at its principal office in New York, New York, such rate to
change as and when such designated rate changes. “Privacy Requirements” means
(i) Title V of the Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et seq.; (ii)
federal regulations implementing such act and codified at 12 C.F.R. Part 1016
and 16 C.F.R. Part 313; (iii) Interagency Guidelines Establishing Standards For
Safeguarding Obligor Information and codified at 12 C.F.R. Parts 30, 208, 211,
225, 263, 308, 364, 568, and 570, and 16 C.F.R. Part 314; (iv) the Health
Insurance Portability and Accountability Act of 1996, 29 U.S.C. § 1181 et seq.;
(v) the California Consumer Privacy Act of 2018, CAL. CIV. CODE § 1798.100 et
seq. and implementing regulations, and (vi) other applicable federal, state and
local laws, rules, regulations, and orders relating to the privacy and security
of Borrower Information including, but not limited to, information security
requirements promulgated by the Massachusetts Office of Consumer Affairs and
Business Regulation and codified at 201 C.M.R. Part 17.00. “Product Type” means
the type of product sold to the Obligor under the Contract, including “Tier 1”,
“Tier 2”, “Tier 3” or “Burglar Alarm”, each as defined in ADT’s Credit &
Collection Policy. “Program Administration Agreement” means that certain
administration agreement between a Conduit Purchaser and Program Administrator
governing certain aspects of the administration of such Conduit Purchaser’s
commercial paper facility or any other agreement having similar purposes, as in
effect from time to time. “Program Administrator” means, with respect to any
Conduit Purchaser, the administrator designated for such Conduit Purchaser under
its Program Administration Agreement. “Program Information” is defined in
Section 13.8(a)(i). A-30



--------------------------------------------------------------------------------



 
[receivablespurchaseagree139.jpg]
“Proportionate Share” means at any time, for any Purchaser Group, a percentage
equal to the quotient of (a) the Purchaser Group Investment of such Purchaser
Group at such time, divided by (b) the Purchasers’ Pool Investment at such time.
“Purchase” is defined in Section 1.1. “Purchase Date” is defined in Section
1.2(a). “Purchase Facility” means the receivables purchase facility evidenced by
this Agreement. “Purchase Limit” means in respect of a Purchaser Group, the
unused portion of the Pool Limit of such Purchaser Group. “Purchase Request” is
defined in Section 1.2(a). “Purchase Termination Date” means the earliest of (a)
March 5, 2021, and (b) the occurrence of an Event of Termination. “Purchaser”
means each Conduit Purchaser (if any) and each other Person listed as such as
set forth on the signature pages of this Agreement or in any Joinder as a
“Purchaser”, other than any such Person that ceases to be a party hereto
pursuant to such Joinder. “Purchaser Agent” means each Person acting as agent on
behalf of a Purchaser Group and listed as such as set forth on the signature
pages of this Agreement or any other Person who becomes a party to this
Agreement as a Purchaser Agent in accordance with this Agreement. “Purchaser
Group” means each group consisting of a Purchaser Agent, its related Purchasers,
including any related Conduit Purchaser, if any, administered or represented by
such Purchaser Agent and each Liquidity Provider and Enhancement Provider
related to any such Conduit Purchaser. “Purchaser Group Limit” means, at any
time, with respect to any Purchaser Group, the aggregate Pool Limits of all
Purchasers at such time in such Purchaser Group. “Purchaser Group Investment”
means at any time with respect to any Purchaser Group, the aggregate Investments
of all Purchasers at such time in such Purchaser Group. “Purchasers’ Pool
Investment” means, at any time, the aggregate Investments of all Purchasers.
“Purchasers’ Pool Limit” means, the aggregate Pool Limits of all Purchaser
Groups at such time. “Purchasers’ Tranche Investment” means in relation to any
Rate Tranche the amount of Purchasers’ Pool Investment allocated by the
Administrative Agent to such Rate Tranche; provided, that at all times the
aggregate amounts allocated to all Rate Tranches shall equal Purchasers’ Pool
Investment. A-31 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree140.jpg]
“Ratable Share” means, for any Purchaser Group, (x) at any time prior to the
Purchase Termination Date, a percentage equal to (a) the Purchase Limit of such
Purchaser Group divided by (b) the Purchase Limit of all Purchaser Groups and
(y) at any time from and after the Purchaser Termination Date, zero. “Rate
Tranche” means, at any time, a portion of a Purchaser’s Investment relating to a
Receivable Pool selected by the applicable Purchaser Agent pursuant to Section
2.1 and designated as a Rate Tranche solely for purposes of computing Yield.
“Ratio Effective Date” means the first date, upon which the Purchasers’ Pool
Investment exceeds $50,000,000. “Receivable” means any right to payment from a
Person, whether constituting an account, chattel paper, instrument, or a general
intangible (as such terms are defined under the UCC), arising from the financing
of the sale and installation costs of Equipment by ADT pursuant to a Contract
and including any payment obligations of such Person with respect thereto;
provided, however that no right to payment or other indebtedness owing by a
Sanctioned Person shall (i) constitute a Receivable, (ii) be deemed to have been
sold or contributed to the Seller by ADT pursuant to the Sale Agreement, or
(iii) sold or pledged hereunder by the Seller. “Receivable Pool” means at any
time all of the outstanding Receivables sold or, purported to be sold to the
Collateral Agent (on behalf of the Purchasers) pursuant to this Agreement.
“Records” means all Contracts and other documents, instruments, books, records,
purchase orders, agreements, reports, and other information (including computer
programs, tapes, disks, other information storage media, data processing
software, and related property and rights) prepared or maintained by ADT, the
Servicer, or the Seller, respectively, with respect to the Pool Receivables, the
Related Assets, the related Service Charge Receivables and the Obligors of such
Pool Receivables. For the avoidance of doubt, “Records” shall include any
Chattel Paper (tangible or electronic) evidencing any Pool Receivables.
“Register” is defined in Section 13.3(e). “Related Assets” means (a) with
respect to any Pool Receivable, (x) all security interests, hypothecations,
reservations of ownership, liens, or other Adverse Claims, and property subject
thereto from time to time purporting to secure payment of such Pool Receivable,
including pursuant to the Contract pursuant to which such Pool Receivable was
originated, together with all financing statements, registrations,
hypothecations, charges, or other similar filings or instruments against an
Obligor and all security agreements describing any collateral securing such Pool
Receivable, if any, (y) all interest in any Equipment relating to any Contract
giving rise to such Pool Receivable in respect of which such Equipment is sold
or purported to be sold by ADT, including without limitation, the right to
repossess such Equipment, and (z) all guarantees, insurance policies, and other
agreements or arrangements of whatsoever character from time to time supporting
of such Pool Receivable whether pursuant to the Contract pursuant to which such
Pool Receivable was originated, including any obligation of any party under the
Transaction Documents to promptly deposit amounts received in respect of
Collections to an A-32



--------------------------------------------------------------------------------



 
[receivablespurchaseagree141.jpg]
account, (b) all Collections in respect of, and other proceeds of, such Pool
Receivable in respect of the period from and after the Cut-off Date immediately
preceding the Purchase Date relating to such Pool Receivables, (c) all rights
and remedies (but none of the obligations) of the Seller under the Sale
Agreement and the other Transaction Documents and any other rights or assets
pledged, sold, or otherwise transferred to the Seller thereunder, and (d) all
the products and proceeds of any of the foregoing; provided, that the term
“Related Assets” when used to refer to the Related Assets sold, assigned,
contributed or transferred to the Seller under the Sale Agreement shall refer to
such term as defined in the Sale Agreement. “Relevant Governmental Body” means
the Federal Reserve Board and/or the Federal Reserve Bank of New York, or a
committee officially endorsed or convened by the Federal Reserve Board and/or
the Federal Reserve Bank of New York or any successor thereto. “Remaining Term”
means, as of any date of determination, with respect to any Receivable, the
number of remaining unpaid monthly installment payments due under the related
Contract for the payment of the Financed Unpaid Balance following such date of
determination. “Remittance Notice” is defined in the Payment Direction in
respect of the Omnibus Account. “Reporting Date” is defined in Section 3.1(a).
“Required Purchasers” means, at any time, Purchasers whose aggregate Investments
at such time aggregate to more than 50.00% of the Purchasers’ Pool Investment at
such time; provided, however, that if at such time any Purchaser is a Defaulting
Purchaser, the Investments of such Defaulting Purchaser shall be disregarded for
purposes of determining the Required Purchasers unless such Defaulting Purchaser
is the sole Purchaser. “Required Reserves” means the sum of (i) the Loss
Reserve, (ii) the Yield and Fee Reserve, and (iii) the Conditional Service
Guaranty Reserve. “Reserve Account” means the segregated account of the Seller
(Account No. 910-0956, ABA No. 043000261) maintained at The Bank of New York
Mellon. “Response Date” is defined in Section 3.5. “Responsible Officer” shall
mean in respect of an ADT Entity or the Servicer any executive officer,
assistant treasurer, treasurer, or controller of such ADT Entity, and any other
officer of such ADT Entity or the Servicer, as the case may be, responsible for
the administration of this Agreement. “Retained Interest” means a material net
economic interest of not less than five percent (5%) of the then current
aggregate Purchasers’ Pool Investment, which takes the form of the first loss
tranche in accordance with Article 6(3)(d) of the Securitization Regulation
represented by ADT’s direct or indirect equity interest in the Seller. “RPA
Deferred Purchase Price” is defined in Section 1.1. A-33 SK 28677 0004 8494650
v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree142.jpg]
“Sale Agreement” means the Receivables Sale and Contribution Agreement, dated on
or about the Closing Date or the initial Purchase Date, between ADT and the
Seller. “Sanctioned Country” means, at any time, a country or territory which is
the subject or target of any Sanctions, including, without limitation, as of the
date hereof, Cuba, Crimea (Ukraine), Iran, Sudan, Syria, and North Korea.
“Sanctioned Person” means, at any time, (a) any Person currently the subject or
the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (or any
successor thereto) or the U.S. Department of State, available at:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time; (b) that is fifty-percent or more
owned, directly or indirectly, in the aggregate by one or more Persons described
in clause (a) above; (c) that is operating, organized or resident in a
Sanctioned Country; (d) with whom engaging in trade, business, or other
activities is otherwise prohibited or restricted by Sanctions; or (e) (i) an
agency of the government of a Sanctioned Country, (ii) an organization
controlled by a Sanctioned Country, or (iii) a person resident in a Sanctioned
Country, to the extent subject to a sanctions program administered by OFAC.
“Sanctions” is defined in Section 6.1(y)(ii). “Sanctions Laws” is defined in
Section 6.1(y)(ii). “SEC” means the Securities and Exchange Commission or any
successor governmental authority. “Second Largest State” means as of any date of
determination, the state (or commonwealth) in the United States, in respect of
which the second largest amount of aggregate Financed Unpaid Balances of
Eligible Receivables in the Receivable Pool in respect of Obligors with Billing
Addresses in such state (or commonwealth) relate. “Securities Act” means the
Securities Act of 1933. “Securitization Regulation” means Regulation (EU)
2017/2402. “Security” is defined in Section 2(a)(1) of the Securities Act.
“Seller” is defined in the preamble. “Seller Creditor” is defined in Section
13.7(b). “Seller Obligations” means any obligation owed by the Seller to the
Collateral Agent, the Administrative Agent, any Purchaser Agent, any Purchaser,
any Indemnified Party, any other Affected Party, or any account institution that
maintains a Lock-box Account, a Collection Account or the Omnibus Account
arising in connection with this Agreement, and each other Transaction Document,
whether now or hereafter existing, due or to become due, direct or A-34



--------------------------------------------------------------------------------



 
[receivablespurchaseagree143.jpg]
indirect, or absolute or contingent, including, all Indemnified Amounts payable
pursuant to Section 12.1. “Service Charge Receivable” means any right to payment
from a Person, whether constituting an account, chattel paper, instrument, a
payment intangible or a general intangible (as such terms are defined under the
UCC), arising from ADT’s providing the Monitoring Services pursuant to a
contract and including any payment obligations of such Person with respect
thereto. “Servicer” is defined in Section 8.1(a). “Servicing Fee” means in
respect of the Receivable Pool, for any day, an amount equal to the product of
(i) the Servicing Fee Rate, times the Financed Unpaid Balance of all Pool
Receivables at the end of such day, and (ii) 1/360. “Servicing Fee Rate” means
0.50%. “Set-off Party” is defined in Section 13.4. “Settlement Date” means (a)
the twentieth (20th) day of each calendar month (or, if such day is not a
Business Day, the immediately succeeding Business Day), and (b) on and after the
Acceleration Date, each additional day selected from time to time by the
Administrative Agent (it being understood that the Administrative Agent may
select such Settlement Date to occur daily); provided, that the first Settlement
Date shall be April 22, 2020; provided, further, that the last Settlement Date
shall be the Final Payout Date. “Settlement Period” means: (a) the period from
the Closing Date, to the end of the calendar month immediately succeeding the
calendar month in which such date occurs; and (b) thereafter, each subsequent
calendar month; provided, that the last Settlement Period shall end on the Final
Payout Date. “S&P” means Standard & Poor’s Ratings Services.” “SOFR” with
respect to any day means the secured overnight financing rate published for such
day by the Federal Reserve Bank of New York, as the administrator of the
benchmark, (or a successor administrator) on the Federal Reserve Bank of New
York’s Website. “Structuring Agent” means Mizuho, in its capacity as structuring
agent for the transactions contemplated by this Agreement and the other
Transaction Documents. “Subsidiary” of a Person means a corporation,
partnership, joint venture, limited liability company or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are A-35 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree144.jpg]
at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. “Successor Notice” is defined in Section 8.1(b). “Taxes” means
all income, gross receipts, rental, escheat, franchise, excise, stamp,
occupational, capital, value added, sales, use, ad valorem (real and personal),
property (real and personal), and taxes, fees, levies, imposts, charges, or
withholdings of any nature whatsoever (including backup withholding), together
with any assessments, penalties, fines, additions to tax and interest thereon,
howsoever imposed, by any Governmental Authority or other taxing authority in
the United States or by any foreign government, foreign governmental subdivision
or other foreign or international taxing authority. “Telco98” means the numeric
credit modeling score developed by Equifax. “Term SOFR” means the
forward-looking term rate based on SOFR that has been selected or recommended by
the Relevant Governmental Body. “Third Largest State” means, as of any date of
determination, the state (or commonwealth) in the United States, in respect of
which the third largest amount of aggregate Financed Unpaid Balances of Eligible
Receivables in the Receivable Pool in respect of Obligors with Billing Addresses
in such state (or commonwealth) relate. “Tranche Investment” means in relation
to any Rate Tranche and any Purchaser, the amount of such Purchaser’s Investment
allocated by the related Purchaser Agent to such Rate Tranche pursuant to
Section 2.1; provided, that at all times the aggregate amounts allocated to all
Rate Tranches of all Purchasers in respect of the Receivable Pool shall equal
the Purchasers’ Pool Investment; provided, further, that at all times the
aggregate amounts allocated to all Rate Tranches in respect of a Receivable Pool
of any Purchaser shall equal the aggregate Investment of such Purchaser.
“Transaction Documents” means (i) this Agreement, the Sale Agreement, the Fee
Letters, the Lock-box agreements, each applicable Payment Direction, each
applicable Control Agreement entered into in connection with the Omnibus
Account, each Lock-box Account, each Collection Account and any other account of
the Seller (including the Reserve Account), the limited liability company
agreement of the Seller, the Performance Support Agreement, all amendments,
waivers and other modification to any of the above-referenced agreements or
documents, executed and delivered by any ADT Entity, and (ii) each other
agreement entered into in connection with any Transaction Document which either
(x) is expressly designated as a “Transaction Document” by the Administrative
Agent, the Seller and ADT or (y) in respect of which counsel to any ADT Entity
has provided an opinion of counsel as to enforceability. “True Sale” shall mean,
with respect to any Receivable, the sale, contribution or transfer of an
ownership interest in such Receivable (not the granting of a security interest
therein), within the meaning of all applicable Law, including the United States
Bankruptcy Code, which sale or transfer was not made with the intent to hinder,
delay or defraud any present or future creditors and is not voidable or subject
to avoidance under the United States Bankruptcy Code. A-36



--------------------------------------------------------------------------------



 
[receivablespurchaseagree145.jpg]
“UCC” means, in respect of each state in the United States of America, the
Uniform Commercial Code as from time to time in effect in such state.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment. “Unmatured Event of Termination” means any
event which, with the giving of notice or lapse of time, or both, would become
an Event of Termination. “Unpaid Balance” means, as of any time with respect to
a Receivable, an amount equal to the sum of all remaining unpaid monthly
installment payments owed by the related Obligor in respect of such Receivable
under the related Contract as of such time of determination. “USA PATRIOT Act”
shall mean the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L.
No. 107 56 (signed into law October 26, 2001)). “U.S. Dollars” means dollars in
lawful money of the United States of America. “Voting Securities” of any Person
means the stock or other ownership or equity interests, of whatever class or
classes, the holders of which ordinarily have the power to vote for the election
of the members of the board of directors, managers, trustees, or other voting
members of the governing body of such Person (other than stock or other
ownership or equity interests having such power only by reason of the happening
of a contingency). “Weighted Average Advance Rate” means, as of any date of
determination, the lesser of (A) 85.00%, and (B) the percentage obtained by (i)
multiplying the Advance Rate applicable to each Eligible Receivable in the
Receivable Pool with a fraction, (x) the numerator of which is the Financed
Unpaid Balance of such Eligible Receivable, and (y) the denominator of which is
the aggregate Financed Unpaid Balance of all Eligible Receivables in the
Receivable Pool, and (ii) summing all of the products calculated pursuant to
clause (i). “Weighted Average Swap Rate” means, as of any date of determination,
the result of (I) the sum of (x) the product of (i) the 5-year USD Libor Swap
Rate (USSW) as of such date of determination, and (ii) the Financed Unpaid
Balance of all Eligible Receivables with an Original Term greater than 36
months, plus (y) the product of (i) the 3-year USD Libor Swap Rate (USSW) as of
such date of determination, and (ii) the Financed Unpaid Balance of all Eligible
Receivables with an Original Term of 36 months or less, divided by (II) the
aggregate Financed Unpaid Balance of all Eligible Receivables in the Receivable
Pool. “Weighted Average Life” means, as of any date of determination, with
respect to all Receivables in the Receivable Pool which are Eligible
Receivables, the number of months obtained by: (a) summing the products obtained
by multiplying (i) the Average Life as of such date of determination of each
such Receivable, by (ii) the Financed Unpaid Balance of such Pool Receivable;
A-37 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree146.jpg]
and dividing such sum by: (b) the aggregate Financed Unpaid Balances at such
time of all Pool Receivables which are Eligible Receivables. “Withdrawal
Liability” means liability to a Multiemployer Plan as a result of a complete or
partial withdrawal from such Multiemployer Plan, as such terms are defined in
Part I of Subtitle E of Title IV of ERISA. “Write-Down and Conversion Powers”
means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write- down and
conversion powers are described in the EU Bail-In Legislation Schedule. “Yield”
means, for any day with respect to any Rate Tranche for the Receivable Pool:
{(PTI x YR)/360} + LF where: YR = the Yield Rate for such Rate Tranche on such
day; PTI = Purchasers’ Tranche Investment in such Rate Tranche on such day; and
LF = the Liquidation Fee, if any, for such day. “Yield and Fee Reserve” means as
of any date of determination, the product of: (a) the Weighted Average Life
divided by 12; times (b) the Hedge Rate; times (c) the Financed Unpaid Balance
of all Pool Receivables; times (d) the Weighted Average Advance Rate; times (e)
one (1) minus the Hedge Rate. “Yield Period” means for any Rate Tranche, the
period from and including the Closing Date to and excluding the first Settlement
Date occurring hereunder, and thereafter, each period from and including each
Settlement Date and to but excluding the immediately following Settlement Date.
“Yield Rate” means for any Rate Tranche on any day: (a) in the case of a Rate
Tranche funded by a Conduit Purchaser through the issuance of Commercial Paper
Notes, the applicable CP Rate; and A-38



--------------------------------------------------------------------------------



 
[receivablespurchaseagree147.jpg]
(b) in the case of a Rate Tranche not funded by Commercial Paper Notes, the
applicable Bank Rate for such Rate Tranche; provided, that: (i) on any day as to
any Rate Tranche which is funded by Commercial Paper Notes, the Yield Rate shall
equal the applicable Base Rate if (A) the Administrative Agent does not receive
notice or determines, by 12:00 noon (New York City time) on the third Business
Day prior to the first day of the related Yield Period or Settlement Period, as
applicable, that such Rate Tranche shall not be funded by Commercial Paper
Notes, or (B) the Administrative Agent determines that (I) funding that Rate
Tranche on a basis consistent with pricing based on the applicable Bank Rate
would violate any applicable Law, or (II) that deposits of a type and maturity
appropriate to match fund such Rate Tranche based on the applicable Bank Rate
are not available; and (ii) on any day when any Event of Termination, shall have
occurred that remains continuing the applicable Yield Rate for each Rate Tranche
means a rate per annum equal to the higher of (A) the applicable Base Rate, plus
2.00% per annum and (B) the rate per annum otherwise applicable to such Rate
Tranche during the current Yield Period or Settlement Period, as applicable plus
2.00% per annum. B. Other Interpretive Matters. (a) All accounting terms defined
directly or by incorporation in this Agreement or the Sale Agreement shall have
the defined meanings when used in any certificate or other document delivered
pursuant thereto unless otherwise defined therein. For purposes of this
Agreement, the Sale Agreement and all such certificates and other documents,
unless the context otherwise requires: (a) except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; (b) terms
defined in Article 9 of the UCC and not otherwise defined in such agreement are
used as defined in such Article; (c) references to any amount as on deposit or
outstanding on any particular date means such amount at the close of business on
such day; (d) the words “hereof,” “herein” and “hereunder” and words of similar
import refer to such agreement (or the certificate or other document in which
they are used) as a whole and not to any particular provision of such agreement
(or such certificate or document); (e) the term “including” means “including
without limitation”; (f) references to any Law refer to that Law as amended from
time to time and include any successor Law; (g) references to any agreement
refer to that agreement as from time to time amended, restated, extended, or
supplemented or as the terms of such agreement are waived or modified in
accordance with its terms; (h) references to any Person include that Person’s
permitted successors and assigns; (i) headings are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof; (j) unless otherwise provided, in the calculation of time from
a specified date to a later specified date, the term “from” means “from and
including”, and the terms “to” and “until” each means “to but excluding”; (k) if
any calculation to be made hereunder refers to a Settlement Period (or any
portion thereof) that would have occurred prior to the Closing Date, such
reference shall be A-39 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree148.jpg]
deemed to be a reference to a calendar month; (l) terms in one gender include
the parallel terms in the neuter and opposite gender; and (m) the term “or” is
not exclusive. (b) Each of the ADT Entities, the Collateral Agent, each
Purchaser, and the Administrative Agent agree that no party hereto shall be
deemed to be the drafter of this Agreement. A-40



--------------------------------------------------------------------------------



 
[receivablespurchaseagree149.jpg]
EXHIBIT A FORM OF PURCHASE REQUEST ____________________, 20___ Mizuho Bank, Ltd.
1251 Avenue of the Americas New York, NY 10020 Attention: Ladies and Gentlemen:
Reference is hereby made to the Receivables Purchase Agreement, dated as of
March 5, 2020 (as amended, restated, supplemented or otherwise modified, the
“Receivables Purchase Agreement”), among ADT FINANCE LLC (the “Seller”), ADT
LLC, as Servicer, the various Purchasers and Purchaser Agents from time to time
party thereto, Mizuho Bank, Ltd., as collateral agent, administrative agent,
arranger, and structuring agent. Capitalized terms used in this Purchase Request
and not otherwise defined herein shall have the meanings assigned thereto in the
Receivables Purchase Agreement. This letter constitutes a Purchase Request
pursuant to Section 1.2(a) of the Receivables Purchase Agreement. The Servicer
(on behalf of the Seller) hereby requests that the Purchasers make a Purchase of
the Receivables set forth on Annex A hereto on the Settlement Date to occur on
[], [20_____]1, effective on the Cut-off Date that occurred on [], [20_____]2
with a proposed aggregate Cash Purchase Price of $___________ 3. The Seller and
the Servicer hereby represents and warrants that each Receivable set forth on
Annex A is an Eligible Receivable. Attached hereto as Annex B is the Information
Package in respect of the Settlement Period and Yield Period, as applicable
immediately preceding the proposed date of Purchase. The Servicer hereby directs
the Purchasers to pay the Cash Purchase Price to the account of the Seller
[specified on Schedule II of the Receivables Purchase Agreement][designated
below: Holder Name: Bank Name: Branch: SWIFT: 1Must be at least five (5)
Business Days from the date of this Purchase Request. 2 Must be last day of
immediately preceding calendar month. 3Unless such purchase constitutes a
Non-Cash Purchase, such amount shall not be less than $5,000,000 and shall be in
integral multiples of $100,000 in excess thereof. Exhibit A-1 SK 28677 0004
8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree150.jpg]
Address: Account Number: ABA Number:] Exhibit A-2



--------------------------------------------------------------------------------



 
[receivablespurchaseagree151.jpg]
IN WITNESS WHEREOF, the undersigned has caused this Purchase Request to be
executed by its duly authorized officer as of the date first above written. ADT
LLC, as Servicer and on behalf of the Seller By: Name: Title: Exhibit A-3 SK
28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree152.jpg]
Annex A Receivables Remaining Term For ADT Remaining Payment Product Obligor
Credit Term5 For of Type; Name & Score Date of Unpaid Financed Payment Financed
Credit Billing Account of Originatio Balanc Unpaid of Unpaid Unpaid Check
Address4 Number Obligor n e Balance Balance Balance (Y/N) 1. 2. 3. 4. 5. 4 Or
identification number or code of Obligor. 5 The number of remaining installments
at the time such Eligible Receivable is acquired by the Seller. Annex A SK 28677
0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree153.jpg]
EXHIBIT B FORM OF PAYDOWN NOTICE ____________________, 20_____ [SPECIFY NAME AND
ADDRESS OF THE ADMINISTRATIVE AGENT] Ladies and Gentlemen: Reference is hereby
made to the Receivables Purchase Agreement, dated as of March 5, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”), among ADT FINANCE LLC, as Seller (“Seller”),
ADT LLC., as Servicer, the various Purchasers and Purchaser Agents from time to
time party thereto and Mizuho Bank, Ltd., as collateral agent, administrative
agent, arranger and structuring agent. Capitalized terms used in this notice and
not otherwise defined herein shall have the meanings assigned thereto in the
Receivables Purchase Agreement. This letter constitutes a notice of the Seller’s
optional reduction of Purchasers’ Pool Investment in the Receivable Pool
pursuant to Section 3.2(b)(i) of the Receivables Purchase Agreement. The Seller
desires to reduce the Purchasers’ Pool Investment in the Receivable Pool on
[SPECIFY SETTLEMENT DATE], _____6 by $____________________7. Subsequent to such
reduction, the Purchasers’ Pool Investment in the Receivable Pool will be
$________________. 6Notice must be given at least five (5) Business Days prior
to the requested date of such reduction. Each Seller shall use reasonable
efforts to choose a reduction amount, and the date of commencement thereof, so
that such reduction shall commence and conclude in the same Settlement Period.
7Such reduction shall not be less than $10,000,000 and shall be in integral
multiples of $100,000 in excess thereof. Exhibit B-1 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree154.jpg]
IN WITNESS WHEREOF, the undersigned has caused this paydown notice to be
executed by its duly authorized officer as of the date first above written. ADT
LLC, on behalf of the Seller By: Name: Title: Exhibit B-2



--------------------------------------------------------------------------------



 
[receivablespurchaseagree155.jpg]
EXHIBIT C FORM OF COMPLIANCE CERTIFICATE This Compliance Certificate is
furnished pursuant to that certain Receivables Purchase Agreement, dated as of
March 5, 2020 among ADT LLC (“Servicer”), ADT FINANCE LLC as Seller (the
“Seller”), the various Purchasers and Purchaser Agents from time to time party
thereto, and Mizuho Bank, Ltd., as collateral agent, administrative agent,
Arranger and structuring agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”). Capitalized terms used and not
otherwise defined herein are used with the meanings attributed thereto in the
Agreement (including those incorporated by reference therein). THE UNDERSIGNED
HEREBY CERTIFIES THAT: 1. I am the duly elected ________________ of Servicer. 2.
I have reviewed the terms of the Agreement and each of the other Transaction
Documents and I have made, or have caused to be made under my supervision, a
review of the transactions and conditions of Servicer, ADT, and each Seller
during the accounting period covered by the attached financial statements. 3.
[Except as set forth in paragraph 4, the][T]he examinations described in
paragraph 2 above did not disclose, and I have no actual knowledge of, the
existence of any condition or event which constitutes an Event of Termination or
an Unmatured Event of Termination, as each such terms are defined under the
Agreement, during or at the end of the accounting period covered by the attached
financial statements or as of the date of this Compliance Certificate. 4.
Described below are the exceptions, if any, to paragraph 3 above by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Seller or the Servicer on its behalf has taken,
is taking, or proposes to take with respect to each such condition or event: The
foregoing certifications and the financial statements delivered with this
Compliance Certificate in support thereof, are made and delivered as of the
_____ day of _____________, 20__. By: ____________________________ Name: Title:
Exhibit C SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree156.jpg]
EXHIBIT D FORM OF INFORMATION PACKAGE (attached) Exhibit D SK 28677 0004 8494650
v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree157.jpg]
EXHIBIT E-1 FORM OF CUSTOMER-OWNED EQUIPMENT CONTRACT ORIGINATED ON OR PRIOR TO
DECEMBER 15, 2019 (attached) Exhibit E-1 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree158.jpg]
EXHIBIT E-2 FORM OF CUSTOMER-OWNED EQUIPMENT CONTRACT ORIGINATED AFTER DECEMBER
15, 2019 Exhibit E-2 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree159.jpg]
EXHIBIT E-3 FORM OF ADT-OWNED EQUIPMENT CONTRACT ORIGINATED AFTER APRIL 17, 2020
Exhibit E-3 SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree160.jpg]
EXHIBIT F CREDIT AND COLLECTION POLICY (attached) Exhibit F SK 28677 0004
8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree161.jpg]
EXHIBIT G-1 FORM OF LOCK-BOX ACCOUNT PAYMENT DIRECTION Exhibit G-1 SK 28677 0004
8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree162.jpg]
EXHIBIT G-2 FORM OF COLLECTION ACCOUNT PAYMENT DIRECTION Exhibit G-2 SK 28677
0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree163.jpg]
EXHIBIT G-3 FORM OF OMNIBUS ACCOUNT PAYMENT DIRECTION Exhibit G-3 SK 28677 0004
8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree164.jpg]
EXHIBIT H FORM OF JOINDER [see attached] Exhibit H SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree165.jpg]
SCHEDULE I ADDRESSES FOR NOTICES If to any ADT Entity: c/o ADT LLC 1501 Yamato
Road Boca Raton, FL 33431 Attention: Chief Legal Officer Facsimile: (561)
226-2856 with copies to: Apollo Management VIII, L.P. 9 West 57th Street, 43rd
Floor New York, NY 10019 Attention: Chief Legal Officer Telephone: (212)
515-3484 Facsimile: (646) 607-0539 Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas New York, NY 10019 Attention: Gregory A. Ezring, T.
Robert Zochowski Telephone: (212) 373-3762 Facsimile: (212) 492-0762 If to
Mizuho: Mizuho Bank, Ltd. 1251 Avenue of the Americas New York, NY 10020
Attention: Johan Andreasson Tel: (212) 282-3544 Fax: (212) 282-4105 Email:
Johan.Andreasson@mizuhogroup.com Schedule I SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree166.jpg]
SCHEDULE II PAYMENT INSTRUCTIONS With respect to Mizuho: Destination Bank:
Mizuho Bank Ltd., New York Branch ABA Number: 026 004 307 Account Name: ISA Loan
Agency Account No.: H79-740-005344 Reference: ADT Finance LLC With respect to
the Seller: BNY Mellon Bank 500 Ross Street Pittsburgh, PA 15262 Contact: Brina
Hilliard 412.234.3359 brina.hilliard@bnymellon.com Routing/ABA #: 043000261
Swift: MELNUS3P Account #: 132-3080 Schedule II SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree167.jpg]
SCHEDULE III ADVANCE RATE MATRIX Advance Rate1) Tier 1-3 Burglar Alarm Remaining
Tier 1-3 wo/ Credit Burglar Alarm wo/ Credit Term2) w/ Credit Check Check w/
Credit Check Check 60 71.55% 59 72.14% 58 72.73% 57 73.32% 56 73.90% 55 74.49%
54 75.08% 53 75.67% 52 76.25% 51 76.84% 50 77.43% 49 78.02% 48 78.60% 47 79.19%
46 79.78% 45 80.37% 44 80.95% 43 81.54% 42 82.13% 41 82.72% 40 83.30% 39 83.89%
38 84.48% 37 85.07% 36 85.67% 69.59% 84.29% 64.64% 35 85.70% 69.65% 84.39%
64.77% 34 85.74% 69.72% 84.48% 64.90% 33 85.79% 69.78% 84.56% 65.06% 32 85.83%
69.86% 84.67% 65.20% 31 85.88% 70.01% 85.22% 65.44% 30 86.24% 71.01% 85.61%
66.63% 29 86.61% 72.01% 86.00% 67.81% 28 86.97% 73.01% 86.39% 68.99% Schedule
III SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree168.jpg]
27 87.34% 74.01% 86.78% 70.17% 26 87.70% 75.01% 87.17% 71.36% 25 88.07% 76.00%
87.56% 72.54% 24 88.43% 77.00% 87.96% 73.72% 23 88.80% 78.00% 88.35% 74.90% 22
89.16% 79.00% 88.74% 76.08% 21 89.53% 80.00% 89.13% 77.27% 20 89.89% 81.00%
89.52% 78.45% 19 90.26% 82.00% 89.91% 79.63% 18 90.62% 83.00% 90.30% 80.81% 17
90.99% 84.00% 90.70% 82.00% 16 91.35% 85.00% 91.09% 83.18% 15 91.72% 86.00%
91.48% 84.36% 14 92.08% 87.00% 91.87% 85.54% 13 92.45% 88.00% 92.26% 86.72% 12
92.81% 89.00% 92.65% 87.91% 11 93.18% 90.00% 93.04% 89.09% 10 93.54% 91.00%
93.43% 90.27% 9 93.91% 92.00% 93.83% 91.45% 8 94.27% 93.00% 94.22% 92.64% 7
94.64% 94.00% 94.61% 93.82% 6 95.00% 95.00% 95.00% 95.00% 5 95.00% 95.00% 95.00%
95.00% 4 95.00% 95.00% 95.00% 95.00% 3 95.00% 95.00% 95.00% 95.00% 2 95.00%
95.00% 95.00% 95.00% 1 95.00% 95.00% 95.00% 95.00% 1) Subject to 85% maximum
advance rate in aggregate 2) The number of remaining installments at the time
such Eligible Receivable is acquired by the Seller Schedule III



--------------------------------------------------------------------------------



 
[receivablespurchaseagree169.jpg]
SCHEDULE IV POOL LIMITS Pool Limit Mizuho Bank, Ltd. $200,000,000 Schedule IV SK
28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree170.jpg]
SCHEDULE V LOCK-BOX AND ACCOUNT INFORMATION Bank Address Lock-box # Account #(s)
BNY Mellon ADT LLC, PO Box 371878 192-5363 371878, Pittsburgh, PA 15250 BNY
Mellon BNY Mellon Virtual LB #66 022-2615 240 Greenwich Street New York, NY
10007 BNY Mellon BNY Mellon Virtual LB #20 and 008-8452 240 Greenwich Street #55
New York, NY 10007 COLLECTION ACCOUNT INFORMATION Bank Address Account #(s) BNY
Mellon BNY Mellon 192-5865 240 Greenwich Street New York, NY 10007 BNY Mellon
BNY Mellon 192-6243 240 Greenwich Street New York, NY 10007 OMNIBUS ACCOUNT Bank
Address Account #(s) BNY Mellon BNY Mellon 132-3080 240 Greenwich Street New
York, NY 10007 Schedule V SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 
[receivablespurchaseagree171.jpg]
SCHEDULE VI UCC DETAILS Location of Jurisdiction of Physical Organization /
Organizational Legal Name Other Names Records Entity Type FEIN ID None 1501
Yamato DE 45-4517261 7705696 ADT FINANCE Road, Boca LLC Raton, FL 33431 Schedule
VI SK 28677 0004 8494650 v1217



--------------------------------------------------------------------------------



 